 



Exhibit 10.1

 



Note to exhibit: The exhibits/schedules listed on page viii are omitted, except
for Schedule 1.1(A) Pricing Grid, which is included in this exhibit 10.1. The
Company will furnish supplementary a copy of any omitted exhibits/schedules to
the SEC upon request.



 

Published Customer CUSIP Number: 86184GAA9

Revolving Credit Facility CUSIP Number: 86184GAB7

 

$400,000,000 REVOLVING CREDIT FACILITY

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

STONERIDGE, INC.,

STONERIDGE ELECTRONICS, INC.

STONERIDGE CONTROL DEVICES, INC. and

STONERIDGE B.V.,

as Borrowers,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PNC CAPITAL MARKETS LLC and CITIBANK, N.A.,

as Joint Lead Arrangers,

 

CITIBANK, N.A.,

as Syndication Agent,

 

CITIZENS BANK, NATIONAL ASSOCIATION, BMO HARRIS BANK, N.A. AND

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

PNC CAPITAL MARKETS LLC,

as Bookrunner

 

Dated as of June 5, 2019

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. CERTAIN DEFINITIONS 2           1.1 Certain Definitions 2  
1.2 Construction 47   1.3 Accounting Principles; Changes in GAAP 47   1.4
Currency Calculations 48   1.5 Pro Forma Calculations 48   1.6 Limited Condition
Transactions 48   1.7 Same Indebtedness; Other References 49   1.8 LIBOR Rate
Notification 50   1.9 Dutch Terms 50   1.10 Stoneridge Sweden No Longer a
Borrower 51   1.11 Divisions 51         2. REVOLVING CREDIT AND SWING LOAN
FACILITIES 51         2.1 Revolving Credit Commitments 51           2.1.1.
Revolving Credit Loans; Optional Currency Loans 51     2.1.2. Swing Loan
Commitment 52     2.1.3. Certain Limitations 52     2.1.4. Reallocation 52      
  2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans 52  
2.3 Facility Fees 53   2.4 Termination or Reduction of Revolving Credit
Commitments 53   2.5 Revolving Credit Loan Requests; Swing Loan Requests 53    
      2.5.1. Revolving Credit Loan Requests 53     2.5.2. Swing Loan Requests 54
        2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans 54           2.6.1. Making Revolving Credit Loans 54     2.6.2.
Presumptions by the Administrative Agent 55     2.6.3. Making Swing Loans 55    
2.6.4. Repayment of Revolving Credit Loans 55     2.6.5. Borrowings to Repay
Swing Loans 55     2.6.6. Swing Loans Under Cash Management Agreements 56      
  2.7 Notes 56   2.8 Use of Proceeds 56   2.9 Letter of Credit Subfacility 57  
        2.9.1. Issuance of Letters of Credit 57     2.9.2. Letter of Credit Fees
59

 

 i

 

  

    2.9.3. Disbursements, Reimbursement 60     2.9.4. Repayment of Participation
Advances. 61     2.9.5. Documentation 61     2.9.6. Determinations to Honor
Drawing Requests 62     2.9.7. Nature of Participation and Reimbursement
Obligations 62     2.9.8. Indemnity 63     2.9.9. Liability for Acts and
Omissions 64     2.9.10. Issuing Lender Reporting Requirements 65         2.10
Defaulting Lenders 65   2.11 Utilization of Commitments in Optional Currencies
69           2.11.1. Periodic Computations of Dollar Equivalent Amounts of
Revolving Credit Loans that are Optional Currency Loans and Letters of Credit
Outstanding; Repayment in Same Currency 69     2.11.2. Notices From Lenders That
Optional Currencies Are Unavailable to Fund New Loans 69     2.11.3. Notices
From Lenders That Optional Currencies Are Unavailable to Fund Renewals of the
LIBOR Rate Option 69     2.11.4. European Monetary Union. 70         2.12
Incremental Commitments, Increasing Lenders and New Lenders 71           2.12.2.
New Loans; Treatment of Outstanding Letters of Credit. 74       3. RESERVED 74  
    4. INTEREST RATES 74         4.1 Interest Rate Options 74           4.1.1.
Revolving Credit Interest Rate Options; Swing Line Interest Rate 74     4.1.2.
[Reserved]. 75     4.1.3. Rate Quotations 75         4.2 Interest Periods 75    
      4.2.1. Amount of Borrowing Tranche 75     4.2.2. Renewals 75         4.3
Interest After Default 75           4.3.1. Letter of Credit Fees, Interest Rate
75     4.3.2. Other Obligations 75     4.3.3. Acknowledgment 76         4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
76           4.4.1. Unascertainable 76     4.4.2. Illegality; Increased Costs;
Deposits Not Available 76     4.4.3. Administrative Agent’s and Lender’s Rights
77

 

 ii

 

 

  4.5 Selection of Interest Rate Options 77   4.6 Successor LIBOR Rate Index 77
      5. PAYMENTS 79         5.1 Payments; Bifurcation 79           5.1.1.
Payments 79     5.1.2. Bifurcation 79         5.2 Pro Rata Treatment of Lenders
80   5.3 Sharing of Payments by Lenders 80   5.4 Presumptions by Administrative
Agent 81   5.5 Interest Payment Dates 81   5.6 Voluntary Prepayments 81        
  5.6.1. Right to Prepay 81         5.7 Mandatory Prepayments 82          
5.7.1. Sale of Assets 82     5.7.2. Currency Fluctuations 82     5.7.3. Recovery
of Insurance or Condemnation Proceeds 83     5.7.4. Revolving Credit Commitments
83     5.7.5. Application Among Interest Rate Options 83         5.8 Increased
Costs 83           5.8.1. Increased Costs Generally 83     5.8.2. Capital
Requirements 84     5.8.3. Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans 84     5.8.4. Delay in Requests 84    
    5.9 Taxes 85           5.9.1. Issuing Lender 85     5.9.2. Payments Free of
Taxes 85     5.9.3. Payment of Other Taxes by the Loan Parties 85     5.9.4.
Indemnification by the Loan Parties 85     5.9.5. Indemnification by the Lenders
86     5.9.6. Evidence of Payments 86     5.9.7. Status of Lenders. 86    
5.9.8. Treatment of Certain Refunds 88     5.9.9. Survival 88         5.10
Indemnity 88   5.11 Settlement Date Procedures 89   5.12 Currency Conversion
Procedures for Judgments 90   5.13 Indemnity in Certain Events 90   5.14 Cash
Collateral 90   5.15 Designation of a Different Lending Office 91

 

 iii

 

 

  5.16 Replacement of a Lender 91       6. REPRESENTATIONS AND WARRANTIES 92    
    6.1 Representations and Warranties 92           6.1.1. Organization and
Qualification; Power and Authority; Compliance With Laws; Title to Properties;
Event of Default 92     6.1.2. Subsidiaries and Owners; Investment Companies 93
    6.1.3. Validity and Binding Effect 93     6.1.4. No Conflict; Consents 93  
  6.1.5. Litigation; Labor Matters 93     6.1.6. Financial Statements. 94    
6.1.7. Margin Stock 94     6.1.8. Full Disclosure 95     6.1.9. Taxes 95    
6.1.10. Patents, Trademarks, Copyrights, Licenses, Etc. 95     6.1.11. Liens in
the Collateral 95     6.1.12. Insurance 96     6.1.13. ERISA Compliance. 96    
6.1.14. Environmental Matters 97     6.1.15. Solvency 97     6.1.16. Sanctions
and Anti-Terrorism Laws 97     6.1.17. Anti-Corruption Laws. 97     6.1.18.
Certificate of Beneficial Ownership.. 97       7. CONDITIONS OF LENDING AND
ISSUANCE OF LETTERS OF CREDIT 97         7.1 First Loans and Letters of Credit
97           7.1.1. Deliveries 97     7.1.2. Payment of Fees 99     7.1.3.
Certificate of Beneficial Owners; USA Patriot Act Diligence 99     7.1.4.
Departing Lenders 99         7.2 Each Loan or Letter of Credit 100       8.
COVENANTS 100         8.1 Affirmative Covenants 100           8.1.1.
Preservation of Existence, Etc. 100     8.1.2. Payment of Liabilities, Including
Taxes, Etc. 100     8.1.3. Maintenance of Insurance 100     8.1.4. Maintenance
of Properties and Leases 101     8.1.5. Visitation Rights 101     8.1.6. Keeping
of Records and Books of Account 101     8.1.7. Compliance with Laws; Use of
Proceeds 101     8.1.8. Further Assurances 101     8.1.9. Sanctions and other
Anti-Terrorism Laws; Anti-Corruption Laws 102     8.1.10. Keepwell 102

 

 iv

 

 

    8.1.11. [Reserved] 102     8.1.12. [Reserved] 102     8.1.13. Covenant to
Guaranty Obligations and Give Security 102     8.1.14. Certificate of Beneficial
Ownership and Other Additional Information 104     8.1.15. Post-Closing
Requirements 104         8.2 Negative Covenants 104           8.2.1.
Indebtedness 104     8.2.2. Liens; Lien Covenants 106     8.2.3. [Reserved] 106
    8.2.4. Loans and Investments 106     8.2.5. Dividends and Related
Distributions 107     8.2.6. Liquidations, Mergers, Consolidations, Acquisitions
108     8.2.7. Dispositions of Assets or Subsidiaries 109     8.2.8. Affiliate
Transactions 111     8.2.9. [Reserved] 112     8.2.10. Change in Business 112  
  8.2.11. Fiscal Year 112     8.2.12. Issuance of Stock 112     8.2.13. Changes
in Organizational Documents 112     8.2.14. Sanctions and other Anti-Terrorism
Laws. 112     8.2.15. Anti-Corruption Laws. 112     8.2.16. Maximum Leverage
Ratio 112     8.2.17. Minimum Interest Coverage Ratio 113     8.2.18. [Reserved]
113     8.2.19. Limitation on Negative Pledges 113         8.3 Reporting
Requirements 114           8.3.1. Quarterly Financial Statements 115     8.3.2.
Annual Financial Statements 115     8.3.3. Certificate of Parent 115     8.3.4.
Notices. 115       9. DEFAULT 117         9.1 Events of Default 117          
9.1.1. Payments Under Loan Documents 117     9.1.2. Breach of Warranty 117    
9.1.3. [Reserved] 117     9.1.4. Breach of Specified Covenants 117     9.1.5.
Breach of Other Covenants 117     9.1.6. Defaults in Other Agreements or
Indebtedness 117     9.1.7. Final Judgments or Orders 118     9.1.8. Loan
Document Unenforceable 118     9.1.9. Uninsured Losses; Proceedings Against
Assets 118     9.1.10. Events Relating to Pension Plans and Multiemployer Plans
118     9.1.11. Change of Control 118

 

 v

 

 

    9.1.12. [Reserved] 118     9.1.13. Relief Proceedings 118         9.2
Consequences of Event of Default 119           9.2.1. Events of Default Other
Than Bankruptcy, Insolvency or Reorganization Proceedings 119     9.2.2.
Bankruptcy, Insolvency or Reorganization Proceedings 119     9.2.3. Set-off 119
    9.2.4. Application of Proceeds 120       10. THE ADMINISTRATIVE AGENT 121  
      10.1 Appointment and Authority 121   10.2 Rights as a Lender 122   10.3
Exculpatory Provisions 122   10.4 Reliance by Administrative Agent 123   10.5
Delegation of Duties 124   10.6 Resignation 124   10.7 Non-Reliance on
Administrative Agent and Other Lenders 125   10.8 No Other Duties, etc 126  
10.9 Administrative Agent’s Fee 126   10.10 Collateral and Guaranty Matters 126
  10.11 No Reliance on Administrative Agent’s Customer Identification Program
127   10.12 Administrative Agent May File Proofs of Claim 127   10.13 Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges, Lender
Provided Commodity Hedges and Other Lender Provided Financial Service Products
128       11. MISCELLANEOUS 128         11.1 Modifications, Amendments or
Waivers 128           11.1.1. Increase of Commitment 128     11.1.2. Extension
of Payment; Reduction of Principal, Interest or Fees; Modification of Terms of
Payment 128     11.1.3. Release of Collateral or Guarantor 128     11.1.4.
Miscellaneous 128         11.2 No Implied Waivers; Cumulative Remedies 130  
11.3 Expenses; Indemnity; Damage Waiver 130           11.3.1. Costs and Expenses
130     11.3.2. Indemnification by the Borrowers 131     11.3.3. Reimbursement
by Lenders 131     11.3.4. Waiver of Consequential Damages, Etc. 132     11.3.5.
Payments; Survival 132         11.4 Holidays 132   11.5 Notices; Effectiveness;
Electronic Communication 132

 

 vi

 

 

    11.5.1. Notices Generally 132     11.5.2. Electronic Communications 133    
11.5.3. Change of Address, Etc. 133     11.5.4. Platform. 133         11.6
Severability 134   11.7 Duration; Survival 134   11.8 Successors and Assigns 134
          11.8.1. Successors and Assigns Generally 134     11.8.2. Assignments
by Lenders 134     11.8.3. Register 137     11.8.4. Participations 137    
11.8.5. Certain Pledges; Successors and Assigns Generally 138     11.8.6.
Cashless Settlement 138     11.8.7. Arrangers/Bookrunners 138         11.9
Confidentiality 139           11.9.1. General 139     11.9.2. Sharing
Information With Affiliates of the Lenders 139   11.10 Counterparts;
Integration; Effectiveness 140           11.10.1. Counterparts; Integration;
Effectiveness 140         11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION;
WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL 140           11.11.1.
Governing Law 140     11.11.2. SUBMISSION TO JURISDICTION 141     11.11.3.
WAIVER OF VENUE 141     11.11.4. SERVICE OF PROCESS 141     11.11.5. WAIVER OF
JURY TRIAL 142         11.12 USA Patriot Act Notice 142   11.13 Obligations of
Domestic Loan Parties 142   11.14 Contractual Recognition of Bail-In 142   11.15
No Advisory or Fiduciary Responsibility 143       12. JOINT AND SEVERAL
OBLIGATIONS OF DOMESTIC BORROWERS. 143         12.1 Joint and Several
Obligations 143   12.2 Rights to Administer Credit 144   12.3 Primary Obligation
145   12.4 Payments Recovered From Lender 145   12.5 No Release 145   12.6
Actions Not Required 145   12.7 Deficiencies 146   12.8 Domestic Borrower
Bankruptcy 146   12.9 Limited Subrogation 147   12.10 Domestic Borrowers’
Financial Condition 147   12.11 Relationship of Domestic Borrowers 147   12.12
Limitations 147

 

 vii

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES     SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(D) - GUARANTORS SCHEDULE 1.1(L) -
EXISTING LETTERS OF CREDIT SCHEDULE 6.1.1 - QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2 - SUBSIDIARIES SCHEDULE 8.1.3 - INSURANCE REQUIREMENTS RELATING
TO COLLATERAL SCHEDULE 8.1.15 - POST-CLOSING REQUIREMENTS SCHEDULE 8.2.1 -
EXISTING INDEBTEDNESS SCHEDULE 8.2.2 - EXISTING LIENS SCHEDULE 8.2.4 - EXISTING
INVESTMENTS SCHEDULE 8.2.19 - EXISTING RESTRICTIVE AGREEMENTS       EXHIBITS    
EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(B) -
CERTIFICATE OF BENEFICIAL OWNERSHIP EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER
EXHIBIT 1.1(G)(2) - GUARANTY AGREEMENT EXHIBIT 1.1(I)(2) - INTERCOMPANY
SUBORDINATION AGREEMENT EXHIBIT 1.1(N)(1) - REVOLVING CREDIT NOTE EXHIBIT
1.1(N)(2) - SWING LOAN NOTE EXHIBIT 1.1(P)(1) - AMENDED AND RESTATED PATENT
SECURITY AGREEMENT EXHIBIT 1.1(P)(2) - AMENDED AND RESTATED TRADEMARK SECURITY
AGREEMENT EXHIBIT 1.1(P)(3) - FORM OF PERMITTED ACQUISITION CERTIFICATE EXHIBIT
1.1(S) - PLEDGE AND SECURITY AGREEMENT EXHIBIT 2.5.1 - LOAN REQUEST EXHIBIT
2.5.2 - SWING LOAN REQUEST EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(D) -
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) EXHIBIT 8.3.3 - QUARTERLY COMPLIANCE
CERTIFICATE

 

 viii

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, this
“Agreement”) is dated as of June 5, 2019 and is made by and among:

 

(1)STONERIDGE, INC., an Ohio corporation, STONERIDGE ELECTRONICS, INC., a Texas
corporation, STONERIDGE CONTROL DEVICES, INC., a Massachusetts corporation, and
STONERIDGE B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid) under the laws of the Netherlands, registered
with the Dutch Chamber of Commerce under file number 67928471 (each
individually, a “Borrower” and, collectively, the “Borrowers”),

 

(2)each of the GUARANTORS (as hereinafter defined),

 

(3)the LENDERS (as hereinafter defined),

 

(4)PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders under this Agreement (hereinafter referred to in such capacity as
the “Administrative Agent”), and

 

(5)PNC BANK, NATIONAL ASSOCIATION, in its capacity as Issuing Lender (as
hereinafter defined); and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
Swing Loan Lender (as hereinafter defined).

 

The Borrowers (other than Stoneridge B.V.), Stoneridge Electronics AB, a Swedish
corporation, the Administrative Agent, the Issuing Lender, the Remaining Lenders
and the Departing Lenders are parties to that certain Third Amended and Restated
Credit and Security Agreement, dated as of September 12, 2014 (the “Original
Closing Date”), as amended prior to the date hereof (the “Existing Credit
Agreement”).

 

Pursuant and subject to the Existing Credit Agreement, the Remaining Lenders and
the Departing Lenders agreed to advance to the Borrowers revolving credit loans
in an aggregate principal amount not to exceed $300,000,000 (collectively, as
their respective outstanding principal balances exist immediately prior to the
effectiveness of this Agreement, the “Existing Revolving Loans”) and the Issuing
Lender agreed to issue letters of credit (collectively, as their respective
issued and undrawn amounts exist immediately prior to the effectiveness of this
Agreement, the “Existing Letters of Credit”). A list of the Existing Letters of
Credit is set forth on Schedule 1.1(L) hereto).

 

Of the “Lenders” under the Existing Credit Agreement, PNC Bank, National
Association, Citizens Bank, National Association, BMO Harris Bank, N.A., U.S.
Bank National Association, The Huntington National Bank and KeyBank National
Association (each a “Remaining Lender”) will remain as Lenders hereunder; and
JPMorgan Chase Bank, N.A., Compass Bank and First Commonwealth Bank (each a
“Departing Lender”), which on the Closing Date will be paid in full all sums
owed to it under the Existing Credit Agreement, will not be Lenders under this
Agreement. On the Closing Date Citibank, N.A., HSBC Bank USA, N.A. and Northwest
Bank (each a “Joining Lender”) will join as Lenders hereunder. The Remaining
Lenders and the Joining Lenders have agreed to assume and re-allocate their
respective Revolving Credit Commitments (and related risk participations in
Letters of Credit and Swing Loans) as hereinafter provided.

 



 

 

 

The Borrowers have requested the Remaining Lenders to amend and restate in their
entirety the terms and conditions of the Existing Credit Agreement as herein
provided and have requested each Joining Lender join in this Agreement and such
amended and restated terms and conditions.

 

Subject to the satisfaction of the terms and conditions set forth in this
Agreement, (i) the Borrowers, the Guarantors, the Administrative Agent, the
Remaining Lenders, the Issuing Lender, and the Swing Loan Lender hereby agree
that the Existing Credit Agreement shall be amended and restated as provided
herein, and (ii) the Joining Lenders hereby join in this Agreement and such
amended and restated terms and conditions. In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:

 

1.          CERTAIN DEFINITIONS

 

1.1           Certain Definitions. In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

“Acquisition” shall mean any transaction, or any series of related transactions,
by which any Loan Party or any of its Subsidiaries (a) acquires any going
business or all or substantially all of the assets of any Person or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires at least a majority of the Equity Interests in a Person.

 

“Administrative Agent” shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

 

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Anti-Corruption Laws” shall mean means the United States Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, and any other
similar anti-corruption laws or regulations applicable in any jurisdiction in
which a Borrower or any of its Subsidiaries conduct business.

 

“Anti-Terrorism Laws” shall mean any Law in force or hereinafter enacted related
to counter-terrorism financing, money laundering or Sanctioned Persons,
including Executive Order No. 13224, the USA Patriot Act, the International
Emergency Economic Powers Act, 50 U.S.C. 1701, et. seq., the Trading with the
Enemy Act, 50 U.S.C. App. 1, et. seq., 18 U.S.C. § 2332d, and 18 U.S.C. § 2339B
and any regulations or directives promulgated under these provisions.

 

 2 

 

 

“Applicable Facility Fee Rate” shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Facility Fee.”

 

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

“Applicable Margin” shall mean, as applicable:

 

(i)          the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or

 

(ii)         the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.

 

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Arranger” shall mean PNC Capital Markets LLC and Citibank, N.A., each in its
capacity as a joint lead arranger.

 

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, Assistant
Treasurer or similarly empowered position of such Loan Party, any manager or the
members (as applicable) in the case of any Loan Party which is a limited
liability company, with respect to the Foreign Borrower a managing director
(bestuurder) or any other person who is similarly authorized to represent the
Foreign Borrower, or in each case such other individuals, designated by written
notice to the Administrative Agent from the Borrowers, authorized to execute
notices, reports and other documents on behalf of such Loan Party required
hereunder. The Borrowers may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

 

“Available Amount Basket” shall mean, at any time, an amount equal to, without
duplication, the sum of:

 

(i)          $20,000,000, plus

 

(ii)         the aggregate proceeds (including cash and Cash Equivalents and the
Fair Market Value of property or assets other than cash and Cash Equivalents)
received by the Parent from any Person (other than a Subsidiary of the Parent)
since the Closing Date as a contribution to its common equity capital, plus

 

 3 

 

 

(iii)        an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by (x) the Parent or any Subsidiary in
respect of Investments made pursuant to Section 8.2.4(xii) [Loans and
Investments] or (y) the Parent or any Domestic Subsidiary in respect of any
Investment in a Foreign Subsidiary, plus

 

(iv)solely for purposes of making Investments using the Available Amount Basket:

 

(A)50% of the cumulative Consolidated Net Income (which amount shall not be
zero) of the Parent and its Subsidiaries earned during the period beginning on
the first day of the fiscal quarter during which the Closing Date occurs and
through the end of the most recent fiscal quarter for which financial statements
have been furnished to the Administrative Agent and the Lenders pursuant to
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [Annual
Financial Statements], plus

 

(B)the aggregate proceeds (including cash and Cash Equivalents and the Fair
Market Value of property or assets other than cash and Cash Equivalents)
received by the Parent from any Person (other than a Subsidiary of the Parent)
since the Closing Date from the issuance and sale of Qualified Equity Interests
of the Parent or from the issuance of Indebtedness of the Parent subsequent to
the Closing Date that has been converted into or exchanged for Qualified Equity
Interests of the Parent,

 

minus

 

(v)         any amounts thereof used to make Investments pursuant to
Section 8.2.4(xii) [Loans and Investments], minus

 

(vi)        the cumulative amount of Restricted Payments made pursuant to
Section 8.2.5(x)[Dividends and Related Distributions].

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers.

 

“Bail-In Legislation” shall mean, in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
(as the same may be amended or supplemented from time to time) establishing a
framework for the recovery and resolution of credit institutions and investment
firms, the relevant implementing law, regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any Official
Body as described in the EU Bail-In Legislation Schedule from time to time.

 

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) Overnight Bank Funding Rate, plus fifty basis points
(0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis
points (1.00%), so long as Daily LIBOR Rate is offered, ascertainable and not
unlawful. Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

 

 4 

 

 

“Base Rate Option” shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].

 

“Beneficial Owner” means, for each Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s equity interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” and “Borrowers” shall have the meaning specified in the introductory
paragraph. A Borrower is either a Domestic Borrower or a Foreign Borrower.

 

“Borrower Equity Interests” shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by a Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

 

“British Pound” shall refer to the lawful currency of the United Kingdom.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

“Capital Lease” shall mean, subject to Section 1.3 [Accounting Principles;
Changes in GAAP] as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is accounted for as a Capital Lease on the balance sheet of that Person.

 

“Capital Lease Obligations” shall mean, subject to Section 1.3 [Accounting
Principles; Changes in GAAP], all obligations under Capital Leases of the Parent
and its Subsidiaries, without duplication, in each case taken at the amount
thereof accounted for as liabilities identified as “capital lease obligations”
(or any similar words) on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with GAAP.

 

 5 

 

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” shall mean:

 

(i)          direct obligations of the United States of America, Canada, the
United Kingdom, France, Germany, the Netherlands or Sweden or, in each case, or
any agency or instrumentality thereof or obligations backed by the full faith
and credit of such country or such member state maturing in two years or less
from the date of acquisition;

 

(ii)         demand deposits, time deposits, eurodollar time deposits, overnight
bank deposits, bankers’ acceptances or certificates of deposit maturing within
one year and issued by (x) any Lender or Affiliate thereof or (y) any bank or
trust company (i) whose commercial paper is rated at least A-1, A or the
equivalent or better by Standard & Poor’s Financial Services LLC or (ii) (in the
event that the bank or trust company does not have commercial papers which is
rated) having combined capital and surplus in excess of $100 million, in each
case on the date of acquisition;

 

(iii)        repurchase obligations with a term of not more than thirty (30)
days for underlying investments of the types described in clauses (i) and (ii)
entered into with any financial institution meeting the qualifications specified
in clause (ii);

 

(iv)        commercial paper maturing in one year or less rated not lower than
A-1, by Standard & Poor’s Financial Services LLC or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition;

 

(v)         money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)-(iv) above;

 

(vi)        solely with respect to any Subsidiary that is a Foreign Subsidiary,
investments of comparable tenor and credit quality to those described in the
foregoing clauses (ii) through (v) customarily utilized in countries in which
such Foreign Subsidiary operates for short term cash management purposes; and

 

(vii)       investments made under agreements relating to deposit, sweep and
other accounts and related arrangements and agreements regarding the management
and investment of cash assets as in effect from time to time.

 

“Cash Management Agreements” shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

 

“Cash Management Bank” means any Person that, at the time it enters into an
Other Lender Provided Financial Service Product, is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Other Lender Provided Financial
Service Product.

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

 

 6 

 

 

“Certificate of Beneficial Ownership” shall mean, for any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a certificate in substantially the form of Exhibit 1.1(B) hereto (as
amended or modified by the Administrative Agent from time to time in its sole
discretion), certifying, among other things, the Beneficial Owner of such
Borrower.

 

“CFC” shall mean a Controlled Foreign Corporation, as such term is defined in
Section 957 of the Code.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

“Change of Control” shall mean (a) the consummation of any transaction (or
series of related transactions) the result of which is that any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than fifty percent (50%) of the Equity
Interests of the Parent; or (b) the Parent shall cease to own, directly or
indirectly, 100% of the outstanding voting Equity Interests of each other
Borrower on a fully diluted basis (other than, in the case of this clause (b),
pursuant to a transaction not prohibited by this Agreement as a result of which
any Borrower ceases to constitute a Borrower hereunder).

 

“Charge” shall mean any charge, expense, cost, accrual, reserve or losses of any
kind.

 

“CIP Regulations” shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

 

“Closing Date” shall mean the Business Day on which the first Loan shall be
made, which shall be June 5, 2019.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

 7 

 

 

“Collateral” shall mean the collateral under the Pledge and Security Agreement,
any Intellectual Property Security Agreement, any Foreign Pledge Agreement or
any other Collateral Document.

 

“Collateral Agent” shall mean the Administrative Agent acting as Collateral
Agent for the Secured Parties, and any successor Collateral Agent designated
pursuant to Section 10.6 [Resignation] hereof; and, unless the context indicates
otherwise, references in Sections 9 [Default], 10 [The Administrative Agent], 11
[Miscellaneous] and 12 [Joint and Several Obligations Of Domestic Borrowers] to
the Administrative Agent shall be deemed to include, without limitation, the
Administrative Agent in its capacity as Collateral Agent.

 

“Collateral Document” shall mean any Intellectual Property Security Agreement,
any Foreign Pledge Agreement, the Pledge and Security Agreement, any control
agreement required to be delivered pursuant to the Pledge and Security Agreement
and all other security documents delivered to the Collateral Agent for purposes
of granting or perfecting a Lien on any property of any Loan Party to secure the
Obligations, in each case as amended, restated, modified or supplemented from
time to time.

 

“Commitment” shall mean as to any Lender its Revolving Credit Commitment and, in
the case of PNC, its Swing Loan Commitment, and, if applicable any Incremental
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments and Swing Loan Commitment (and, if applicable, Incremental
Commitments) of all of the Lenders.

 

“Commodity Hedge” shall mean any commodity swap, commodity option, or forward
commodity contract transaction, commodity price hedging arrangement, and any
other similar transaction.

 

“Commodity Hedge Liabilities” shall have the meaning specified in the definition
of “Lender Provided Commodity Hedge.”

 

“Communications” means as is specified in Section 11.5.4(ii) [Platform].

 

“Compliance Certificate” shall have the meaning specified in Section 8.3.3
[Certificate of Parent].

 

“Computation Date” shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent Amounts of Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit Outstanding; Repayment in Same
Currency].

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus

 

(a)without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of:

 

(i)          Consolidated Interest Expense for such period,

 

 8 

 

 

(ii)Consolidated income tax expenses for such period,

 

(iii)all amounts attributable to depreciation and amortization for such period,

 

(iv)all non-cash impairment Charges and write-offs or write-downs (other than
the write-off or write-down of current assets),

 

(v)any non-cash Charges or adjustments for such period (provided that if any
such non-cash Charges represent an accrual or reserve for potential cash items
in any future period, (A) the Parent may elect not to add back such non-cash
Charge in the current period and (B) to the extent the Parent elects to add back
such non-cash Charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent),

 

(vi)any extraordinary, non-recurring or unusual items for such period determined
on a consolidated basis in accordance with GAAP in an aggregate amount (when
taken together with all amounts under clause (vii) hereof) not to exceed Three
Million Dollars ($3,000,000) in such four-fiscal quarter period;

 

(vii)any cash restructuring Charge (including any cash Charge related to any tax
restructuring) in an aggregate amount (when taken together with all amounts
under clause (vi) hereof) not to exceed Three Million Dollars ($3,000,000) in
such four-fiscal quarter period;

 

(viii)Charges incurred by Parent or any of its Subsidiaries incurred in
connection with any Investment, issuance of Equity Interests or Indebtedness,
refinancing, amendment, disposition or other transaction (in each case, whether
or not consummated and whether incurred prior to or after the Closing Date) in
an amount not to exceed Two Million Dollars ($2,000,000) in such four-fiscal
quarter period;

 

(ix)the amount of “run rate” cost savings, operating expense reductions and
other cost synergies that are projected by Parent in good faith to result from
actions taken, committed to be taken or expected to be taken no later than
24 months after the end of such period in connection with any consummated
Acquisition or consummated Investment in a Joint Venture (which amounts (A) will
be determined by Parent in good faith and calculated on a pro forma basis as
though amounts had been realized on the first day of the period for which
Consolidated EBITDA is being determined and (B) shall not exceed an amount equal
to 5% of Consolidated EBITDA of Parent and its Subsidiaries for the applicable
four-fiscal quarter period, net of the amount of actual benefits realized during
such period from such actions; provided that, in the good faith judgment of
Parent such cost savings are reasonably identifiable, reasonably anticipated to
be realized, and factually supportable (it being agreed such determination need
not be made in compliance with Regulation S-X of the Securities Act of 1933 or
other applicable securities law); and minus

 

(b)without duplication and as determined in accordance with GAAP to the extent
applicable, and to the extent included in determining such Consolidated Net
Income for such period:

 

 9 

 

 

(i)non-cash gains or adjustments (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period) and all other non-cash items of
income for such period,

 

(ii)all cash payments made during such period on account of accruals, reserves
and other non-cash charges added to Consolidated Net Income in a previous period
pursuant to clause (a)(v) above; and

 

(iii)any extraordinary, non-recurring or unusual gains for such period
determined on a consolidated basis in accordance with GAAP.

 

Consolidated EBITDA shall be calculated on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” shall mean the sum (without duplication) of,
on any date of determination, the aggregate principal amount of Indebtedness of
the Parent and its Subsidiaries on a consolidated basis, but (a) excluding
clauses (vii) and (viii) of such definition (including clauses (ix) and (x) as
it relates to such Indebtedness) unless such amount would be properly recorded
as debt on the balance sheet of Parent and its Subsidiaries on a consolidated
basis in accordance with GAAP and (b) in the case of clause (v) of such
definition, limited to the then outstanding Hedge Termination Values (if any).

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including, without limitation, that portion attributable to Capital
Lease Obligations in accordance with GAAP and capitalized interest) of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP with
respect to all outstanding Indebtedness of the Parent and its Subsidiaries
during such period and other financing fees, charges and expenses incurred by
such Person for such period (including with respect to letters of credit), in
each case determined, net of cash interest income and after giving effect to any
net payments made or received by the Parent and its Subsidiaries with respect to
Interest Rate Hedges and shall exclude non-cash interest expense. Consolidated
Interest Expense shall be calculated on a Pro Forma Basis.

 

“Consolidated Net Debt” shall mean an amount equal to Consolidated Funded
Indebtedness of the Parent and its Subsidiaries on such date, minus the sum of
(i) the amount of consolidated cash and Cash Equivalents held in the United
States on such date and (ii) sixty-five percent (65%) of the amount of
consolidated cash and Cash Equivalents outside of the United States that is
freely transferable from such jurisdiction to the United States on such date
and, as to each of (i) and (ii), is not subject to a Lien in favor of any Person
other than the Collateral Agent or to any restriction on the use thereof, other
than pursuant to the Loan Documents and Permitted Liens under clause (xviii) of
the definition thereof).

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, adjusted, to the extent included in calculating
such net income (or loss), by excluding, without duplication, the portion of net
income (or loss) of the Parent and its Subsidiaries on a consolidated basis
allocable to minority interest in unconsolidated Persons to the extent that cash
dividends or distributions have not actually been received by the Parent or one
of its Subsidiaries.

 

 10 

 

 

“Consolidated Total Assets” shall mean, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Parent and its Subsidiaries
as shown on the then most recent balance sheet of the Parent furnished to the
Administrative Agent and the Lenders pursuant to Section 8.3.1 [Quarterly
Financial Statements] or Section 8.3.2 [Annual Financial Statements] (and, in
the case of any determination on a Pro Forma Basis in accordance with Section
1.5 [Pro Forma Calculations], including any property or assets being acquired in
connection therewith).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” shall mean (a) each Borrower, each of such Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral, and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person means the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

 11 

 

 

“Defaulting Lender” shall mean subject to Section 2.10(b) [Defaulting Lender
Cure], any Lender that (a) has failed to (i) fund all or any portion of its
Loans within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Parent in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Loan Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Loans) within two Business Days of the date when
due, (b) has notified the Parent, the Administrative Agent, the Issuing Lender
or the Swing Loan Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent,
to confirm in writing to the Administrative Agent and the Parent that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Parent), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by an Official Body so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Official Body) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.10(b) [Defaulting Lender Cure]) upon delivery of written notice of such
determination to the Parent, the Issuing Lender, the Swing Loan Lender and each
Lender.

 

“Departing Lender” shall have the meaning specified in the recital paragraphs of
this Agreement.

 

“Designated Jurisdiction” means any country or territory that is itself the
subject or target of economic or financial sanctions or trade embargoes
maintained by OFAC (at the time of this Agreement, Cuba, Iran, North Korea,
Syria, and the Crimea region of Ukraine).

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Parent or any Subsidiary in connection with a
Disposition that is designated as Designated Non-Cash Consideration pursuant to
a certificate of an Authorized Officer of Parent setting forth the basis of such
valuation, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

 

“Disposition” or “Dispose” shall mean the sale, conveyance, assignment, lease,
abandonment or other transfer or disposal of, voluntarily or involuntarily, of
any property or assets, tangible or intangible, including the sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse or of Equity Interests
of a Subsidiary.

 

 12 

 

 

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interests of such Person that, by their terms (or by the terms of any
security or other Equity Interests into which they are convertible or for which
they are redeemable or exchangeable at the option of the holder thereof), or
upon the happening of any event or condition (i) mature or are mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale are subject to the prior Payment in Full of
the Obligations and the termination of the Commitments), (ii) are redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (iii) provide for the scheduled payments of
dividends in cash, or (iv) either mandatorily or at the option of the holders
thereof, are or become convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is 91 days after the earlier of (a) the
Expiration Date and (b) the date of Payment in Full of the Obligations; provided
that only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date will be deemed to be
Disqualified Equity Interests; provided, further, that if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of Parent
or its Subsidiaries or by any such plan to such employees, such Equity Interests
will not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by Parent or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; and provided, further, that any
class of Equity Interests of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Equity Interests will not be deemed to be Disqualified
Equity Interests.

 

“Dollar”, “Dollars”, “U.S. Dollars” and the symbol “$” shall mean lawful money
of the United States of America.

 

“Dollar Equivalent” shall mean, with respect to any amount of any currency, as
of any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

 

“Domestic Borrower” shall mean each of Parent, Stoneridge Control Devices, Inc.,
a Massachusetts corporation and Stoneridge Electronics, Inc., a Texas
corporation.

 

“Domestic Loan Party” shall mean each Domestic Borrower and each Guarantor.

 

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

“Drawing Date” shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

 

“Dutch Pledge Agreements” shall mean (i) that certain Deed of Disclosed Pledge
over Registered Shares Stoneridge B.V. dated as of December 24, 2018 by and
among SRI Delaware Holdings, LLC, as pledgor, PNC, as pledgee and Stoneridge
B.V., as company, to secure the Obligations and (ii) an equity interest pledge
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, to create a first priority pledge under the laws of the Netherlands over
100% of the issued and outstanding Equity Interests in Exploit BV to secure the
Obligations of the Foreign Borrower (but not, for the avoidance of doubt, the
Obligations of the Domestic Borrowers), in each case as amended, restated,
modified or supplemented from time to time.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 13 

 

 

“EU Bail-In Legislation Schedule” shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Effective Date” shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

 

“Effective Federal Funds Rate” means for any day the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest
1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Effective
Federal Funds Rate” as of the date of this Agreement; provided that if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Effective Federal Funds Rate” for such day shall be the Effective Federal
Funds Rate for the last day on which such rate was announced. Notwithstanding
the foregoing, if the Effective Federal Funds Rate as determined under any
method above would be less than zero percent (0.00%), such rate shall be deemed
to be zero percent (0.00%) for purposes of this Agreement.

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the Effective Date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the Effective Date of this Agreement and/or such other Loan Document(s)
to which such Loan Party is a party).

 

“Environmental Laws” shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

“Equity Interests” shall mean (i) shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person or (ii) any
warrants, options or other rights to acquire such shares or interests.

 

 14 

 

 

“Equivalent Amount” shall mean, at any time, as determined by Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”), the amount of such Equivalent Currency converted from such Reference
Currency at Administrative Agent’s spot selling rate (based on the market rates
then prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

 

“Equivalent Currency” shall have the meaning specified in the definition of
“Equivalent Amount”.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“ERISA Event” shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Parent or any member of the ERISA Group from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Parent or any member of the ERISA
Group from a Multiemployer Plan, notification that a Multiemployer Plan is in
reorganization, or occurrence of an event described in Section 4041A(a) of ERISA
that results in the termination of a Multiemployer Plan; (d) the filing of a
notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Parent or
any member of the ERISA Group.

 

“ERISA Group” shall mean, at any time, the Parent and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Parent, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

 

“Euro” shall refer to the lawful currency of the Participating Member States.

 

“European Interbank Market” shall mean the European interbank market for Euro
operating in Participating Member States.

 

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

 15 

 

 

“Excluded Assets” means: (i) any fee-owned real property and all leasehold
interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, (iii) assets in respect of which pledges and security interests are
prohibited by applicable Law, rule or regulation or agreements with any
governmental authority (other than to the extent that such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable Law), (iv) equity interests in any entity
other than Wholly-Owned Subsidiaries to the extent pledges thereof are not
permitted by the terms in such entity’s organizational or joint venture
documents (unless any such restriction would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the
Uniform Commercial Code of any relevant jurisdiction or any other applicable
Law), (v) assets subject to certificates of title, (vi) letter of credit rights
(other than to the extent the security interest in such letter of credit right
may be perfected by the filing of Uniform Commercial Code financing statements),
(vii) commercial tort claims with respect to which a Loan Party is the plaintiff
or a beneficiary and that makes a claim for damages, or other claim for
judgment, in an amount of $5,000,000 or less, (viii) Qualified Receivables
Assets to the extent subject to a Qualified Receivables Transaction or a
Permitted Factoring Arrangement, (ix) any lease, license or other agreement or
any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than a Borrower or a Guarantor) (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable Law), (x) trust accounts, payroll
accounts, custodial accounts, escrow accounts and other similar deposit or
securities accounts and other deposit accounts where (in the case of such other
deposit accounts) the aggregate amount on deposit in any month does not exceed
$1,000,000 in the aggregate, (xi) non-U.S. assets (other than (a) pledges of 65%
of the voting Equity Interests and 100% of the non-voting Equity Interests of
First Tier Foreign Subsidiaries and (b) the pledges contemplated by the Foreign
Pledge Agreements), (xii) Equity Interests in any Excluded Subsidiary (other
than (a) pledges of 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests of First Tier Foreign Subsidiaries and (b) the
pledges contemplated by the Foreign Pledge Agreements); (xiii) Equity Interests
in any Foreign Holding Company; and (xiv) those assets as to which the
Administrative Agent and the Borrowers reasonably agree that the burden, cost or
other consequences of obtaining such a security interest or perfection thereof
are excessive in relation to the practical benefit to the Lenders of the
security to be afforded thereby. Notwithstanding the foregoing, Excluded Assets
shall not include any proceeds, products, substitutions or replacements of
Excluded Assets (unless such proceeds, products, substitutions or replacements
would otherwise constitute Excluded Assets).

 

“Excluded Foreign Subsidiaries” shall mean any Foreign Subsidiary that is not
the Foreign Borrower.

 

 16 

 

 

“Excluded Hedge Liability” or “Liabilities” shall mean, with respect to each
Loan Party, each of its Swap Obligations if, and only to the extent that, all or
any portion of this Agreement or any other Loan Document that relates to such
Swap Obligation is or becomes illegal under the CEA, or any rule, regulation or
order of the CFTC, solely by virtue of such Loan Party’s failure to qualify as
an Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

 

“Excluded Subsidiaries” means any Subsidiary of Parent (a) that is an Immaterial
Subsidiary, (b) that is an Excluded Foreign Subsidiary, (c) that is prohibited
by applicable law, rule, regulation or contract (with respect to any such
contractual restriction, only to the extent existing on the Closing Date or on
the date the applicable Person becomes a direct or indirect subsidiary of the
Parent and not entered into in contemplation thereof) from providing a Guaranty
of the Obligations or which would require governmental (including regulatory)
consent, approval, license or authorization to provide a Guaranty of the
Obligations (unless such consent, approval, license or authorization has been
received), (d) for which the providing of a Guaranty of the Obligations would
reasonably be expected to result in a material adverse tax consequence to Parent
or one of its Subsidiaries, (e) that is a Receivables Subsidiary, (f) that is
not a Wholly-Owned Subsidiary, or (g) with respect to which, in the reasonable
judgment of the Administrative Agent and Parent, the burden or cost (including
any adverse tax consequences other than a consequence arising pursuant to
Section 956 of the Code and the Treasury Regulations thereunder) of providing a
Guaranty of the Obligations or a Lien to secure such Guaranty is excessive in
relation to the benefits afforded thereby. No Excluded Subsidiaries shall
constitute a Guarantor.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal or Dutch withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (a) such
Lender acquires such interest in such Loan or Commitment (other than pursuant to
an assignment request by the Parent under Section 5.16 [Replacement of a
Lender]) or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 5.9 [Taxes], amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 5.9.7 [Status of Lenders], and (iv) any withholding Taxes imposed
under FATCA (except to the extent imposed solely due to the failure of a
Borrower to provide documentation or information that it has or has reasonable
access to to the IRS).

 

 17 

 

 

“Existing Credit Agreement” shall have the meaning specified in the recital
paragraphs of this Agreement.

 

“Existing Letters of Credit”, and “Existing Revolving Loans” shall have the
respective meanings specified in the recital paragraphs of this Agreement.

 

“Expiration Date” shall mean, with respect to the Revolving Credit Commitments,
June 5, 2024.

 

“Exploit BV” shall mean Exploitatiemaatschappij de Berghaaf B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) organized under the laws of the Netherlands and registered
with the Dutch Chamber of Commerce under file number 09081758.

 

“Facility Fee” shall have the meaning specified in Section 2.3 [Facility Fees].

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
the Parent, in the case of amounts of at least the Threshold Amount, and
otherwise by an Authorized Officer, any such determination being conclusive for
all purposes under this Agreement.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities and implementing
such Section of the Code.

 

“Financial Covenants” shall mean the covenants set forth in Sections 8.2.16
[Maximum Leverage Ratio] and 8.2.17 [Minimum Interest Coverage Ratio].

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any Loan Party directly owns or Controls more than 50% of such Foreign
Subsidiary’s issued and outstanding Equity Interests.

 

“Foreign Borrower” shall mean Stoneridge B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of the Netherlands and registered with the Dutch Chamber of Commerce
under file number 67928471.

 

“Foreign Borrower Sublimit” shall have the meaning specified in Section 2.1.3
[Certain Limitations].

 

 18 

 

 

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

 

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

 

“Foreign Holding Company” shall mean any Guarantor which has no material assets,
other than the holding of ownership interests in one or more CFCs.

 

“Foreign Lender” shall mean (i) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (ii) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

“Foreign Pledge Agreements” shall mean, collectively, each Dutch Pledge
Agreement and Mauritius Pledge Agreement.

 

“Foreign Subsidiary” shall mean a Subsidiary (which may be a corporation,
limited liability company, partnership or other legal entity) organized under
the Laws of a jurisdiction outside of the United States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to any Swing Loan Lender, such Defaulting Lender’s Ratable
Share of outstanding Swing Loans made by such Swing Loan Lender other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

 

“Group” means the Subsidiaries of the Parent that are incorporated or otherwise
organized under Netherlands law.

 

“Guarantor” shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the Closing Date, as listed on Schedule 1.1(D) [Guarantors],
and each other Person which joins this Agreement as a Guarantor after the
Closing Date. Neither the Foreign Borrower nor any Excluded Subsidiary shall be
a Guarantor.

 

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

 

 19 

 

 

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness of any other
Person, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person if the obligation thereunder is not contingent
and any performance bond or other suretyship arrangement, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

“Guaranty Agreement” shall mean the Guaranty Agreement in substantially the form
of Exhibit 1.1(G)(2) executed and delivered by each of the Guarantors to the
Administrative Agent for the benefit of the Secured Parties.

 

“Hedge Bank” means any Person that, at the time it enters into a Lender Provided
Foreign Currency Hedge, Lender Provided Interest Rate Hedge or Lender Provided
Commodity Hedge, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Lender Provided Foreign Currency Hedge, Lender Provided Interest
Rate Hedge or Lender Provided Commodity Hedge.

 

“Hedge Liabilities” shall mean collectively, the Commodity Hedge Liabilities,
the Foreign Currency Hedge Liabilities and the Interest Rate Hedge Liabilities.

 

“Hedge Termination Value” means, in respect of any one or more interest rate
hedges, commodity hedges and/or foreign currency hedges, after taking into
account the effect of any legally enforceable netting agreement relating to such
interest rate hedges, commodity hedges and/or foreign currency hedges, for any
date on or after the date such interest rate hedges, commodity hedges and/or
foreign currency hedges have been closed out and termination value(s) determined
in accordance therewith, such termination value(s).

 

“ICC” shall have the meaning specified in Section 11.11.1 [Governing Law].

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Subsidiary of the Parent (other than a Borrower) (a) having total assets at the
last day of the most recently ended period of four fiscal quarters for which
financial statements have been furnished to the Administrative Agent and the
Lenders pursuant to Section 8.3.1 [Quarterly Financial Statements] or Section
8.3.2 [Annual Financial Statements] in an amount of less than 3.0% of
Consolidated Total Assets and (b) contributing less than 3.0% to consolidated
gross revenues of the Parent and its Subsidiaries, in each case, for the most
recently ended period of four fiscal quarters for which financial statements
have been furnished to the Administrative Agent and the Lenders pursuant to
Section 8.3.1 [Quarterly Financial Statements] or Section 8.3.2 [Annual
Financial Statements]; provided that the total assets (as so determined) and
revenue (as so determined) of all Immaterial Subsidiaries shall not exceed 6.0%
of Consolidated Total Assets or 6.0% of the consolidated gross revenues of the
Parent and its Subsidiaries for the relevant four quarter period, as the case
may be. As of the Closing Date, the Immaterial Subsidiary is SRI CS LLC (fka
Bolton Conductive Systems LLC), a Michigan limited liability company.

 

“Increasing Lender” shall have the meaning specified in Section 2.12
[Incremental Commitments, Increasing Lenders and New Lenders].

 

“Incremental Commitment” shall have the meaning specified in Section 2.12
[Incremental Commitments, Increasing Lenders and New Lenders].

 

“Incremental Term Loan” shall have the meaning specified in Section 2.12
[Incremental Commitments, Increasing Lenders and New Lenders].

 

 20 

 

 

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of, without duplication:
(i) borrowed money, (ii) obligations evidenced by notes, bonds, debentures or
similar instruments, (iii) obligations (contingent or otherwise) under any
acceptance, letter of credit or similar facilities, (iv) any amount that is
properly recorded as a liability on the balance sheet of such Person in
accordance with GAAP or IFRS, as applicable, in connection with any Qualified
Receivables Transaction, (v) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate or
currency risk management device, (vi) Capital Lease Obligations, (vii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (viii) any other
transaction (including without limitation forward sale or purchase agreements)
having the commercial effect of a borrowing of money entered into by such Person
to finance its operations or capital requirements (but not including trade
accounts payable and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than ninety (90) days past due), (ix) any
Guaranty of Indebtedness of a type referred to in clause (i) through (viii)
above, and (x) all obligations of the kind referred to in clauses (i) through
(ix) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (ii) to the extent not otherwise
described in the preceding clause (i), Other Taxes.

 

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrowers].

 

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.

 

“Insurance or Condemnation Event” shall mean any Loan Party’s or the
Administrative Agent’s receipt of insurance proceeds with respect to assets of
any Loan Party in accordance with Schedule 8.1.3[Maintenance of Insurance] or
condemnation proceeds with respect to assets of any Loan Party taken as a result
of an Official Body’s exercise of or threat to exercise the power of eminent
domain, condemnation or similar power.

 

 21 

 

 

“Intellectual Property Security Agreement” shall mean any of the Patent Security
Agreement, Trademark Security Agreement or any security agreement relating to
copyrights hereinafter executed and delivered by each of the Domestic Loan
Parties to the Administrative Agent for the benefit of the Secured Parties.

 

“Intercompany Subordination Agreement” shall mean a Subordination Agreement
among the Loan Parties and certain Subsidiaries thereof in the form attached
hereto as Exhibit 1.1(I)(2).

 

“Interest Period” shall mean the period of time selected by a Borrower in
connection with (and to apply to) any election permitted hereunder by such
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one Month with respect to Optional Currency Loans and one, two, three or six
Months with respect to all other Loans. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if such Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the LIBOR Rate Option if such Borrower is renewing
or converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrowers shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

 

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

 

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

 

“Investment” in any Person shall mean any (1) direct or indirect advance, loan
or other extensions of credit (including by way of Guaranty or similar
arrangement), or capital contribution to such Person, (2) all items that are or
would be classified as investments on the balance sheet or (3) any purchase or
acquisition of Equity Interests, Indebtedness or similar securities issued by
such Person. Except as otherwise provided for in this Agreement, the amount of
an Investment shall be the Fair Market Value at the time the Investment is made
and without giving effect to subsequent changes in value.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISP98” shall have the meaning specified in 11.11.1 [Governing Law].

 

 22 

 

 

“Issuing Lender” shall mean, with respect to any Letter of Credit, the issuer of
such Letter of Credit, which shall be PNC, in its individual capacity as issuer
of Letters of Credit hereunder, and any other Lender that Borrowers,
Administrative Agent and such other Lender may agree may from time to time issue
Letters of Credit hereunder. Unless the context clearly indicates otherwise, (a)
in the context of any request or application for a Letter of Credit, “Issuing
Lender” shall refer to the Issuing Lender to which such request or application
is submitted, (ii) in the context of any Letter of Credit that is issued,
amended, renewed or extended, “Issuing Lender” shall refer to the Issuing Lender
that issued, amended, renewed or extended such Letter of Credit and (iii) with
respect to references to “Issuing Lender” that do not relate to a Letter of
Credit or a request or application therefor, “Issuing Lender” shall be deemed to
refer to each and every Issuing Lender, severally, as its respective interests
may appear.

 

“Joining Lender” shall have the meaning specified in the recital paragraphs of
this Agreement.

 

“Joint Venture” shall mean a Person in which the Loan Parties and their
Subsidiaries hold, directly or indirectly, aggregate Equity Interests that
constitute 50% or less of the total Equity Interests of such entity.

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval with any Official Body, foreign or domestic.

 

“LCT Election” shall have the meaning specified in Section 1.6 [Limited
Condition Transactions].

 

“LCT Test Date” shall have the meaning specified in Section 1.6 [Limited
Condition Transactions].

 

“Lender Provided Commodity Hedge” shall mean a Commodity Hedge which is entered
into between any Loan Party or any Subsidiary and any Hedge Bank that: (a) is
documented in a standard International Swaps and Derivatives Association Master
Agreement or another reasonable and customary manner, (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner, and (c) is entered into for hedging
(rather than speculative) purposes. The liabilities owing to the Hedge Bank
providing any Lender Provided Commodity Hedge (the “Commodity Hedge
Liabilities”) by any Loan Party or any Subsidiary that is party to such Lender
Provided Commodity Hedge shall, for purposes of this Agreement and all other
Loan Documents be “Obligations”, be guaranteed obligations under the Guaranty
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person
(and, in each case, subject to Section 5.1.2 [Bifurcation]). If a Subsidiary
that is not a Loan Party is party to such Lender Provided Commodity Hedge, the
Loan Parties agree that the Commodity Hedge Liabilities thereunder are
Obligations of the Loan Parties. The Liens securing the Commodity Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents, subject to the express
provisions of Section 9.2.4 [Application of Proceeds].

 

 23 

 

 

“Lender Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is entered into by any Loan Party or any Subsidiary and any Hedge Bank
that: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes. The liabilities owing to the
Hedge Bank providing any Lender Provided Foreign Currency Hedge (the “Foreign
Currency Hedge Liabilities”) by any Loan Party or any Subsidiary that is party
to such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations”, be guaranteed
obligations under the Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person (and, in each case, subject to Section 5.1.2
[Bifurcation]). If a Subsidiary that is not a Loan Party is party to such Lender
Provided Foreign Currency Hedge, the Loan Parties agree that the Foreign
Currency Hedge Liabilities thereunder are Obligations of the Loan Parties. The
Liens securing the Foreign Currency Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

 

“Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
entered into between any Loan Party or any Subsidiary and any Hedge Bank that:
(a) is documented in a standard International Swaps and Derivatives Association
Master Agreement, or another reasonable and customary manner, (b) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the Hedge
Bank providing any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party or any Subsidiary that is party to such Lender
Provided Interest Rate Hedge shall, for purposes of this Agreement and all other
Loan Documents be “Obligations”, be guaranteed obligations under any Guaranty
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person
(and, in each case, subject to Section 5.1.2 [Bifurcation]). If a Subsidiary
that is not a Loan Party is party to such Lender Provided Interest Rate Hedge,
the Loan Parties agree that the Interest Rate Hedge Liabilities thereunder are
Obligations of the Loan Parties. The Liens securing the Interest Rate Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents, subject to the express
provisions of Section 9.2.4 [Application of Proceeds].

 

“Lenders” shall mean the financial institutions named on Schedule 1.1(B) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Collateral Agent for the benefit of the Secured Parties as security for
the Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed. On the Closing Date, the Lenders consist of the Remaining
Lenders and the Joining Lenders.

 

“Lending Office” shall mean, as to the Administrative Agent, the Issuing Lender
or any Lender, the office or offices of such Person described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the Parent and the Administrative Agent.

 

 24 

 

 

“Letter of Credit” shall have the meaning specified in Section 2.9.1 [Issuance
of Letters of Credit] and shall include, without limitation, each Existing
Letter of Credit.

 

“Letter of Credit Borrowing” shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

“Letter of Credit Fee” shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

 

“Letter of Credit Obligation” shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date plus the aggregate Dollar Equivalent Amount of
Reimbursement Obligations that have not been satisfied and Letter of Credit
Borrowings on such date.

 

“Letter of Credit Sublimit” shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

 

“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(A) Consolidated Net Debt on such date to (B) Consolidated EBITDA (i) for the
four fiscal quarters then ending if such date is a fiscal quarter end or (ii)
for the four fiscal quarters most recently ended for which financial statements
have been (or are then being) furnished to the Administrative Agent and the
Lenders pursuant to Section 8.3.1 [Quarterly Financial Statements] or Section
8.3.2 [Annual Financial Statements] if such date is not a fiscal quarter end.

 

“LIBOR Rate” shall mean the following:

 

(a)with respect to the Dollar Loans comprising any Borrowing Tranche to which
the LIBOR Rate Option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the Intercontinental Exchange Benchmark Administration Ltd. (or such
other Person that takes over the administration of such rate) as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period, by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage. Such LIBOR Rate may also be expressed by the
following formula:

 

LIBOR Rate    =

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

1.00 – LIBOR Reserve Percentage

 

 25 

 

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

(b)with respect to Optional Currency Loans in currency other than Euro
comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Optional Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Optional Currency for an amount comparable to
the principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period, by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage. Such LIBOR Rate may also be expressed by the
following formula:

 

LIBOR Rate    =

Relevant Interbank Market offered rate quoted by

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1                          

1.00 - LIBOR Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. The LIBOR Rate for any Loans shall be based upon the LIBOR Rate
for the currency in which such Loans are requested.

 

(c)with respect to Optional Currency Loans denominated in Euro comprising any
Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the interest rate per annum determined by Administrative Agent by
dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1, by
(ii) a number equal to 1.00 minus the LIBOR Reserve Percentage. Such LIBOR Rate
may also be expressed by the following formula:

 

LIBOR Rate    =

London interbank offered rate quoted by

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1                           

1.00 – LIBOR Reserve Percentage

 

 26 

 

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LFOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. LIBOR Rate for any Loans shall be based upon the LIBOR Rate for
the currency in which such Loans are requested.

 

Notwithstanding anything contained herein to the contrary, if at any time the
LIBOR Rate as calculated in accordance with this definition shall be less than
zero, the LIBOR Rate shall be deemed to be zero for all purposes under this
Agreement.

 

“LIBOR Rate Option” shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

 

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a LIBOR Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a LIBOR Rate applies.

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

 

“Limited Condition Transaction” shall mean any Acquisition or similar Investment
(or incurrence of Indebtedness related thereto) requiring irrevocable notice by
Parent or one of its Subsidiaries permitted pursuant to this Agreement whose
consummation is, in each case, not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan Documents” shall mean this Agreement, the Administrative Agent’s Letter,
the Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, any
Intellectual Property Security Agreement, the Pledge and Security Agreement, the
Foreign Pledge Agreements, any other Collateral Document and any other
instruments, certificates or documents delivered in connection herewith or
therewith.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loan Request” shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

 27 

 

 

“Loans” shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan and all
Incremental Term Loans or any Incremental Term Loan, if any, made pursuant to
Section 2.12 [Incremental Commitments, Increasing Lenders and New Lenders].

 

“Material Acquisition” shall mean one or more related Permitted Acquisitions by
the Parent and its Subsidiaries in any rolling 12-month period for an aggregate
purchase price of $50,000,000 or more.

 

“Material Adverse Change” shall mean a material adverse effect on (a) the
financial condition, results of operations or business of the Loan Parties and
their respective Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties taken as a whole to duly and punctually pay their Indebtedness under
this Agreement or any other Loan Document, or (c) the ability of the
Administrative Agent, the Collateral Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement and the
other Loan Documents.

 

“Material Subsidiary” shall mean any Subsidiary of Parent other than an
Immaterial Subsidiary.

 

“Mauritius Pledge Agreement” shall mean, if any, the equity interest or share
pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent to create a first priority pledge under the Commercial Code
of the laws of the Republic of Mauritius over 65% of the combined voting power
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in Stoneridge Asia Holdings Ltd.,
a Mauritius corporation, and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in Stoneridge Asia Holdings Ltd., as the same may be, if it exists, amended,
restated, modified or supplemented from time to time; provided that, prior to
the Stoneridge Asia Holdings Dissolution Deadline, any Mauritius Pledge
Agreement shall only secure up to $300,000,000 of the Obligations (which amount
is the amount of Existing Revolving Loans which were permitted to be advanced
pursuant to the terms of the Existing Credit Agreement).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.

 

“Month”, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

“Multiemployer Plan” shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Parent or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions.

 

 28 

 

 

“Net Cash Proceeds” shall mean, as estimated in good faith by the Borrowers:

 

(a)          with respect to any Disposition, the cash or Cash Equivalents
proceeds received by the Loan Parties (including cash proceeds subsequently
received (as and when received by any Loan Party) in respect of non-cash
consideration initially received), net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the Parent’s
good faith estimate of income taxes actually paid or payable in connection with
such Disposition); (ii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such Disposition or (y) any other liabilities retained by the Loan Parties
associated with the properties sold in such Disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); (iii) the Parent’s good faith
estimate of payments required to be made with respect to unassumed liabilities
relating to the properties sold within 90 days of such Disposition (provided
that, to the extent such cash proceeds are not used to make payments in respect
of such unassumed liabilities within 90 days of such Disposition, such cash
proceeds shall constitute Net Cash Proceeds); and (iv) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by a Lien (senior to the Lien securing the
Obligations) on the properties sold in such Disposition (so long as such Lien
was permitted to encumber such properties under the Loan Documents at the time
of such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties); and

 

(b)          with respect to any Insurance or Condemnation Event, the cash or
Cash Equivalents proceeds thereof (including cash proceeds subsequently received
(as and when received by any Loan Party) in respect of non-cash consideration
initially received), net of (i) all reasonable costs and expenses incurred in
connection with collection of such proceeds (ii) the Parent’s good faith
estimate of taxes paid or payable as a result thereof and (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien (senior to the Lien
securing the Obligations) on the properties affected by such Insurance or
Condemnation Event (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such event) and which is
repaid with such proceeds (other than any such Indebtedness assumed by another
Person in connection with such Insurance or Condemnation Event).

 

“New Lender” shall have the meaning specified in Section 2.12 [Incremental
Commitments, Increasing Lenders and New Lenders].

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.1 [Modifications, Amendments
or Waivers] and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

 29 

 

 

“Non-Material Transaction” shall mean a transaction, or series of related
transactions, which satisfies the following requirements:

 

(i)          at the time of the consummation of such transaction, no Event of
Default or Potential Default shall have occurred and be continuing;

 

(ii)         the value of the assets or Equity Interests exchanged or
transferred shall not exceed (a) individually for any such transaction, an
amount that is 2% of the gross value of the Consolidated Total Assets of the
Parent and its Subsidiaries and (b) in the aggregate for all such transactions
consummated after the Closing Date, an amount that is 5% of the gross value of
the Consolidated Total Assets of the Parent and its Subsidiaries;

 

(iii)        if as a result of such transaction a Loan Party acquires or
otherwise obtains assets or Equity Interests that are required to be Collateral,
such Loan Party shall comply with the requirements of Section 8.1.13 [Covenant
to Guaranty Obligations and Give Security], the Pledge and Security Agreement
and the other Collateral Documents, in each case to the extent required therein
and within the time periods set forth therein; and

 

(iv)        Administrative Agent shall be reasonably satisfied that any such
transaction will not adversely affect in any material respect the interest of
the Lenders hereunder.

 

“Non-Qualifying Party” shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

“Notes” shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

 

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Commodity
Hedge, (iii) any Lender Provided Interest Rate Hedge, (iv) any Lender Provided
Foreign Currency Hedge, and (v) any Other Lender Provided Financial Service
Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

 

 30 

 

 

“Optional Currency” shall mean the following lawful currencies: the Euro, the
British Pound, the Swedish Krona and any other currency approved by
Administrative Agent and all of the Lenders pursuant to Section 2.11.4(iii))
[Requests for Additional Optional Currencies]. Subject to Section 2.11.4
[European Monetary Union], each Optional Currency must be the lawful currency of
the specified country.

 

“Optional Currency Loans” shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

“Optional Currency Sublimit” shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

“Order” shall have the meaning specified in Section 2.9.9 [Liability for Acts
and Omissions].

 

“Original Closing Date” shall have the meaning specified in the recitals.

 

“Original Currency” shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Currency” shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements entered into between any Loan Party or any Subsidiary and any Cash
Management Bank that provides any of the following products or services to any
of the Loan Parties or any Subsidiary: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services or
(g) bilateral arrangements to provide bank guarantees, trade letters of credit,
working capital facilities and other similar committed banking arrangements to
Foreign Subsidiaries; provided that the aggregate principal amount of the
obligations under agreements in this clause (g) shall not exceed $10,000,000 at
any one time outstanding. The liabilities owing to the provider of any Other
Lender Provided Financial Service Product by any Loan Party or Subsidiary
thereof shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Loan Party and of each other Loan Party (subject to
Section 5.1.2 [Bifurcation]), be guaranteed obligations under any Guaranty
Agreement and secured obligations under any other Loan Document, as applicable.
If a Subsidiary that is not a Loan Party is party to such Other Lender Provided
Financial Service Product, the Loan Parties agree that the obligations arising
thereunder are Obligations of the Loan Parties.

 

 31 

 

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.16 [Replacement of a Lender]).

 

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Bank for the
purpose of displaying such rate); provided, that if such day is not a Business
Day, the Overnight Bank Funding Rate for such day shall be such rate on the
immediately preceding Business Day; provided, further, that if such rate shall
at any time, for any reason, no longer exist, a comparable replacement rate
determined by PNC at such time (which determination shall be conclusive absent
manifest error). If the Overnight Bank Funding Rate determined as above would be
less than zero, then such rate shall be deemed to be zero. The rate of interest
charged shall be adjusted as of each Business Day based on changes in the
Overnight Bank Funding Rate without notice to the Borrowers.

 

“Overnight Rate” shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

 

“Parent” shall mean Stoneridge, Inc., an Ohio corporation.

 

“Participant” has the meaning specified in Section 11.8.4 [Participations].

 

“Participant Register” shall have the meaning specified in Section 11.8.4
[Participations].

 

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

“Participation Advance” shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

“Patent Security Agreement” shall mean the Amended and Restated Patent Security
Agreement in substantially the form of Exhibit 1.1(P)(1) executed and delivered
by each of the Domestic Loan Parties to the Administrative Agent for the benefit
of the Secured Parties.

 

“Payment Date” shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Loans.

 

 32 

 

 

“Payment In Full” and “Paid in Full” shall mean (a) the payment in full in cash
of the Loans and other Obligations hereunder (other than (i) contingent
indemnification obligations that are not yet due and (ii) obligations and
liabilities under any Lender Provided Interest Rate Hedge, any Lender Provided
Foreign Currency Hedge, any Lender Provided Commodity Hedge and any Other Lender
Provided Financial Service Product (other than any such obligations for which
written notice has been received by the Administrative Agent that either (A)
amounts are currently due and payable under such Lender Provided Interest Rate
Hedge, Lender Provided Foreign Currency Hedge, Lender Provided Commodity Hedge
or Other Lender Provided Financial Service Product, as applicable, or (B) no
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank have been made), (b) the termination of all Commitments and (c) the
expiration or termination of all Letters of Credit (except to the extent Cash
Collateralized or backstopped pursuant to arrangements reasonably acceptable to
the Issuing Lender).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Plan” shall mean at any time an “employee pension benefit plan” (as
such term is defined in Section 3(2) of ERISA) (including a “multiple employer
plan” as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer
Plan) which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

 

“Permitted Acquisition” shall mean any Acquisition by a Loan Party or a
Subsidiary of Equity Interests in a Person or assets constituting a business or
a division or line of business of a Person, if (a) the business or businesses
engaged in by such Person, or such business, division or line of business, as
applicable, is permitted by Section 8.2.10 [Change in Business], (b) no Event of
Default or Potential Default has occurred and is continuing or would result
therefrom, (c) in the case of an acquisition of Equity Interests in a Person,
after giving effect to such Acquisition, more than 50% of the Equity Interests
in such Person, and any other Subsidiary resulting from such Acquisition, shall
be owned directly or indirectly by the Parent, (d) all actions required to be
taken, if any, with respect to each Subsidiary or asset resulting from such
Acquisition under Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] shall be taken, (e) the Parent and the Subsidiaries are in compliance,
on a Pro Forma Basis with the Financial Covenants (in the case of a Permitted
Acquisition that is a Material Acquisition, including the increase pursuant to
Section 8.2.16 [Maximum Leverage Ratio]), (f) in the case of an Acquisition of
the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
acquisition, (g) on the date of the consummation of such Acquisition, and after
giving effect thereto and the payment of consideration thereunder and costs and
expenses in connection therewith by any one or more of the Parent and its
Subsidiaries, the remainder obtained by subtracting the aggregate of the
Revolving Facility Usage on such date from the aggregate amount of the Revolving
Credit Commitments on such date shall be greater than Fifty Million Dollars
($50,000,000), (h) the Borrowers have delivered to the Administrative Agent a
Permitted Acquisition Certificate signed by an Authorized Officer certifying
that such Permitted Acquisition complies with the requirements set forth in
clauses (a) through (g) above and, with respect to clauses (e) and (g),
including reasonably detailed calculations demonstrating compliance therewith
and (i) solely with respect to a Material Acquisition, such other financial
information considered relevant by the Administrative Agent for the business or
Person being acquired.

 

 33 

 

 

“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit 1.1(P)(3) or any other form approved by the Administrative Agent.

 

“Permitted Factoring Arrangement” shall mean an arrangement under which a Loan
Party or a Subsidiary sells (and creates a security interest therein as a sale
of accounts pursuant to Article 9 of the Uniform Commercial Code) specified
Qualified Receivables Assets of, as applicable, such Loan Party or Subsidiary to
any Person in a factoring transaction that qualifies for sale accounting
treatment under GAAP and in connection with which:

 

(i)          no Guaranty is made by any Loan Party or any Subsidiary,

 

(ii)         such Person has no recourse to or against any Loan Party or any
Subsidiary, and

 

(iii)        no property or asset of any Loan Party or any Subsidiary, directly
or indirectly, contingently or otherwise, is subject to performance of any
obligation thereunder,

 

in each case under (i), (ii) and (iii) above, other than pursuant to customary
representations, warranties, covenants and indemnities made by sellers of
accounts in connection with non-recourse factoring arrangements.

 

“Permitted Liens” shall mean:

 

(i)          Liens for taxes, assessments and governmental charges incurred in
the ordinary course of business and which are not yet delinquent or the validity
of which are being contested in good faith by appropriate proceedings, promptly
instituted and diligently conducted, and for which adequate reserves have been
established to the extent required by GAAP as in effect at such time, and which
proceedings (or orders entered in connection with such proceedings) have the
effect of suspending the enforcement or collection of such Liens;

 

(ii)         Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs (including pledges or deposits of cash
securing letters of credit that secure payment of such workers’ compensation,
unemployment insurance or other social security programs);

 

(iii)        Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default (including pledges or
deposits of cash securing letters of credit that secure such Liens of landlords
securing obligations to make lease payments that are not yet due and payable or
in default) or, with respect to any of the foregoing, that are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been established in accordance with GAAP and which proceedings (or orders
entered in connection with such proceedings) have the effect of suspending the
enforcement or collection of such Liens;

 

 34 

 

 

(iv)        Good-faith pledges or deposits made or other Liens granted in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder or other amounts as may be customary, or to
secure statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing letters of credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or such surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business);

 

(v)         Encumbrances consisting of zoning restrictions, easements,
rights-of-way, encroachments or other restrictions on the use of real property
or minor defects or irregularities in title, none of which materially impairs
the use of such property or the value thereof, and none of which is violated in
any material respect by existing or proposed structures or land use;

 

(vi)        Liens, security interests and mortgages in favor of the
Administrative Agent or Collateral Agent for the benefit of the Secured Parties
and their Affiliates securing the Obligations (including Lender Provided
Commodity Hedges, Lender Provided Interest Rate Hedges , Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial Services Obligations);

 

(vii)       Any Lien existing on the date of this Agreement and described on
Schedule 8.2.2 and Liens to renew, extend, refinance or refund such Liens;
provided that the principal amount secured thereby is not hereafter increased,
and no additional assets become subject to such Lien;

 

(viii)      Liens securing Capital Lease Obligations or other Indebtedness of
any Loan Party or any Subsidiary incurred pursuant to Section 8.2.1(iii)
[Indebtedness] to finance the acquisition, construction, design, repair or
improvement of fixed or capital assets and Permitted Refinancing Indebtedness in
respect thereof, provided that such Liens do not at any time encumber any
property other than the subject property financed by such Capital Lease
Obligations or other Indebtedness;

 

(ix)         Any Lien against the assets of a Foreign Subsidiary (other than the
Foreign Borrower) to secure obligations of such Person; provided that, in each
case, any Indebtedness secured by such Lien is permitted under Section 8.2.1
[Indebtedness];

 

(x)          Liens in favor of (a) any Borrower or a Guarantor; provided that if
the Indebtedness secured thereby is owed from a Loan Party to a Borrower or
Guarantor, such Indebtedness is subordinated pursuant to the Intercompany
Subordination Agreement or (b) a Subsidiary that is not a Guarantor granted by
any other Subsidiary that is not a Guarantor;

 

(xi)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

 35 

 

 

(xii)        purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements or similar filings relating solely to
operating leases of personal property or consignment not intended as security or
bailee arrangements entered into in the ordinary course of business;

 

(xiii)       Liens incurred to secure appeal bonds and judgment Liens not
constituting an Event of Default or Potential Default, in each case in
connection with litigation or legal proceedings that are being contested in good
faith by appropriate proceedings;

 

(xiv)      Liens upon real or personal property other than the Collateral,
including any attachment of personal property or real property or other legal
process prior to adjudication of a dispute on the merits, (a) if the validity or
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed or bonded and continue to be stayed or bonded, (b) if a final judgment is
entered and such judgment is discharged within thirty (30) days of entry, or (c)
the payment of which is covered in full (subject to customary deductible) by
insurance;

 

(xv)       statutory and common law banker’s Liens and rights of setoff on bank
deposits, and Liens in favor of a banking or other financial institution arising
in the ordinary course of business under customary general terms and conditions
(including, for the avoidance of doubt, Section 24 of the general terms and
conditions (Algemene Bankvoorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) encumbering deposits or other
funds maintained with a financial institution (including the right of setoff)
and that are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;

 

(xvi)      option agreements and rights of first refusal granted with respect to
assets that are permitted to be Disposed of pursuant to the terms of Section
8.2.7 [Dispositions of Assets or Subsidiaries];

 

(xvii)     any leases of assets permitted by Section 8.2.7 [Dispositions of
Assets or Subsidiaries];

 

(xviii)    Liens on cash and Cash Equivalents securing Indebtedness permitted by
Section 8.2.1(v)(d) [Indebtedness] in an aggregate amount not to exceed
$10,000,000 at any one time outstanding;

 

(xix)       deposits and escrows of cash pursuant to customary purchase price
adjustment, indemnity or similar obligations under agreements related to
Acquisitions, Investments and Dispositions permitted hereunder;

 

(xx)        Liens on Qualified Receivables Assets securing obligations under ,
sold pursuant to or otherwise created in connection with Qualified Receivables
Transactions;

 

(xxi)       Liens on Qualified Receivables Assets created in connection with the
sale of such Qualified Receivables Assets pursuant to a Permitted Factoring
Arrangement; and

 

 36 

 

 

(xxii)      Any Lien including any netting or set-off arising by operation of
law as a result of the existence of a fiscal unity (fiscale eenheid) for Dutch
tax purposes or its equivalent in any other relevant jurisdiction.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness of any Person, any refinancing, refunding, renewal, replacement,
defeasance, discharge or extension of such Indebtedness (for purposes of this
definition, each, a “refinancing”, with “refinanced” having a correlative
meaning); provided that (i) the aggregate principal amount (or accreted value,
if applicable) does not exceed the then aggregate outstanding principal amount
(or accreted value, if applicable) of the Indebtedness so refinanced, except by
an amount equal to all unpaid accrued or capitalized interest thereon, undrawn
commitments with respect thereto, any make-whole payments, fees, or premium
applicable thereto or paid in connection therewith, plus upfront fees and
original issue discount on such refinancing Indebtedness, plus other customary
fees and expenses in connection with such refinancing, (ii) other than in the
case of a refinancing of Capital Lease Obligations and Indebtedness secured by a
purchase money security interest, such refinancing has a maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being refinanced, (iii) the borrower or issuer under such
refinancing is the same Person that is the borrower or issuer under the
Indebtedness being so refinanced (or was a guarantor thereof) and each of the
other Persons that are (or are required to be) obligors under such refinancing
are the same Persons as those that are (or are required to be) obligors under
the Indebtedness being so refinanced, (iv) in the event such Indebtedness being
so refinanced is (x) contractually subordinated in right of payment to the
Obligations or is secured by a Lien on the Collateral the priority of which is
contractually subordinated to the Liens on the Collateral securing the
Obligations, such refinancing shall contain subordination provisions which are
the same as those in effect prior to such refinancing or are no less favorable,
taken as a whole, to the Lenders than those contained in the Indebtedness being
so refinanced or are otherwise acceptable to the Administrative Agent or (y)
otherwise secured by a junior Permitted Lien on the Collateral, in the case of
this clause (y) such refinancing shall be unsecured or secured by a junior
Permitted Lien on the Collateral, and (v) such refinancing does not provide for
the granting or obtaining of collateral security from, or obtaining any Lien on
the assets of, any Person, other than (x) collateral security obtained from
Persons that provided (or were required to provide) collateral security with
respect to the Indebtedness being so refinanced (so long as the assets subject
to such Liens were or would have been required to secure the Indebtedness so
refinanced) (provided that additional Persons that would have been required to
provide collateral security with respect to the Indebtedness being so refinanced
may provide collateral security with respect to such refinancing) and (y) to the
extent otherwise permitted by Section 8.2.2 [Liens; Lien Covenant].

 

“Permitted Transaction” shall mean a transaction, or series of related
transactions, which satisfies the following requirements:

 

(i)          at the time of the consummation of such transaction, no Event of
Default or Potential Default shall have occurred and be continuing;

 

(ii)         the parties to such transaction shall be (a) one or more
Subsidiaries which are not Loan Parties and (b) one or more third parties which
are not Affiliates of any Loan Party or Subsidiary thereof;

 

 37 

 

 

(iii)        the value of the assets or Equity Interests exchanged or
transferred shall not exceed (a) individually, for any such transaction, an
amount that is 2% of the gross value of the Consolidated Total Assets of the
Parent and its Subsidiaries and (b) in the aggregate for all such transactions
consummated after the Closing Date, an amount that is 5% of the gross value of
the Consolidated Total Assets of the Parent and its Subsidiaries;

 

(iv)        if as a result of such transaction a Loan Party acquires or
otherwise obtains assets or Equity Interests that are required to be Collateral,
such Loan Party shall comply with the requirements of Section 8.1.13 [Covenant
to Guaranty Obligations and Give Security], the Pledge and Security Agreement
and the other Collateral Documents, in each case to the extent required therein
and within the time periods set forth therein; and

 

(v)         the Borrowers shall provide the Administrative Agent with written
notice, together with such further details and information as is reasonably
requested by the Administrative Agent, with respect to such transaction, no
later than 5 Business Days after the closing of such transaction.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement in
substantially the form of Exhibit 1.1(S) executed and delivered by each of the
Domestic Loan Parties to the Administrative Agent for the benefit of the Secured
Parties.

 

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

 

“Potential Default” shall mean any event or condition which with notice or
passage of time, or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the financial institution then serving as the Administrative Agent at its
Principal Office as its then prime rate, which rate may not be the lowest or
most favorable rate then being charged commercial borrowers or others by the
Administrative Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

 

“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.

 

“Prior Security Interest” shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to Permitted Liens under clause (viii) of such
definition or Liens arising by operation of Law that are Permitted Liens.

 

 38 

 

 

“Pro Forma Basis” shall mean, with respect to compliance with any covenant or
test hereunder, compliance with such covenant or test after giving effect to (a)
any increase in Commitments or advance of Incremental Term Loans pursuant to
Section 2.12 [Incremental Commitments, Increasing Lenders and New Lenders], (b)
any Permitted Acquisition (to the extent not subsequently disposed of during
such period) or any Investment, (c) any Disposition or (d) the making of any
Restricted Payment, as if such increase or advance, Permitted Acquisition,
Investment, Disposition or Restricted Payment, and all such other increases,
advances, Permitted Acquisitions, Investments, Dispositions or Restricted
Payments, and any refinancing of Indebtedness in connection therewith
consummated during such period, and any Indebtedness or other liabilities
incurred in connection with any such Permitted Acquisition, Investment,
Disposition or Restricted Payment had been consummated or, as the case may be,
incurred at the beginning of such period. For purposes of this definition, (i)
if any Indebtedness to be so incurred bears interest at a floating rate and is
being given pro forma effect, the interest on such Indebtedness will be
calculated as if the rate in effect on the last day of the applicable period had
been the applicable rate for the entire period (taking into account any
applicable Interest Rate Hedge), (ii) if such Indebtedness bears, at the option
of the Borrowers a fixed or floating rate of interest, interest thereon will be
computed by applying, at the option of the Borrowers, either the fixed or
floating rate (determined in accordance with clause (i)); and (iii) interest on
Indebtedness under a revolving credit facility will be computed based upon the
average daily balance of such Indebtedness during such period.

 

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent). Notwithstanding anything contained herein
to the contrary, if at any time the Published Rate as calculated in accordance
with this definition shall be less than zero, the Published Rate shall be deemed
to be zero for all purposes under this Agreement.

 

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000,
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

 

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Equity Interests.

 

“Qualified Receivables Assets” shall mean Receivables (whether now existing or
arising in the future) of the Loan Parties or any Subsidiary and any Related
Security and proceeds of such Receivables and Related Security that are
customarily transferred or in which security interests are granted in connection
with asset securitization or factoring transactions involving Receivables.

 

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by any Loan Party or any Subsidiary in
which any such Loan Party or any such Subsidiary may sell, contribute, convey,
create a security interest in or otherwise transfer to a Receivables Subsidiary
or any other Person (in the case of a transfer by a Receivables Subsidiary) any
Qualified Receivables Assets; provided, that the amount of Indebtedness
resulting from all Qualified Receivables Transactions at any time shall not
exceed $75,000,000 in the aggregate.

 

 39 

 

 

“Ratable Share” shall mean:

 

(i)          with respect to a Lender’s obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto, the proportion that such Lender’s Revolving Credit Commitment bears to
the Revolving Credit Commitments of all of the Lenders, provided however that if
the Revolving Credit Commitments have terminated or expired, the Ratable Shares
for purposes of this clause shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.

 

(ii)         with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment by
(ii) the sum of the aggregate amount of the Revolving Credit Commitments of all
Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.

 

“Receivable Contract” shall mean, with respect to any Receivable, any and all
contracts, instruments, agreements, leases, invoices, notes or other writings
pursuant to which such Receivable arises or that evidence such Receivable or
under which the Person obligated to make payments pursuant to such contracts,
instruments, agreements, leases, invoices, notes or other writings relating to
such Receivable becomes or is obligated to make payment in respect of such
Receivable.

 

“Receivables” shall mean any right to payment of a monetary obligation, whether
or not earned by performance, owed to any Loan Party, any Subsidiary or any
Receivables Subsidiary, whether constituting an account, as-extracted
collateral, chattel paper, payment intangible, instrument or general intangible,
in each instance arising in connection with the sale of goods that have been or
are to be sold or for services rendered or to be rendered by any Loan Party or
any Subsidiary, and includes the obligation to pay any finance charges, fees and
other charges with respect thereto.  Any such right to payment arising from any
one transaction, including any such right to payment represented by an
individual invoice or agreement, shall constitute a Receivable separate from a
Receivable consisting of any such right to payment arising from any other
transaction.

 

“Receivables Subsidiary” shall mean a direct or indirect Wholly-Owned Subsidiary
of a Loan Party (or another Person formed for the purpose of engaging in a
Qualified Receivables Transaction with a Loan Party or a Subsidiary in which a
Loan Party or any Subsidiary makes an Investment and to which any Loan Party or
any Subsidiary transfers Receivables) that engages in no activities other than
in connection with the financing of Receivables, all proceeds thereof and all
rights (contractual or other), collateral and other assets, in each case,
relating to such Receivables, and any business or activities incidental or
related to such business, and that is designated by the Parent’s Board of
Directors (as provided below) as a Receivables Subsidiary and

 

 40 

 

 

(1)         no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which:

 

(a)         is Guaranteed by any Loan Party or any Subsidiary (excluding
Guaranties of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);

 

(b)         is recourse to or obligates any Loan Party or any Subsidiary (other
than a Receivables Subsidiary) in any way other than pursuant to Standard
Securitization Undertakings; or

 

(c)         subjects any property or asset of any Loan Party or any Subsidiary
(other than a Receivables Subsidiary), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;

 

(2)         with which neither any Loan Party nor any Subsidiary (other than a
Receivables Subsidiary)has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Loan Party or such
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Parent, other than agreements entered into in the ordinary
course of business in connection with servicing Receivables; and

 

(3)         with which neither any Loan Party nor any Subsidiary (other than a
Receivables Subsidiary) has any obligation to maintain or preserve such
Receivables Subsidiary’s financial condition or cause such Receivables
Subsidiary to achieve certain levels of operating results.

 

Any designation of a Receivables Subsidiary by the Parent’s Board of Directors
after the Closing Date shall be evidenced to the Administrative Agent by
delivering to the Administrative Agent a board resolution giving effect to such
designation and a certificate of an Authorized Officer of the Parent certifying
that such designation complied with the preceding conditions.

 

“Recipient” shall mean (i) the Administrative Agent, (ii) any Lender and (iii)
the Issuing Lender, as applicable.

 

“Reference Currency” shall have the meaning specified in the definition of
“Equivalent Amount.”

 

“Reimbursement Obligation” shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate amount of Net Cash Proceeds received by the Parent or a Subsidiary
in connection therewith that are not applied to prepay the Loans as a result of
the delivery of a Reinvestment Notice.

 

 41 

 

 

“Reinvestment Event” means any Disposition or Insurance or Condemnation Event in
respect of which the Parent has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by an Authorized Officer
of the Parent stating that the Parent or any Subsidiary intends and expects to
use an amount of funds not to exceed the amount of Net Cash Proceeds of any
Disposition or Insurance or Condemnation Event to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets used or useful in the
Parent’s or a Subsidiary’s business.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended by
the Parent or a Subsidiary prior to the relevant Reinvestment Prepayment Date to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets used or useful in the Parent’s or a Subsidiary’s business.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the date occurring one year after the date such Reinvestment Event occurred or,
if the Parent or a Subsidiary has entered into a legally binding commitment
within one year after the date such Reinvestment Event occurred to restore,
rebuild, repair, construct, improve, replace or otherwise acquire assets used or
useful in any Borrower’s or a Subsidiary’s business, the date occurring eighteen
months after the date such Reinvestment Event occurred.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Related Security” shall mean, with respect to any Receivable subject to a
Qualified Receivables Transaction:

 

(1)         all of the Loan Parties’ interests in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), relating to any sale giving rise to such
Receivable,

 

(2)         all instruments and chattel paper that may evidence such Receivable,

 

(3)         all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the contract related to such Receivable or otherwise, together with
all Uniform Commercial Code financing statements or similar filings relating
thereto,

 

(4)         all of the Loan Parties’ rights, interests and claims under the
contracts and all guaranties, indemnities, insurance and other agreements
(including the related contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable, whether pursuant to the contract related to such Receivable
or otherwise;

 

(5)         all of the Loan Parties’ rights, remedies, powers, privileges, title
and interest (but not obligations) under any agreement pursuant to which such
Loan Party purchases Receivables in connection with a Qualified Receivables
Transaction;

 

 42 

 

 

(6)         all books and records of the Loan Parties to the extent related to
any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations) in and to each lockbox account and collection
account used solely for depositing proceeds of such Receivables, and any related
investment property acquired with any such proceeds (as such term is defined in
the applicable Uniform Commercial Code); and

 

(7)         all proceeds (as defined in the Uniform Commercial Code) of any of
the foregoing that are or were received by any Loan Party, including all funds
which either are received by a Loan Party from or on behalf of the Person(s)
obligated to make payments pursuant to the Receivable Contract relating to such
Receivable in payment of any amounts owed (including invoice price, finance
charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by such Person(s) (including any
insurance payments that any Loan Party applies in the ordinary course of its
business to amounts owed in respect of any of the above Receivables, and net
proceeds of sale or other disposition of repossessed goods or other collateral
or property of such Person(s) in respect of any of the above Receivables or any
other parties directly or indirectly liable for payment of such Receivables).

 

“Relevant Interbank Market” shall mean (a) in relation to the Euro, the European
Interbank Market, (b) in relation to Swedish Krona, the Stockholm interbank
market and (c) in relation to any other currency, the London interbank market.

 

“Relief Proceeding” shall mean any proceeding seeking a decree or order for
relief in respect of any Loan Party or Material Subsidiary of a Loan Party in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Material
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, or an assignment for the benefit of
its creditors.

 

“Remaining Lender” shall have the meaning specified in the recital paragraphs of
this Agreement.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Anti-Corruption Law or has knowledge of an actual or
probable violation of any Anti-Terrorism Law or any Anti-Corruption Law.

 

“Required Lenders” shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of (i) the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender) and (ii) the aggregate outstanding amount of
any Incremental Term Loans.

 

“Required Share” shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

“Resolution Authority” shall mean any Person which has authority to exercise any
Write-down and Conversion Powers.

 

 43 

 

 

“Restricted Payment” shall have the meaning set forth in Section 8.2.5
[Dividends and Related Distributions].

 

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

 

“Revolving Credit Loans” shall mean collectively and Revolving Credit Loan shall
mean separately all loans made by the Lenders or one of the Lenders to the
Borrowers pursuant to Section 2.1 [Revolving Credit Commitments] or Section
2.9.3 [Disbursements, Reimbursement].

 

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the European Union available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (c) a Person named on the lists maintained by Her
Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) a Person that is specifically targeted by any other
relevant sanctions authority of a jurisdiction in which any Borrower or any of
its respective Subsidiaries conduct business, (e) (i) an agency of the
government of, or an organization controlled by, a Designated Jurisdiction, to
the extent such agency or organization is subject to a sanctions program
administered by OFAC, or (ii) a Person operating from, organized or resident in
a Designated Jurisdiction, to the extent such Person is subject to a sanctions
program administered by OFAC or (f) a Person controlled (as “control” is defined
under the relevant sanctions regulatory regime) by any such Person set forth in
clauses (a) through (e) above.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Issuing Lenders, the Cash Management Banks,
the Hedge Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 10.5 [Delegation of Duties], and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

 

“Settlement Date” shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to the procedures set forth in Section 5.11
[Settlement Date Procedures].

 

 44 

 

 

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the present
fair saleable value (on a going concern basis) of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts (including contingent liabilities) as such debts become
absolute and matured, (ii) such Person does not intend to, and does not believe
that it will, incur debts beyond such Person’s ability to pay such debts as they
mature, and (iii) such Person’s capital is not unreasonably small in relation to
the business of such Person, contemplated on such date. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities customarily entered into in connection with accounts
receivables financings, including customary servicing performance guarantees.

 

“Statements” shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

“Stoneridge Asia Holdings Dissolution Deadline” has the meaning ascribed to such
term on Schedule 8.1.15.

 

“Subsidiary” of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity of which more
than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries.

 

“Subsidiary Equity Interests” shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender Provided Interest Rate Hedge, Lender Provided Commodity Hedge or a Lender
Provided Foreign Currency Hedge.

 

“Swedish Krona” shall refer to the lawful currency of the Kingdom of Sweden.

 

“Swing Loan Commitment” shall mean PNC’s commitment to make Swing Loans to the
Domestic Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in
an aggregate principal amount up to Forty Million Dollars ($40,000,000).

 

“Swing Loan Lender” shall mean PNC, in its capacity as a lender of Swing Loans.

 

“Swing Loan Note” shall mean the Swing Loan Note of the Domestic Borrowers in
the form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

 45 

 

 

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests] hereof.

 

“Swing Loans” shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to a Domestic Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

“Threshold Amount” shall mean $30,000,000.

 

“Trademark Security Agreement” shall mean the Amended and Restated Trademark
Security Agreement in substantially the form of Exhibit 1.1(P)(2) executed and
delivered by each of the Domestic Loan Parties to the Administrative Agent for
the benefit of the Secured Parties.

 

“UCP” shall have the meaning specified in Section 11.11.1 [Governing Law].

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

 

“Wholly-Owned Subsidiary” of any specified Person shall mean a Subsidiary of
such Person all of the outstanding Equity Interests or other ownership interests
of which (other than directors’ qualifying shares) will at that time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule.

 

 46 

 

 

1.2           Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

 

1.3           Accounting Principles; Changes in GAAP. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
[Negative Covenants]) shall have the meaning given to such terms (and defined
terms) under GAAP as in effect on the date hereof applied on a basis consistent
with those used in preparing statements referred to in Section 6.1.6(i)
[Historical Statements]. Notwithstanding the foregoing, if Parent notifies the
Administrative Agent in writing that Parent wishes to amend any financial
covenant in Section 8.2 [Negative Covenants] of this Agreement, any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Facility Fee determinations to eliminate the
effect of any change in GAAP occurring after the Closing Date on the operation
of such financial covenants and/or interest, Letter of Credit Fee or Facility
Fee determinations (or if the Administrative Agent notifies the Parent in
writing that the Required Lenders wish to amend any financial covenant in
Section 8.2 [Negative Covenants], any related definition and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Facility Fee determinations to eliminate the effect of any such change in GAAP),
then the Administrative Agent, the Lenders and the Parent shall negotiate in
good faith to amend such ratios or requirements to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, the Loan Parties’ compliance with
such covenants and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Facility Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Parent and
the Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and Section 8.3.2 [Annual Financial Statements]
of this Agreement, such reconciliation statements as shall be reasonably
requested by the Administrative Agent. For purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat operating
leases and capital leases in a manner consistent with their treatment under
generally accepted accounting principles as in effect on the Original Closing
Date, notwithstanding any modifications or interpretive changes thereto that may
have occurred thereafter or may occur hereafter, unless the parties hereto shall
enter into a mutually acceptable amendment addressing such changes, as provided
for above.

 

 47 

 

 

1.4         Currency Calculations. All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars on a weighted average (spot rate for any balance sheet calculation) in
accordance with GAAP.

 

1.5         Pro Forma Calculations. With respect to any period during which any
increase in Commitments or advance of Incremental Term Loans pursuant to Section
2.12 [Incremental Commitments, Increasing Lenders and New Lenders], any
Permitted Acquisition, Investment or any Disposition (other than as permitted in
clauses (i) through (iv) of Section 8.2.7 [Dispositions of Assets and
Subsidiaries]) or Restricted Payment occurs as permitted pursuant to the terms
hereof, the financial covenants set forth in Sections 8.2.16 [Maximum Leverage
Ratio] and 8.2.17 [Minimum Interest Coverage Ratio], the pricing grid on
Schedule 1.1(A) hereof, and any other financial ratio or test or compliance with
any covenant determined by reference to Consolidated EBITDA or Consolidated
Total Assets shall be calculated with respect to such period and such increase
in Commitments, such Permitted Acquisition, such Investment, such Disposition or
such Restricted Payment on a Pro Forma Basis.

 

1.6         Limited Condition Transactions.

 

1.6.1.     When calculating the availability under any covenant or ratio under
this Agreement or compliance with any provision of this Agreement or the
accuracy of any representations and warranties set forth herein or in any Loan
Documents in connection with any Limited Condition Transaction and any actions
or transactions related thereto, in each case, at the option of the Parent (the
Parent’s election to exercise such option, an “LCT Election”), the date of
determination for availability under any such covenant or ratio and whether any
such action or transaction is permitted (or any requirement or condition
therefor is complied with or satisfied (including as to the absence of any
continuing Potential Default or Event of Default and the accuracy of any
representations and warranties)) hereunder shall be deemed to be the date (the
“LCT Test Date”) the definitive agreements for such Limited Condition
Transaction are entered into, and if, after giving pro forma effect to the
Limited Condition Transaction and any actions or transactions related thereto
(including any incurrence of Indebtedness and the use of proceeds thereof) and
any related pro forma adjustments, the Parent or any Subsidiaries would have
been permitted to take such actions or consummate such transactions on the
relevant LCT Test Date in compliance with such ratio, test or covenant basket
(and any related requirements and conditions), such ratio, test or covenant
basket (and any related requirements and conditions) shall be deemed to have
been complied with (or satisfied) for all purposes (in the case of Indebtedness,
for example, whether such Indebtedness is committed, issued or incurred at the
LCT Test Date or at any time thereafter); provided, that, except as set forth in
clause (y) of the immediately succeeding proviso, compliance with such ratios,
tests or covenant baskets (and any related requirements and conditions) shall
not be determined or tested at any time after the applicable LCT Test Date; and
provided, further, that, to the extent the proceeds of Loans shall be used to
finance or fund any such Limited Condition Transaction: (x) any such Limited
Condition Transaction shall be consummated prior to the date which is 180 days
following such LCT Test Date and (y) no Event of Default under Section 9.1.1
[Payments Under Loan Documents], Section 9.1.13 [Relief Proceedings] or
Section 9.1.4 [Breach of Specified Covenants] with respect to a breach of the
Financial Covenants shall be continuing on the date of consummation of the
Limited Condition Transaction or would occur as a result of consummation of such
Limited Condition Transaction.

 

 48 

 

 

1.6.2.     For the avoidance of doubt, but subject, in each case to the last
proviso of the immediately preceding paragraph, if the Parent has made an LCT
Election, (1) if any of the ratios, tests or covenant baskets for which
compliance was determined or tested as of the LCT Test Date would at any time
after the LCT Test Date have been exceeded or otherwise failed to have been
complied with as a result of fluctuations in any such ratio, test or covenant
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets of the Parent or the Person subject to such Limited Condition
Transaction, such covenant baskets, tests or ratios will not be deemed to have
been exceeded or failed to have been complied with as a result of such
fluctuations, (2) if any related requirements and conditions (including as to
the absence of any continuing Potential Default or Event of Default) for which
compliance or satisfaction was determined or tested as of the LCT Test Date
would at any time after the LCT Test Date not have been complied with or
satisfied (including due to the occurrence or continuation of any Potential
Default or Event of Default), such requirements and conditions will not be
deemed to have been failed to be complied with or satisfied (and such Potential
Default or Event of Default shall be deemed not to have occurred or be
continuing, solely for purposes of determining whether the applicable Limited
Condition Transaction and any actions or transactions related thereto (including
any incurrence of Indebtedness and the use of proceeds thereof) are permitted
hereunder), and (3) in calculating the availability under any ratio, test or
covenant basket in connection with any action or transaction unrelated to such
Limited Condition Transaction following the relevant LCT Test Date and prior to
the date on which such Limited Condition Transaction is consummated, any such
ratio, test or covenant basket shall be determined or tested giving pro forma
effect to such Limited Condition Transaction and any actions or transactions
related thereto (including any incurrence of Indebtedness and the use of
proceeds thereof) and any related pro forma adjustments unless the definitive
agreement for such Limited Condition Transaction has terminated or has expired
without consummation of such Limited Condition Transaction; provided that in the
case of clause (3) above, for the purposes of Sections 8.2.4 [Loans and
Investments] and 8.2.5 [Dividends and Related Distributions] only, Consolidated
Net Income shall not include any Consolidated Net Income of or attributed to the
target company or assets associated with any such Limited Condition Transaction
unless and until the closing of such Limited Condition Transaction shall have
actually occurred.

 

1.7         Same Indebtedness; Other References.

 

1.7.1.     This Agreement and the other Loan Documents shall not be deemed to
provide for or effect a novation or repayment and re-advance of any portion of
the Existing Revolving Loans or the Existing Letters of Credit now outstanding
(other than as expressly provided with respect to the pay-off of the Departing
Lenders), it being the intention of the Borrowers, the Guarantors, the Lenders
and the Issuing Lender hereby that the Indebtedness owing under this Agreement
be and hereby is the same Indebtedness as that owing under the Existing Credit
Agreement immediately prior to the effectiveness hereof; provided that, on the
Closing Date, the Administrative Agent shall, with the cooperation of the
Lenders, cause the amounts of the Revolving Credit Commitments under the
Existing Credit Agreement and the Existing Revolving Credit Loans to be, as
applicable, re-allocated among the Lenders in accordance with their respective
Revolving Credit Commitments established pursuant to this Agreement or, in the
case of the Departing Lenders, repaid as hereinafter provided. Without limiting
the generality of the foregoing, to the extent, if any, not paid prior to the
effectiveness of this Agreement, all accrued interest and fees owing under and
pursuant to the Existing Credit Agreement shall be due and payable in full on
the date on which they would have been due and payable pursuant the Existing
Credit Agreement.

 

 49 

 

 

1.7.2.     Upon the effectiveness of this Agreement as provided in Section 7.1.1
[Deliveries] hereof, the Existing Credit Agreement shall be deemed to have been
amended and restated in its entirety and superseded by this Agreement, and any
references in any other Loan Document to the Existing Credit Agreement shall be
deemed to refer to this Agreement.

 

1.8         LIBOR Rate Notification. Section 4.6 [Successor LIBOR Rate Index] of
this Agreement provides a mechanism for determining an alternative rate of
interest in the event that the London interbank offered rate is no longer
available or in certain other circumstances. The Administrative Agent does not
warrant or accept any responsibility for and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBOR Rate”
or with respect to any alternative or successor rate thereto, or replacement
rate therefor.

 

1.9         Dutch Terms. Unless a contrary indication appears, in relation to
any Loan Party incorporated under the laws of the Netherlands, reference in this
Agreement to:

 

(a)         a “conservator” includes a bewindvoerder;

 

(b)         the “organizational documents” include its statuten, akte van
oprichting and Dutch trade register extract;

 

(c)         an “attachment” includes a beslag;

 

(d)         the “Netherlands Civil Code” means Burgerlijk Wetboek;

 

(e)         a “liquidation” includes ontbinding;

 

(f)          “bankruptcy” includes faillissement and a notice being filed under
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990);

 

(g)         a “moratorium” includes a surseance van betaling and a “moratorium
is declared” includes surseance verleend;

 

(h)         a “receiver” includes a curator;

 

(i)          a “Lien” includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame) and, in general, any right in rem (beperkt recht) created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht); and

 

(j)          all necessary corporate action to authorise where applicable,
includes without limitation:

 

(i) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and

 

 50 

 

 

(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s).

 

1.10        Stoneridge Sweden No Longer a Borrower. Upon the Closing Date, (a)
STONERIDGE ELECTRONICS AB, reg. no. 556442-9388, a Swedish corporation
(“Stoneridge Sweden”) shall cease to be a Borrower for all purposes under this
Agreement and shall no longer have future Revolving Credit Loans or Letters of
Credit available to it hereunder and (b) Stoneridge Sweden shall no longer be
liable for any of the Obligations as a Foreign Borrower under the Agreement or
any other Loan Document; provided that, neither clause (a) nor (b) shall apply
to any provisions of the Existing Credit Agreement (including, without
limitation, indemnification provisions), solely with respect to the period prior
to the Closing Date, which, by their terms, specifically survive the termination
of the Existing Credit Agreement.

 

1.11        Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under the Delaware Limited Liability
Company Act (or any comparable event under a different jurisdiction’s laws): (a)
if any asset, right, obligation or liability of any Person that is a limited
liability company becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

 

2.          REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1         Revolving Credit Commitments.

 

2.1.1.     Revolving Credit Loans; Optional Currency Loans. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, the terms and conditions governing Existing Revolving Loans shall be
amended and restated in their entirety to provide for an amended and restated
revolving credit facility under which each Lender severally agrees to make
Revolving Credit Loans in either Dollars or one or more Optional Currencies to
the Borrowers at any time or from time to time on or after the date hereof to
the Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, (iii) no Revolving Credit Loan to which the Base Rate Option
applies shall be made in an Optional Currency and (iv) the aggregate Dollar
Equivalent principal amount of Revolving Credit Loans made in any Optional
Currency (each an “Optional Currency Loan”) shall not exceed $100,000,000 (the
“Optional Currency Sublimit”). Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1 [Revolving Credit Commitments].

 

The Existing Revolving Loans shall, upon and subject to the terms and conditions
of this Agreement, including Section 7 [Conditions of Lending and Issuance of
Letters of Credit] hereof, be refinanced with an initial advance of Revolving
Credit Loans on the Closing Date (with such Revolving Credit Loans advanced on
the Closing Date being pursuant to the respective Ratable Shares of the
Lenders), and all commitments for revolving credit under the Existing Credit
Agreement thereupon shall be terminated.

 

 51 

 

 

2.1.2.          Swing Loan Commitment. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans in Dollars (the “Swing Loans”) to the Domestic Borrowers at any time or
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount up to but not in excess of the Swing Loan
Commitment, provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments of
the Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Domestic Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1.2 [Swing Loan Commitment].

 

2.1.3.     Certain Limitations. Notwithstanding anything to the contrary
contained this Agreement (including this Section 2.1 [Revolving Credit
Commitments]), any Note, or any other Loan Document, at no time shall the
Equivalent Amount of the portion of the Revolving Credit Loans and Letter of
Credit Obligations that consist of Revolving Credit Loans advanced to the
Foreign Borrower and Letters of Credit issued for the account of the Foreign
Borrower exceed One Hundred Million Dollars ($100,000,000) in the aggregate (the
“Foreign Borrower Sublimit”).

 

2.1.4.     Reallocation. Upon the Closing Date, (i) all of the risk
participation exposure of each Departing Lender in respect of the Existing
Letters of Credit shall be deemed to be assumed by the Lenders ratably according
to their respective Ratable Shares; (ii) each Departing Lender, which on the
Closing Date will be paid in full all sums owed to it under the Existing Credit
Agreement, will cease to be “Lender” and a “Secured Party”, shall not be a party
to this Agreement and shall have no further obligation to advance loans or
extend credit to any Borrower or bear any risk participation exposure in respect
of any Letters of Credit or risk participation exposure in respect of any Swing
Loans; (iii) the Remaining Lenders and the Joining Lenders hereby agree to
assume and re-allocate their respective Revolving Credit Commitments (and
related risk participations) and Revolving Credit Loan principal as hereinafter
provided and (iv) each Departing Lender agrees that the Borrowers and the other
Loan Parties will cease to be indebted to, or have any other Obligation owing
to, such Departing Lender under the Loan Documents, other than indemnification
and similar Obligations under the Loan Documents, solely with respect to the
period prior to the Closing Date, which, by their express terms, survive the
payment in full of all Loans.

 

2.2         Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans. Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests;
Swing Loan Requests] in accordance with its Ratable Share. The aggregate Dollar
Equivalent of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrowers at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

 52 

 

 

2.3         Facility Fees. Accruing from the date hereof until the Expiration
Date and subject to Section 2.10(a)(iii) [Certain Fees], each Borrower agrees to
pay to the Administrative Agent for the account of each Lender according to its
Ratable Share, a nonrefundable facility fee (the “Facility Fee”) equal to the
Applicable Facility Fee Rate (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed), multiplied by the daily
amount of the Revolving Credit Commitments. Subject to the proviso in the
directly preceding sentence, all Facility Fees shall be payable in arrears on
each Payment Date and in Dollars.

 

2.4         Termination or Reduction of Revolving Credit Commitments. The
Borrowers shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Revolving Facility Usage would exceed
the Revolving Credit Commitments. Any such reduction shall be in an amount equal
to Five Million Dollars ($5,000,000), or a whole multiple thereof, and shall
reduce permanently the Revolving Credit Commitments then in effect. Any such
reduction or termination shall be accompanied by prepayment of the Loans,
together with outstanding Facility Fees, and the full amount of interest accrued
on the principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated. Any notice to
reduce the Revolving Credit Commitments under this Section 2.4 [Termination or
Reduction of Revolving Credit Commitments] shall be irrevocable.

 

2.5         Revolving Credit Loan Requests; Swing Loan Requests.

 

2.5.1.     Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrowers may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
10:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in Dollars to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Loans in Dollars; (ii) four (4) Business Days prior to the
proposed Borrowing Date with respect to the making of Optional Currency Loans or
the date of conversion to or renewal of the LIBOR Rate Option for any Optional
Currency Loan, and (iii) the same Business Day of the proposed Borrowing Date
with respect to the making of a Revolving Credit Loan to which the Base Rate
Option applies or the last day of the preceding Interest Period with respect to
the conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
immediately confirmed in writing by letter, facsimile, e-mail or telex in such
form (each, a “Loan Request”), it being understood that the Administrative Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation. Each Loan Request
shall be irrevocable and shall specify (A) the applicable Borrower, (B) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amount shall be in (x) integral
multiples of One Million Dollars ($1,000,000) (or the Dollar Equivalent thereof)
and not less than Five Million Dollars ($5,000,000) (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the LIBOR Rate Option, and (y)
integral multiples of Five Hundred Thousand Dollars ($500,000) and not less than
One Million Dollars ($1,000,000) for each Borrowing Tranche under the Base Rate
Option, (C) whether the LIBOR Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche, (D) the currency in
which such Revolving Credit Loans shall be funded if the applicable Borrower
elects the LIBOR Rate Option, and (E) in the case of a Borrowing Tranche to
which the LIBOR Rate Option applies, an appropriate Interest Period for the
Loans comprising such Borrowing Tranche. No Optional Currency Loan may be
borrowed as a Base Rate Loan or converted into a Base Rate Loan or a Loan
denominated in a different Optional Currency.

 

 53 

 

 

2.5.2.     Swing Loan Requests. Except as otherwise provided herein, any
Domestic Borrower may from time to time prior to the Expiration Date request the
Swing Loan Lender to make Swing Loans by delivery to the Swing Loan Lender not
later than 12:00 noon on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile, e-mail or telex
(each, a “Swing Loan Request”), it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the applicable
Borrower, the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than One Hundred Thousand Dollars ($100,000).

 

2.6         Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

2.6.1.     Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the
Borrowers, including the currency in which the Revolving Credit Loan is
requested, and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan in the requested Optional Currency (or in Dollars if so requested by the
Administrative Agent) to the Administrative Agent at the Principal Office such
that the Administrative Agent is able to, and the Administrative Agent shall, to
the extent the Lenders have made funds available to it for such purpose and
subject to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving
Credit Loans to the applicable Borrower in U.S. Dollars or the requested
Optional Currency (as applicable) and immediately available funds at the
Principal Office prior to 2:00 p.m., on the applicable Borrowing Date; provided
that if any Lender fails to remit such funds to the Administrative Agent in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds, including funds in the requested Optional Currency, the
Revolving Credit Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 2.6.2 [Presumptions by
the Administrative Agent]. Each Lender at its option may make any Revolving
Credit Loan by causing any domestic or foreign office, branch or affiliate of
such Lender to make such Revolving Credit Loan.

 

 54 

 

 

2.6.2.     Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Loan available to
the Administrative Agent, then the applicable Lender (on a several basis) and
the Domestic Borrowers (on a joint and several basis) and the Foreign Borrower
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Effective Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

2.6.3.     Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2,
[Swing Loan Requests] fund such Swing Loan to the applicable Domestic Borrower
in U.S. Dollars and immediately available funds at the Principal Office prior to
4:00 p.m. on the Borrowing Date.

 

2.6.4.     Repayment of Revolving Credit Loans. The Borrowers shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

 

2.6.5.     Borrowings to Repay Swing Loans.

 

(i)          PNC may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if PNC so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision. PNC shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile, e-mail
or telex) that such Revolving Credit Loans are to be made under this Section
2.6.5 [Borrowings to Repay Swing Loans] and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.5.1
[Revolving Credit Loan Requests] are then satisfied) by the time PNC so
requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Lenders receive such notice from PNC.

 

 55 

 

 

(ii)         If any Lender fails to make available to the Administrative Agent
for the account of PNC (as the Swing Loan Lender) any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.6.5
[Borrowings to Repay Swing Loans]by the time specified in the foregoing clause
(i), the Swing Loan Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Loan Lender at a rate per annum
equal to the greater of the Effective Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Loan Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan with respect
to such prepayment. A certificate of the Swing Loan Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (ii) shall be conclusive absent manifest error

 

2.6.6.     Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Domestic Borrowers in accordance with the provisions
of the agreements between such Domestic Borrower and such Swing Loan Lender
relating to such Domestic Borrower’s deposit, sweep and other accounts at such
Swing Loan Lender and related arrangements and agreements regarding the
management and investment of such Domestic Borrower’s cash assets as in effect
from time to time (the “Cash Management Agreements”) to the extent of the daily
aggregate net negative balance in such Domestic Borrower’s accounts which are
subject to the provisions of the Cash Management Agreements. Swing Loans made
pursuant to this Section 2.6.6 [Swing Loans Under Cash Management Agreements] in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by
such Domestic Borrower, both as to principal and interest, at the rates and
times set forth in this Agreement, (iv) not be made at any time after such Swing
Loan Lender has received written notice of the occurrence of an Event of Default
and so long as such shall continue to exist, or, unless consented to by the
Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by such Domestic Borrower in accordance with the
provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing Loans], and (vi)
except as provided in the foregoing subsections (i) through (v), be subject to
all of the terms and conditions of this Section 2 [Revolving Credit and Swing
Loan Facilities]

 

2.7         Notes. Each Lender may request that the Loans made by it be
evidenced by a Note.

 

2.8         Use of Proceeds. The proceeds of the Loans shall be used (i) for the
payment of fees, costs and expenses relating to the Loan Documents and the
transactions contemplated thereby and (ii) for Permitted Acquisitions, other
permitted transactions and ongoing working capital, capital expenditures and
other general company purposes, in each case to the extent permitted hereunder.

 

 56 

 

 

2.9         Letter of Credit Subfacility. Subject to the limitations set forth
in Section 2.1.3[Certain Limitations]:

 

2.9.1.     Issuance of Letters of Credit. Upon the effectiveness of this
Agreement, each Existing Letter of Credit shall constitute a “Letter of Credit”
for all purposes of this Agreement, issued, for purposes of this Section 2.9
[Letter of Credit Subfacility], on the Closing Date (provided that any and all
fees accrued to the Closing Date in respect thereof pursuant to the Existing
Credit Agreement shall have been paid in full on or before the Closing Date);
all of the risk participation exposures in respect of the Existing Letters of
Credit shall be deemed to be assumed by the Lenders ratably according to their
respective Ratable Shares; and the Borrowers, the Administrative Agent and the
Issuing Lender hereby agree that, from and after such date, the terms of this
Agreement shall apply to the Existing Letters of Credit, superseding any other
agreement theretofore applicable to them to the extent inconsistent with the
terms hereof. The Borrowers or any Loan Party may at any time prior to the
Expiration Date request the issuance of a standby or trade letter of credit
(each a “Letter of Credit”), which may be denominated in either Dollars or an
Optional Currency, for its own account or the account of another Loan Party or
any Subsidiary, or the amendment or extension of an existing Letter of Credit,
by delivering or transmitting electronically, or having such other Loan Party
deliver or transmit electronically to the Issuing Lender (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. The Borrowers or any Loan
Party shall authorize and direct the Issuing Lender to name the applicable
Borrower or any Loan Party or any Subsidiary as the “Applicant” or “Account
Party” of each Letter of Credit; provided that if any such Subsidiary that is an
“Applicant” or “Account Party” is not a Loan Party, the applicable Letter of
Credit Obligations shall be the Obligations of each Loan Party that directly or
indirectly owns the Equity Interests of such Subsidiary. Promptly after receipt
of any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof.

 

 57 

 

 

2.9.1.1.          Unless the Issuing Lender has received notice from any Lender,
the Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7[Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9 [Letter of Credit Subfacility], the
Issuing Lender or any of the Issuing Lender’s Affiliates will issue the proposed
Letter of Credit or agree to such amendment or extension, subject to the
provisions set forth in this Section 2.9.1.1. Each Letter of Credit shall
(A) have a maximum maturity of twelve (12) months from the date of issuance (or,
in the case of any renewal or extension, one year after such renewal or
extension), (B) in no event expire later than the Expiration Date; provided that
any Letter of Credit may contain customary automatic renewal options agreed upon
by the applicable Borrower and the Issuing Lender pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for
consecutive periods of up to twelve (12) months (but not to a date later than
the date set forth in clause (B) above). In no event shall (i) the Letter of
Credit Obligations exceed, at any time outstanding, Twenty-Five Million Dollars
($25,000,000) (the “Letter of Credit Sublimit”) or (ii) the Revolving Facility
Usage exceed, at any time outstanding, the Revolving Credit Commitments. Each
request by the Borrowers for the issuance, amendment or extension of a Letter of
Credit shall be deemed to be a representation by the Borrowers that it shall be
in compliance with the preceding sentence and with Section 7 [Conditions of
Lending and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrowers and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment. Upon the request of the Administrative Agent, (x) if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in a Letter of Credit Borrowing, or (y)
if, on the Expiration Date, any Letter of Credit Obligation for any reason
remains outstanding, Borrowers shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
The Borrowers hereby grant to the Administrative Agent, for the benefit of each
Issuing Lender and the Lenders, a security interest in all Cash Collateral
pledged pursuant to this Section or otherwise under this Agreement.

 

 58 

 

 

2.9.1.2.          Notwithstanding Section 2.9.1.1, the Issuing Lender shall not
be under any obligation to issue any Letter of Credit if (A) any order, judgment
or decree of any Official Body or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Lender from issuing the Letter of Credit, or any
Law applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, (B) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally or (C) any Lender is at that time a Defaulting
Lender, unless the Issuing Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Lender to eliminate the Issuer Lender’s
actual or potential Fronting Exposure (after giving effect to Section
2.10(a)(iv) [Reallocation of Participations to Reduce Fronting Exposure) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Obligations as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

2.9.2.     Letter of Credit Fees. The Borrowers shall pay in Dollars (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the daily
amount available to be drawn under each Letter of Credit, and (ii) to the
Issuing Lender for its own account a fronting fee equal to 0.125% per annum on
the daily amount available to be drawn under each Letter of Credit. All Letter
of Credit Fees and fronting fees shall be computed on the basis of a year of 360
days and actual days elapsed and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit. The Borrowers shall
also pay (in Dollars) to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

 

 59 

 

 

2.9.3.     Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

 

2.9.3.1.          If the Issuing Lender has paid an amount under a Letter of
Credit (each such date upon which such a payment is made, a “Drawing Date”), the
Issuing Lender will promptly notify the Borrowers and the Administrative Agent
thereof. The Borrowers shall reimburse (such obligation to reimburse the Issuing
Lender shall sometimes be referred to as a “Reimbursement Obligation”) the
Issuing Lender prior to 12:00 noon one Business Day immediately following the
day the Borrowers receive such notice by paying to the Administrative Agent for
the account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent of the Issuing Lender. In the event the Borrowers fail to
so reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by the time required pursuant
to this Section 2.9.3.1, the Administrative Agent will promptly notify each
Lender thereof, and the Borrowers shall be deemed to have requested that
Revolving Credit Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

2.9.3.2.          Each Lender shall upon any notice pursuant to Section 2.9.3.1
make available to the Administrative Agent for the account of the Issuing Lender
an amount in Dollars in immediately available funds equal to its Ratable Share
of the amount of the drawing, whereupon the participating Lenders shall (subject
to Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount. If any Lender so notified fails to make available in Dollars to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Effective Federal Funds Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation to
make funds available to the Administrative Agent as and when required under this
Section 2.9.3.2.

 

 60 

 

 

2.9.3.3.          With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans in Dollars under the Base Rate Option to the
Borrowers in whole or in part as contemplated by Section 2.9.3.1, because of the
Borrowers’ failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrowers shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in Dollars in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3 [Disbursements,
Reimbursement].

 

2.9.4.     Repayment of Participation Advances.

 

2.9.4.1.          Upon (and only upon) receipt by the Administrative Agent for
the account of the Issuing Lender of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.

 

2.9.4.2.          If the Administrative Agent is required at any time to return
to any Loan Party, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of any payment made by any
Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section 2.9.4.2 in reimbursement of a payment made under any
Letter of Credit or interest or fees thereon, each Lender shall, on demand of
the Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Effective Federal Funds
Rate (or, for any payment in an Optional Currency, the Overnight Rate) in effect
from time to time.

 

2.9.5.     Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

 61 

 

 

2.9.6.     Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

2.9.7.     Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 [Letter of
Credit Subfacility] under all circumstances, including the following
circumstances:

 

(i)          any set-off, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

 

(ii)         the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

 

(iii)        any lack of validity or enforceability of any Letter of Credit;

 

(iv)        any claim of breach of warranty that might be made by any Loan Party
or any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

(v)         the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

 62 

 

 

(vi)        payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

 

(vii)       the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)      any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)         any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x)          any breach of this Agreement or any other Loan Document by any
party thereto;

 

(xi)         the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

 

(xii)        the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xiii)       the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

 

(xiv)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.9.8.     Indemnity. Each Domestic Borrower (on a joint and several basis for
itself and all other Loan Parties other than Foreign Borrower) and the Foreign
Borrower (solely as to itself) hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of the gross negligence or willful
misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

 63 

 

 

2.9.9.     Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, e-mail,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Lender or its Affiliates, as applicable, including any
act or omission of any Official Body, and none of the above shall affect or
impair, or prevent the vesting of, any of the Issuing Lender’s or its Affiliates
rights or powers hereunder. Nothing in the preceding sentence shall relieve the
Issuing Lender from liability for the Issuing Lender’s gross negligence or
willful misconduct in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence. In no event shall the Issuing
Lender or its Affiliates be liable to any Loan Party for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys’ fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

 64 

 

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

 

2.9.10.   Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

 

2.10        Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as specified in the definition of Required Lenders and
Section 11.1 [Modifications, Amendments or Waivers].

 

 65 

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 [Default] or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2.3 [Setoff] shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swing Loan
Lender hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 5.14
[Cash Collateral]; fourth, as the Borrowers may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 5.14 [Cash
Collateral]; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Potential
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions specified in Section 7.2 [Each Loan or Letter of Credit] were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowing owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.10(a)(iv) [Reallocation of Participation to Reduce Fronting Exposure]. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.10(a)(i) [Defaulting Lender
Waterfall] shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

 66 

 

 

(iii)        Certain Fees.

 

(1)         Each Defaulting Lender shall be entitled to receive a Facility Fee
for any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Loans funded by it, and (2) its Ratable Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.14 [Cash
Collateral].

 

(2)         Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Ratable Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 5.14 [Cash
Collateral].

 

(3)         With respect to any Facility Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (1) or (2)
above, the Borrowers shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each Issuing Lender and Swing Loan Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swing Loan Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

 

 67 

 

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swing Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Ratable Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Facility Usage of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Loan Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures specified
in Section 5.14 [Cash Collateral].

 

(b)         Defaulting Lender Cure. If the Parent, the Administrative Agent and
each Swing Loan Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions specified therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.10(a)(iv) [Reallocation of Participations to
Reduce Fronting Exposure], whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)         New Swing Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Loan Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

 68 

 

 

2.11        Utilization of Commitments in Optional Currencies.

 

2.11.1.   Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are Optional
Currency Loans and Letters of Credit to be denominated in an Optional Currency
as of the requested Borrowing Date or date of issuance, as the case may be, (ii)
the outstanding Letter of Credit Obligations denominated in an Optional Currency
as of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii), and any other date on
which the Administrative Agent determines it is necessary or advisable to make
such computation, in its sole discretion, is referred to as a “Computation
Date”). Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

 

2.11.2.   Notices From Lenders That Optional Currencies Are Unavailable to Fund
New Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrowers which are denominated in an Optional Currency
if any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business
Days prior to the Borrowing Date for such Revolving Credit Loans that such
Lender cannot provide its Revolving Credit Ratable Share of such Revolving
Credit Loans in such Optional Currency; provided that a Lender may give such
notice only in the event that such Lender has determined that the relevant
Optional Currency is no longer freely traded in the offshore interbank foreign
exchange markets, freely transferable, freely convertible into Dollars or
available to such Lender, or to banks generally, in the Relevant Interbank
Market. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowers no later than 12:00 noon three (3) Business Days prior to the
Borrowing Date for such Revolving Credit Loans that the Optional Currency is not
then available for such Revolving Credit Loans, and the Administrative Agent
shall promptly thereafter notify the Lenders of the same and the Lenders shall
not make such Revolving Credit Loans requested by the Borrowers under its Loan
Request.

 

2.11.3.   Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option. If a Borrower delivers a Loan Request
requesting that the Lenders renew the LIBOR Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such LIBOR
Rate Option if any Lender delivers to the Administrative Agent a notice by 5:00
p.m. four (4) Business Days prior to the effective date of such renewal that
such Lender cannot continue to provide Revolving Credit Loans in such Optional
Currency. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowers no later than 12:00 noon three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Administrative Agent shall promptly
thereafter notify the Lenders of the same. If the Administrative Agent shall
have so notified the Borrowers that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or LIBOR Rate
Option, at the applicable Borrower’s option (subject, in the case of the LIBOR
Rate Option, to compliance with Section 2.6.1 [Making Revolving Credit Loans,
Etc.] and Section 4.1 [Interest Rate Options]), with effect from the last day of
the Interest Period with respect to any such Loans. The Administrative Agent
will promptly notify the Borrowers and the Lenders of any such redenomination,
and in such notice, the Administrative Agent will state the aggregate Dollar
Equivalent amount of the redenominated Revolving Credit Loans in an Optional
Currency as of the applicable Computation Date with respect thereto and such
Lender’s Revolving Credit Ratable Share thereof.

 

 69 

 

 

2.11.4.   European Monetary Union.

 

(i)          Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

 

(ii)         Additional Compensation Under Certain Circumstances. Each Borrower
agrees, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(iii)        Requests for Additional Optional Currencies. The Borrowers may
deliver to the Administrative Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve in
writing of the Borrowers’ request.

 

 70 

 

 

2.12        Incremental Commitments, Increasing Lenders and New Lenders. The
Borrowers may, from time to time, by written notice to the Administrative Agent
(which notice shall specify the date (each, an “Incremental Effective Date”) on
which the Borrowers propose that any Incremental Commitment shall be effective,
which shall be a date not less than twenty (20) Business Days after the date on
which such notice is delivered to Administrative Agent (or such shorter period
as the Administrative Agent may agree)) elect to request: (i) the issuance of
one or more term loan commitments or one or more increases in any then existing
term loan commitments (any such new or increased term loan commitment, an
“Incremental Term Commitment” and the loans advanced thereunder, the
“Incremental Term Loans”) and (ii) the issuance of one or more new Revolving
Credit Commitments or one or more increases in the then existing Revolving
Credit Commitments (any such new or increased Revolving Credit Commitment, an
“Incremental Revolving Credit Commitment” and together with the Incremental Term
Commitments, the “Incremental Commitments”; the Revolving Credit Loans
thereunder, together with the Incremental Term Loans, the “Incremental Loans”;
and each Lender providing an Incremental Commitment or Incremental Loan, an
“Incremental Lender”), in an aggregate amount for all such Incremental
Commitments not to exceed $150,000,000; provided that the aggregate amount of
Incremental Commitments (and the Incremental Loans made thereunder) provided on
each Incremental Effective Date shall not be less than a minimum principal
amount of $25,000,000, subject to the following terms and conditions:

 

2.12.1.1.          No Obligation to Increase. No then current Lender shall be
obligated to increase its Revolving Credit Commitment or provide any Incremental
Commitment, and any agreement by any current Lender to provide an Incremental
Commitment shall be in the sole discretion of such current Lender.

 

2.12.1.2.          Defaults. There shall exist no Event of Default or Potential
Default on the Incremental Effective Date before or after giving effect to (1)
such Incremental Commitments, (2) the making of any Incremental Loans pursuant
thereto and (3) any Permitted Acquisition or other Investment consummated in
connection therewith; provided that, if the Incremental Commitments and/or
Incremental Loans are being incurred in connection with a Limited Condition
Transaction, (i) the date of determination of such requirement shall be the LCT
Test Date and (ii) on the date such Incremental Commitments and/or Incremental
Loans are incurred, no Event of Default under Section 9.1.1 [Payments Under Loan
Documents] or Section 9.1.13 [Relief Proceedings] shall have occurred and be
continuing or would exist immediately after giving effect thereto.

 

2.12.1.3.          Terms of Incremental Revolving Credit Commitments. Each
Incremental Revolving Credit Commitment shall be on the same terms (other than
with respect to any upfront fees or arrangement fees) as the existing Revolving
Credit Commitments. The amount of the Incremental Revolving Credit Commitment
provided by each Incremental Lender providing an Incremental Revolving Credit
Commitment shall be at least $5,000,000. The outstanding Revolving Credit Loans
and Ratable Shares of Swing Loans and Letter of Credit Obligations will be
reallocated by the Administrative Agent on the applicable Incremental Effective
Date among the Lenders holding Revolving Credit Commitments (including the
Incremental Lenders providing such Incremental Revolving Credit Commitment) in
accordance with their revised Ratable Shares (and the Lenders holding Revolving
Credit Commitments (including the Incremental Lenders providing such Incremental
Revolving Credit Commitment) agree to make all payments and adjustments
necessary to effect such reallocation and the Borrowers shall pay any and all
costs required in connection therewith.

 

 71 

 

 

2.12.1.4.          Terms of Incremental Term Commitments. The Incremental Term
Loans (i) shall rank pari passu in right of payment and of security with the
Revolving Credit Loans under this Agreement, all as more fully provided under
Section 2.12.1.9 [Equal and Ratable Benefit], below, (ii) shall not mature
earlier than the Expiration Date, and (iii) shall have an amortization schedule,
and interest rates (including through fixed interest rates), interest margins,
rate floors, upfront fees, funding discounts, original issue discounts and
prepayment premiums as determined by the Borrowers, the Administrative Agent and
the Incremental Lenders providing the Incremental Term Loans; provided that (a)
the amortization thereof shall not have a shorter weighted average life to
maturity than the remaining weighted average life to maturity (as reasonably
determined by the Administrative Agent) of any then outstanding Incremental Term
Loans, and (b) mandatory prepayments shall be governed solely by Section 5.7
[Mandatory Prepayments] (including, without limitation, as such Section may be
amended pursuant to an Incremental Facility Amendment); provided that mandatory
prepayments shall be permitted to be applied first, to Incremental Term Loans
and, second, to the Revolving Credit Loans. Subject to the preceding sentence,
the other terms of any Incremental Term Commitments and Incremental Term Loans
shall be as agreed upon by the Borrowers, the Incremental Lenders providing such
Incremental Term Commitments or Incremental Term Loans and the Administrative
Agent.

 

2.12.1.5.          Deliverables. The Loan Parties shall deliver to the
Administrative Agent on or before Incremental Effective Date the following
documents in a form reasonably acceptable to the Administrative Agent: (1)
certifications of their corporate secretaries with attached resolutions
certifying that the Incremental Commitments and the Incremental Loans have been
approved by such Loan Parties, (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties and such other matters reasonably requested by the Administrative
Agent and (3) a Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrowers are in
compliance with the Financial Covenants, in each case based on the financial
statements most recently delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements] or 8.3.2 [Annual Financial Statements], as applicable,
both before and after giving effect (on a Pro Forma Basis) to (x) any
Incremental Commitment, (y) the making of any Incremental Loans pursuant thereto
(with any Incremental Commitment being deemed to be fully drawn) and (z) any
Permitted Acquisition or other Investment consummated in connection therewith
(provided that, if the Incremental Commitments and/or Incremental Loans are
being incurred in connection with a Limited Condition Transaction, such
Compliance Certificate shall be determined solely as of the LCT Test Date based
on financial statements most recently delivered prior to such date).

 

2.12.1.6.          Representations and Warranties. Each of the representations
and warranties of the Loan Parties set forth in Article 6 [Representations and
Warranties] of this Agreement shall be true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of the
Incremental Effective Date with the same effect as if made on and as of such
date (except representations and warranties which relate solely to an earlier
date or time, which representations and warranties shall remain true and correct
on and as of the specific dates or times referred to therein); provided that, if
the Incremental Commitments and/or Incremental Loans are being incurred in
connection with a Limited Condition Transaction, the date of determination of
such requirement shall be the LCT Test Date.

 

 72 

 

 

2.12.1.7.          Notes. The Borrowers shall execute and deliver to each
Incremental Lender providing an Incremental Revolving Credit Commitment, upon
its request, a Note (or, in the case of an existing Lender that is also an
Incremental Lender, a replacement Note) reflecting the amount of such
Incremental Lender’s Incremental Commitment (or its Revolving Credit Commitments
as increased pursuant to its Incremental Commitment, as applicable). The
Borrowers shall execute and deliver to each Incremental Lender providing an
Incremental Term Commitment and/or Incremental Term Loans, upon its request, a
promissory note in form and substance reasonably acceptable to the Borrowers,
the Administrative Agent and such Incremental Lender.

 

2.12.1.8.          Approval and Joinder of New Lenders. Any Incremental Lender
(other than an existing Lender) shall be subject to the approval of (i) the
Administrative Agent, (ii) in the case of Incremental Revolving Credit
Commitments, the Issuing Lender and the Swing Loan Lender and (iii) the
Borrowers. Each Incremental Lender, if not already a Lender hereunder, shall
become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed joinder agreement (in the form specified by
the Administrative Agent, acting reasonably) pursuant to which such Incremental
Lender shall join and become a party to this Agreement and the other Loan
Documents with an Incremental Commitment in the amount set forth in such lender
joinder.

 

2.12.1.9.          Equal and Ratable Benefit. The Incremental Commitments
established pursuant to this Section 2.12 [Incremental Commitments, Increasing
Lenders and New Lenders] and the Revolving Credit Loans and Incremental Term
Loans advanced thereunder shall constitute Commitments and Loans and Obligations
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents and shall, without limiting the foregoing, benefit
equally and ratably in right of payment from the guarantees and security
interests created under the Loan Documents on a pari passu basis; provided that
it is acknowledged and agreed that any mandatory prepayments under Section 5.7.1
[Sale of Assets] or Section 5.7.3 [Recovery of Insurance or Condemnation
Proceeds] shall be permitted to be applied, first, to Incremental Term Loans
and, second, to the Revolving Credit Loans (including any Revolving Credit Loans
advanced under Incremental Revolving Credit Commitments). The Incremental
Lenders shall be Lenders and shall be included in any determination of the
Required Lenders and, unless otherwise agreed by all then current Lenders
(including such Incremental Lenders), the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

 

2.12.1.10.         Amendment to Loan Documents. The Borrowers, the
Administrative Agent and the applicable Incremental Lenders may, without the
consent of any other Lender, enter into an amendment to any Loan Document (an
“Incremental Facility Amendment”) to effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section 2.12 [Incremental Commitments, Increasing Lenders and New Lenders], and
for the avoidance of doubt, shall supersede any other provisions of this
Agreement and the other Loan Documents, including Section 5.2 [Pro Rata
Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders] or Section
11.1 [Modifications, Amendments or Waivers].

 

 73 

 

 

2.12.2.   New Loans; Treatment of Outstanding Letters of Credit.

 

2.12.2.1.          New Loans. On any Incremental Effective Date on which any
Incremental Term Commitment becomes effective, subject to the foregoing terms
and conditions, each Incremental Lender with an Incremental Term Commitment
shall make, or be obligated to make, an Incremental Term Loan to the Borrowers
in an amount equal to its Incremental Term Commitment and shall become a Lender
hereunder with respect to such Incremental Term Commitment and the Incremental
Term Loan made pursuant thereto. On any Incremental Effective Date on which any
Incremental Revolving Credit Commitment becomes effective, subject to the
foregoing terms and conditions, each Incremental Lender with an Incremental
Revolving Credit Commitment shall become a Lender under the Revolving Credit
Facility hereunder with respect to such Incremental Revolving Credit Commitment.

 

2.12.2.2.          Outstanding Letters of Credit. On the Incremental Effective
Date, each Incremental Lender (in the case of an existing Lender, solely in
respect of its Incremental Revolving Credit Commitment) (i) will be deemed to
have purchased a participation in each then outstanding Letter of Credit equal
to its Ratable Share of such Letter of Credit and the participation of each
other Lender in such Letter of Credit shall be adjusted accordingly and (ii)
will acquire (and will pay to the Administrative Agent, for the account of each
Lender, in immediately available funds, an amount equal to) its Ratable Share of
all outstanding Participation Advances.

 

3.          RESERVED

 

4.          INTEREST RATES

 

4.1         Interest Rate Options. The Borrowers shall pay interest in respect
of the outstanding unpaid principal amount of the Loans as selected by them from
the Base Rate Option or LIBOR Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than ten (10)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrowers may not request, convert to, or renew the LIBOR Rate Option for any
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted immediately to
the Base Rate Option, subject to the obligation of the Borrowers to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion. If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate. Interest on the
principal amount of each Optional Currency Loan shall be paid by the Borrowers
in such Optional Currency.

 

4.1.1.     Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

 

(i)          Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

 

 74 

 

 

(ii)         Revolving Credit LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed with respect to Loans denominated in British Pounds and computed on the
basis of a year of 360 days and actual days elapsed with respect to Loans
denominated in all other currencies) equal to the LIBOR Rate as determined for
each applicable Interest Period plus the Applicable Margin.

 

Subject to Section 4.3 [Interest After Default], the Daily LIBOR Rate (computed
on the basis of a year of 360 days and actual days elapsed) plus the Applicable
Margin under the LIBOR Rate Option shall apply to the Swing Loans; provided that
if for any reason the Daily LIBOR Rate is unascertainable, unlawful or
unavailable then the Base Rate Option applicable to Revolving Credit Loans shall
apply to the Swing Loans.

 

4.1.2.     [Reserved].

 

4.1.3.     Rate Quotations. The Borrowers may call the Administrative Agent on
or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

 

4.2         Interest Periods. At any time when the Borrowers shall select,
convert to or renew a LIBOR Rate Option, the Borrowers shall notify the
Administrative Agent thereof by delivering a Loan Request to the Administrative
Agent (i) at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option with respect to a Loan denominated in Dollars, and (ii) at
least four (4) Business Days prior to the effective date of such LIBOR Rate
Option with respect to an Optional Currency Loan. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

4.2.1.     Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under
the LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

 

4.2.2.     Renewals. In the case of the renewal of a LIBOR Rate Option at the
end of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

 

4.3         Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, at the discretion of the Administrative Agent
or upon written demand by the Required Lenders to the Administrative Agent:

 

4.3.1.     Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and
the rate of interest for each Loan otherwise applicable pursuant to
Section 2.9.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by two percent (2.0%) per annum;

 

4.3.2.     Other Obligations. Each other Obligation hereunder if not paid when
due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

 

 75 

 



 

4.3.3.          Acknowledgment.  Each Borrower acknowledges that the increase in
rates referred to in this Section 4.3 [Interest After Default] reflects, among
other things, the fact that such Loans or other amounts have become a
substantially greater risk given their default status and that the Lenders are
entitled to additional compensation for such risk; and all such interest shall
be payable by Borrowers upon demand by Administrative Agent.

 

4.4           LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.

 

4.4.1.          Unascertainable.  If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:

 

(i)          adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or

 

(ii)         a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.2.          Illegality; Increased Costs; Deposits Not Available.  If at any
time any Lender shall have determined that:

 

(i)          the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or

 

(ii)         such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

 

(iii)        after making all reasonable efforts, deposits of the relevant
amount in Dollars or in the Optional Currency, as applicable, for the relevant
Interest Period for a Loan, or to banks generally, to which a LIBOR Rate Option
applies, respectively, are not available to such Lender with respect to such
Loan, or to banks generally, in the interbank eurodollar market, then the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

 76 

 

 

4.4.3.          Administrative Agent’s and Lender’s Rights.  In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the
Borrowers.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrowers to select, convert to or renew a LIBOR Rate Option or select an
Optional Currency, as applicable, shall be suspended until the Administrative
Agent shall have later notified the Borrowers, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist.  If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrowers have previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans.  If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either (i) as applicable, convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or select a different
Optional Currency or Dollars, or (ii) prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall be automatically redenominated into
Loans in Dollars and converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

 

4.5           Selection of Interest Rate Options.  If the Borrowers fail to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrowers shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, commencing upon the last day of
the existing Interest Period, and such Revolving Credit Loans shall be
automatically redenominated into Revolving Credit Loans in Dollars. If the
Borrowers provide any Loan Request related to a Loan at the LIBOR Rate Option
but fail to identify an Interest Period therefor, such Loan Request shall be
deemed to request an Interest Period of one (1) month.  Any Loan Request that
fails to select an Interest Rate Option shall be deemed to be a request for the
Base Rate Option.

 

4.6           Successor LIBOR Rate Index.

 

(i)            Notwithstanding anything herein to the contrary, if the
Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 4.4 [LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available] have arisen and are unlikely to be temporary, or (ii)
the circumstances set forth in Section 4.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available] have not arisen but the
applicable supervisor or administrator (if any) of a LIBOR Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the LIBOR Rate
shall no longer be used for determining interest rates for loans in Dollars or
any Optional Currency (either such date, a “LIBOR Rate Termination Date”), or
(b) a rate other than the LIBOR Rate has become a widely recognized benchmark
rate for newly originated loans in Dollars or an applicable Optional Currency in
the U.S. market, then the Administrative Agent may (in consultation with the
Parent) choose a replacement index for the LIBOR Rate in respect of Loans in
Dollars or the applicable Optional Currency, as the case may be, and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR Rate-based interest rate in effect prior to its replacement.  

 

 77 

 

 

(ii)           The Administrative Agent and the Borrowers shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 11.1 [Modifications, Amendments or Waivers]), such amendment
shall become effective without any further action or consent of any other party
to this Agreement at 5:00 p.m. New York City time on the tenth (10th) Business
Day after the date a draft of the amendment is provided to the Lenders, unless
the Administrative Agent receives, on or before such tenth (10th) Business Day,
a written notice from the Required Lenders stating that such Lenders object to
such amendment.  

 

(iii)          Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.

 

(iv)        Until an amendment reflecting a new replacement index in accordance
with this Section 4.6 is effective, each advance, conversion and renewal of a
Loan under the LIBOR Rate Option will continue to bear interest with reference
to the LIBOR Rate; provided however, that if the Administrative Agent determines
(which determination shall be final and conclusive, absent manifest error) that
a LIBOR Rate Termination Date has occurred, then following the LIBOR Rate
Termination Date, all Loans as to which the LIBOR Rate Option would otherwise
apply shall automatically be converted to (x) if such Loan is in Dollars, the
Base Rate Option and (y) if such Loan is in an Optional Currency to which such
LIBOR Rate Termination Date applies, a Loan in Dollars under the Base Rate
Option, in each case, until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.  

 

(v)           Notwithstanding anything to the contrary contained herein, if at
any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.

 

 78 

 

 

5.          PAYMENTS

 

5.1           Payments; Bifurcation.

 

5.1.1.          Payments.  Subject to Section 5.9.2 [Payments Free of Taxes],
all payments and prepayments to be made in respect of principal, interest,
Facility Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Effective Federal
Funds Rate in the case of Loans or other amounts due in Dollars, or the
Overnight Rate in the case of Loans or other amounts due in an Optional
Currency, with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders.  The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account
stated”.  All payments of principal and interest made in respect of the Loans
must be repaid in the same currency (whether Dollars or the applicable Optional
Currency) in which such Loan was made and all Unpaid Drawings with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
applicable Optional Currency) in which such Letter of Credit was issued.  The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the applicable Borrower with the Administrative Agent.

 

5.1.2.          Bifurcation.  For the avoidance of doubt, each of the Loan
Parties and each of the Lenders acknowledges and agrees that, notwithstanding
anything to the contrary in this Agreement or any of the other Loan Documents,
the Obligations of the Foreign Borrower under this Agreement or any of the other
Loan Documents shall be separate and distinct from the Obligations of any
Domestic Loan Party including, without limitation, the Domestic Borrowers, and
shall be expressly limited to the Obligations of the Foreign Borrower.  In
furtherance of the foregoing, each of the parties acknowledges and agrees that
the liability of the Foreign Borrower for the payment and performance of its
covenants, representations and warranties set forth in this Agreement and the
other Loan Documents shall be several from but not joint with the Obligations of
the Domestic Borrowers and any other Domestic Loan Party.  Each Domestic
Borrower hereby (jointly and severally among themselves) and the Foreign
Borrower (solely as to itself) unconditionally and irrevocably guarantees the
full and punctual payment and performance when due of all the Obligations of the
Foreign Borrower owing to any Lender or any Lender Affiliate, including, without
limitation, Obligations and liabilities under any Lender Provided Commodity
Hedge, any Lender Provided Interest Rate Hedge (other than Excluded Hedge
Liability or Liabilities), any Lender Provided Foreign Currency Hedge (other
than Excluded Hedge Liability or Liabilities), and any Other Lender Provided
Financial Service Product.

 

 79 

 

 

5.2           Pro Rata Treatment of Lenders.  Each borrowing of Revolving Credit
Loans shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Facility Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.16
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Facility Fees and Letter of Credit Fees, as set forth in this
Agreement.  Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Domestic Borrowers of principal, interest, fees or other
amounts from the Domestic Borrowers with respect to Swing Loans shall be made by
or to PNC according to Section 2.6.5 [Borrowings to Repay Swing Loans].

 

5.3           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff, counterclaim or banker’s lien, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source, obtain payment in respect of any principal of or interest on any of its
Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than the pro-rata share of
the amount such Lender is entitled thereto, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

(ii)         the provisions of this Section 5.3 [Sharing of Payments by Lenders]
shall not be construed to apply to (x) any payment made by the Loan Parties
pursuant to and in accordance with the express terms of the Loan Documents
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or Participation
Advances to any assignee or participant.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

 80 

 

 

Notwithstanding the foregoing and anything else in any Loan Document, in no
event shall any payment (or portion thereof) by, or proceeds from the sale of
the assets of, the Foreign Borrower, any Foreign Subsidiary, any Foreign Holding
Company (other than 65% of the voting Equity Interests and 100% of the
non-voting Equity Interests in First Tier Foreign Subsidiaries of such Foreign
Holding Company), or, in each case, any Subsidiary thereof shall be applied
towards any Obligations of Domestic Loan Parties.

 

5.4           Presumptions by Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrowers prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Effective Federal Funds Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

5.5           Interest Payment Dates.  Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment
Date.  Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period.  Mandatory prepayments of principal under Section 5.7
[Mandatory Prepayments] shall be accompanied by accrued interest on the
principal amount prepaid.  Interest on the principal amount of each Loan or
other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Expiration Date, upon acceleration or otherwise).

 

5.6           Voluntary Prepayments.

 

5.6.1.          Right to Prepay.  Each Borrower shall have the right at its
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.16 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]).  Whenever a
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans denominated in
Dollars, and at least four (4) Business Days prior to the date of prepayment of
any Optional Currency Loans, or no later than 1:00 p.m. on the date of
prepayment of Swing Loans, setting forth the following information:

 

(w)          the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(x)          a statement indicating the application of the prepayment between
the Revolving Credit Loans and Swing Loans;

 



 81 

 

 

(y)          a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies; and

 

(z)          the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Revolving Facility Usage or (ii) Five Hundred
Thousand Dollars ($500,000) for any Swing Loan or One Million Dollars
($1,000,000) for any Revolving Credit Loan.

 

All prepayment notices shall be irrevocable, except that any notice of voluntary
prepayment may state that such notice is conditional upon the consummation of a
financing transaction or Change of Control, in which case such notice of
prepayment may be revoked or delayed by the Parent (by notice to the applicable
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.  The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount,
shall be due and payable on the date specified in such prepayment notice as the
date on which the proposed prepayment is to be made.  Except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if a Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which such
Borrower is prepaying, the prepayment shall be applied (i) first to the
Revolving Credit Loans to which the Base Rate Option applies, then to Revolving
Credit Loans which are not Optional Currency Loans, then to Optional Currency
Loans, then to Swing Loans.  Any prepayment hereunder shall be subject to the
Borrowers’ Obligation to indemnify the Lenders under Section 5.10
[Indemnity].  Prepayments shall be made in the currency in which such Loan was
made unless otherwise directed by the Administrative Agent.

 

5.7           Mandatory Prepayments.

 

5.7.1.          Sale of Assets.  Within five (5) Business Days of any
Disposition authorized by Section 8.2.7(ix) [Dispositions of Assets or
Subsidiaries] which results in the Loan Parties receiving more than Thirty
Million Dollars ($30,000,000) of Net Cash Proceeds in the aggregate from all
such Dispositions during such fiscal year, the Borrowers shall make a mandatory
prepayment of principal on the Revolving Credit Loans equal to such excess Net
Cash Proceeds, together with accrued interest on such principal amount, unless
the Parent has delivered a Reinvestment Notice on or prior to such fifth
Business Day; provided that on each Reinvestment Prepayment Date, the Loan
Parties will apply an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event to the prepayment of the Loans,
together with accrued interest thereon. All prepayments of Revolving Credit
Loans pursuant to this Section 5.7.1 [Sale of Assets] shall not permanently
reduce the Revolving Credit Commitment.

 

5.7.2.          Currency Fluctuations.  If on any Computation Date the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify the Borrowers of the
same.  The Borrowers shall pay or prepay (subject to Borrowers’ indemnity
obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity]) within
three (3) Business Days after receiving such notice such that the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments after
giving effect to such payments or prepayments.

 



 82 

 

 

5.7.3.          Recovery of Insurance or Condemnation Proceeds.  Solely in the
event that Incremental Term Loans are then outstanding, if in connection with
any Insurance or Condemnation Event the aggregate amount of Net Cash Proceeds
received are greater than Thirty Million Dollars ($30,000,000), within five (5)
Business Days of such Insurance or Condemnation Event the  Borrowers shall make
a mandatory prepayment of, or the Administrative Agent shall apply, equal to the
amount of such Net Cash Proceeds, first against, as applicable, the principal
amount of the Incremental Term Loans by application to the unpaid installments
of principal in the inverse order of scheduled maturities and second to
Revolving Credit Loans, unless the Parent has delivered a Reinvestment Notice on
or prior to such fifth Business Day; provided that on each Reinvestment
Prepayment Date, the Loan Parties will apply an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event to the
prepayment of the Loans, together with accrued interest thereon; provided
further that the Net Cash Proceeds attributable or relating to the Foreign
Borrower shall not be applied to any Obligations other than the Obligations of
the Foreign Borrower.  All prepayments of Revolving Credit Loans pursuant to
this Section 5.7.4 [Recovery of Insurance or Condemnation Proceeds] shall not
permanently reduce the Revolving Credit Commitment.

 

5.7.4.          Revolving Credit Commitments.  If at any time the Revolving
Facility Usage is in excess of the Revolving Credit Commitments (as used in this
Section 5.7.4 [Revolving Credit Commitments], a “deficiency”), the Borrowers
shall immediately make a principal payment on the Revolving Credit Loans and
Swing Loans sufficient to cause the principal balance of such Loans then
outstanding to be equal to or less than the Revolving Credit Commitments then in
effect.  If a deficiency cannot be eliminated pursuant to this Section 5.7.4
[Revolving Credit Commitments] by prepayment of the Revolving Credit Loans and
Swing Loans as a result of outstanding Letter of Credit Obligations, the
Borrowers shall also deposit Cash Collateral with the Administrative Agent, to
be held by the Administrative Agent to secure such outstanding Letter of Credit
Obligations.

 

5.7.5.          Application Among Interest Rate Options.  All prepayments
required pursuant to this Section 5.7 [Mandatory Prepayments] shall first be
applied among the Interest Rate Options to the principal amount of the Loans
subject to the Base Rate Option, then to Loans denominated in Dollars and
subject to a LIBOR Rate Option (in order of Interest Period maturities,
beginning with the earliest to mature), then to Optional Currency Loans.  In
accordance with Section 5.10 [Indemnity], but subject at all times to Section
2.1.3 [Certain Limitations] and Section 5.1.2 [Bifurcation], the Borrowers shall
indemnify the Lenders for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
LIBOR Rate Option on any day other than the last day of the applicable Interest
Period.

 

5.8           Increased Costs.

 

5.8.1.          Increased Costs Generally.  If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 



 83 

 

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

5.8.2.          Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

5.8.3.          Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.  A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Parent shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

5.8.4.          Delay in Requests.  Failure or delay on the part of any Lender
or the Issuing Lender to demand compensation pursuant to this Section 5.8.4
[Delay in Requests] shall not constitute a waiver of such Lender’s or the
Issuing Lender’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Lender or the Issuing Lender pursuant to
this Section 5.8.4 [Delay in Requests] for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Lender, as the case may be, notifies the Parent of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

 



 84 

 

 

5.9           Taxes.

 

5.9.1.          Issuing Lender.  For purposes of this Section 5.9 [Taxes], the
term “Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.

 

5.9.2.          Payments Free of Taxes.  Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be without
deduction or withholding for any Taxes, except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

5.9.3.          Payment of Other Taxes by the Loan Parties.  The Loan Parties
shall timely pay to the relevant Official Body in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

5.9.4.          Indemnification by the Loan Parties.  The Domestic Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.9 [Taxes]) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body.  The Foreign Borrower shall indemnify each Recipient within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.9 [Taxes]) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, but solely
with respect to payments required to be made by, or in respect of Loans,
interest thereon or other Obligations owed by the Foreign Borrower, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to the Parent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 



 85 

 

 

5.9.5.          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of any of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

 

5.9.6.          Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to an Official Body pursuant to this Section 5.9
[Taxes], such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

5.9.7.          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent and the Administrative Agent, at the time or times
reasonably requested by the Parent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Parent or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Parent or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Parent or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), 5.9.7(ii)(B) and (ii)(D) below) [Status of
Lenders] shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

 86 

 

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN if applicable)  establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN if applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 5.9.7(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E (or
W-8BEN if applicable); or

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN if applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 5.9.7(D) on behalf of each such direct and indirect
partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



 87 

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent and the Administrative Agent
in writing of its legal inability to do so.

 

5.9.8.          Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

5.9.9.          Survival.  Each party’s obligations under this Section 5.9
[Taxes] shall survive the resignation of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.

 

5.10         Indemnity.  In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], and without duplication
thereof but subject at all times to Section 2.1.3 [Certain Limitations] and
Section 5.1.2 [Bifurcation], the Domestic Borrowers (on a joint and several
basis) and the Foreign Borrower shall indemnify each Lender against all
liabilities, losses or expenses (including any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any:

 

 88 

 

 

(i)          payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or

 

(ii)         attempt by a Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments] or failure by a Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Loan under the Base Rate Option on the date or in the amount
notified by such Borrower, or

 

(iii)        (iii)        any assignment of a Loan under the LIBOR Rate Option
on a day other than the last day of the Interest Period therefor as a result of
a request by the Parent pursuant to Section 5.16 [Replacement of a Lender].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Parent of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

5.11         Settlement Date Procedures.  In order to minimize the transfer of
funds between the Lenders and the Administrative Agent, the Domestic Borrowers
may borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as
provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates.  The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”).  On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.  The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day.  These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].  The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately (and in any event no later than 3:00 p.m.
on the Business Day following such demand) to the Administrative Agent such
Lender’s Ratable Share of the outstanding Revolving Credit Loans and each Lender
may at any time require the Administrative Agent to pay immediately to such
Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.

 

 89 

 

 

5.12         Currency Conversion Procedures for Judgments.  If for the purposes
of obtaining judgment in any court it is necessary to convert a sum due
hereunder in any currency (the “Original Currency”) into another currency (the
“Other Currency”), the parties hereby agree, to the fullest extent permitted by
Law, that the rate of exchange used shall be that at which in accordance with
normal lending procedures each Lender could purchase the Original Currency with
the Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.

 

5.13         Indemnity in Certain Events.  The obligation of Borrowers in
respect of any sum due from Borrowers to any Lender hereunder shall,
notwithstanding any judgment in an Other Currency, whether pursuant to a
judgment or otherwise, be discharged only to the extent that, on the Business
Day following receipt by any Lender of any sum adjudged to be so due in such
Other Currency, such Lender may in accordance with normal lending procedures
purchase the Original Currency with such Other Currency.  If the amount of the
Original Currency so purchased is less than the sum originally due to such
Lender in the Original Currency, each Borrower agrees, as a separate obligation
and notwithstanding any such judgment or payment, to indemnify such Lender
against such loss.

 

5.14         Cash Collateral.  

 

(a)          At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the Issuing Lender (with a copy to the Administrative Agent) the Borrowers shall
Cash Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.10(a)(iv)
[Reallocation of Participations to Reduce Fronting Exposure] and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(b)          Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below.  If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lender as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrowers
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(c)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 5.14 or Section 2.10
[Defaulting Lender] in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

 90 

 

 

(d)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
5.14  following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.10 [Defaulting Lenders] the Person providing Cash Collateral and the
Issuing Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to
Section 5.14 above.

 

5.15         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.8 [Increased Costs], or any Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Parent) use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 5.8
[Increased Costs] or Section 5.9 [Taxes], as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

5.16         Replacement of a Lender.  If any Lender requests compensation under
Section 5.8 [Increased Costs], or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Official Body for
the account of any Lender pursuant to Section 5.9 [Taxes] and, in each case,
such Lender has declined or is unable to designate a different lending office in
accordance with Section 5.15 [Designation of a Different Lending Office], or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.8 [Increased Cost] or Section 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)          the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 



 91 

 

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

 

(iv)        such assignment does not conflict with applicable Law; and

 

(v)         in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

6.          REPRESENTATIONS AND WARRANTIES

 

6.1           Representations and Warranties.  The Domestic Loan Parties,
jointly and severally among themselves, and the Foreign Borrower (as to itself)
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

 

6.1.1.          Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default.  Each Loan Party and each
Material Subsidiary of a Loan Party is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each Loan Party and each Material
Subsidiary of a Loan Party has the lawful power to own or lease its material
properties and to engage in the business it presently conducts.  Each Loan Party
and each Material Subsidiary of a Loan Party is duly licensed or qualified and
in good standing (i) in its jurisdiction of organization (as listed on Schedule
6.1.1 as of the Closing Date) and (ii) in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except as to this clause
(ii) where failure to do so would not reasonably be expected to result in a
Material Adverse Change.  Each Loan Party has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its
part.  Each Loan Party and each Subsidiary of a Loan Party are in compliance in
all material respects with all applicable Laws (other than Environmental Laws
which are specifically addressed in Section 6.1.14 [Environmental Matters]) in
all jurisdictions in which such Person is presently doing business except where
the failure to do so would not constitute a Material Adverse Change.  Each Loan
Party and each Material Subsidiary of a Loan Party has good and marketable title
to or valid leasehold interest in all material properties, assets and other
rights which it purports to own or lease or which are reflected as owned or
leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens and subject to the terms and conditions of the applicable
leases or conveyance instrument.  No Event of Default or Potential Default
exists and is continuing.  

 

 92 

 

 

6.1.2.          Subsidiaries and Owners; Investment Companies.  As of the
Closing Date, Schedule 6.1.2 states (i) the name of each of each Borrower’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of Equity Interests in such Subsidiary (the “Subsidiary Equity Interests”),
(ii) the name of each holder of an Equity Interest in each Borrower (other than
Parent), the amount, percentage and type of such Equity Interest (the “Borrower
Equity Interests”), and (iii) any options, warrants or other rights outstanding
to purchase any such Equity Interests referred to in clause (i) or (ii).  Each
Borrower and each Subsidiary of such Borrower has good title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien (other than Liens that are Permitted Liens under clause (viii) of such
definition or Liens arising by operation of Law that are Permitted Liens) and
all such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable.  None of the Loan Parties is an “investment company” registered
or required to be registered under the Investment Company Act of 1940 or under
the “control” of an “investment company” as such terms are defined in the
Investment Company Act of 1940 and shall not become such an “investment company”
or under such “control.”

 

6.1.3.          Validity and Binding Effect.  This Agreement has been duly and
validly executed and delivered by each Loan Party, and each other Loan Document
which any Loan Party is required to execute and deliver has been duly executed
and delivered by such Loan Party.  This Agreement and each other Loan Document
constitutes legal, valid and binding obligations of each Loan Party which is a
party thereto, enforceable against such Loan Party in accordance with its terms,
except to the extent that enforceability of any such Loan Document may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance.

 

6.1.4.          No Conflict; Consents.  Neither the execution and delivery of
this Agreement or the other Loan Documents to which it is a party by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate or articles of incorporation, code of
regulations, bylaws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents of any Loan Party or (ii) in any material respect any
Law or instrument or order, writ, judgment, injunction or decree to which any
Loan Party or any of its Material Subsidiaries is a party or by which it or any
of its Material Subsidiaries is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party or any of its
Material Subsidiaries (other than Liens granted under the Loan Documents).  No
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is necessary to permit the
execution, delivery and performance of this Agreement and the other Loan
Documents, except for those consents, approvals, exemptions, orders,
authorizations, post-closing obligations, or other actions, notices or filings
(including the filing of Uniform Commercial Code financing statements, any
Intellectual Property Security Agreement or comparable documents or
instruments), the failure of which to obtain or make could not result in a
Material Adverse Change.

 

6.1.5.          Litigation; Labor Matters.  (i) There are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Authorized
Officer of any Loan Party, threatened against such Loan Party or any Material
Subsidiary of such Loan Party at law or in equity before any Official Body which
individually or in the aggregate could reasonably be expected to result in any
Material Adverse Change.  None of the Loan Parties is in violation of any order,
writ, injunction or any decree of any Official Body which may result in any
Material Adverse Change.

 



 93 

 

 

(ii)         No Loan Party or any of its Material Subsidiaries (a) is a party to
any labor dispute affecting any bargaining unit or other group of employees
generally, (b) is subject to any material strike, slow down, workout or other
concerted interruptions of operations by employees of such Loan Party or its
Material Subsidiaries, whether or not relating to any labor contracts, (c) is
subject to any significant pending or, to the knowledge of any Authorized
Officer of such Loan Party, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (d) is subject to any significant pending
or, to the knowledge of any Authorized Officer of such Loan Party, threatened,
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement, (e) is subject to any significant pending or,
to the knowledge of any Authorized Officer of such Loan Party, threatened,
significant strike, labor dispute, slowdown or stoppage, or (f) is, to the
knowledge of any Authorized Officer of Parent, involved or subject to any union
representation organizing or certification matter with respect to the employees
of such Loan Party or any of its Subsidiaries, except (with respect to any
matter specified in any of the above clauses), for such matters as, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

 

6.1.6.          Financial Statements.

 

(i)          Historical Statements.  The Parent has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the three fiscal years ended December 31,
2016, December 31, 2017, and December 31, 2018.  In addition, the Parent has
delivered to the Administrative Agent copies of its unaudited consolidated
interim financial statements for the fiscal year to date and as of the end of
the fiscal quarter ended March 31, 2019 (all such annual and interim statements
being collectively referred to as the “Statements”).  The Statements were
compiled from the books and records maintained by the Parent’s management, are
complete in all material respects and fairly represent the consolidated
financial condition of the Parent and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to normal year-end audit adjustments.

 

(ii)         Accuracy of Financial Statements.  Neither the Parent nor any
Subsidiary of the Parent has any material liabilities, contingent or otherwise,
or forward or long-term commitments that are not disclosed in the Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Parent or any Material Subsidiary
of the Parent which could reasonably be expected to cause a Material Adverse
Change.  Since December 31, 2018, no Material Adverse Change has occurred.

 

6.1.7.          Margin Stock.  None of the Loan Parties engages or intends to
engage principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U, T or X as promulgated by the Board of Governors of
the Federal Reserve System).  No part of the proceeds of any Loan has been or
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock. Following the
application of the proceeds of each Loan or drawing under each Letter of Credit,
not more than 25% of the value of the assets (either of Parent or of Parent and
its Subsidiaries on a consolidated basis) will be margin stock. The Loan Parties
intend to use the proceeds of the Loans in accordance with Section 8.1.7
[Compliance with Laws; Use of Proceeds].  

 



 94 

 

 

6.1.8.          Full Disclosure.  To the best of each Loan Party’s knowledge,
neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition or results of operations of the Loan Parties and their Material
Subsidiaries taken as a whole which has not been set forth in the reports filed
with the Securities and Exchange Commission, this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

6.1.9.          Taxes.  All federal and all material state, local and other tax
returns required to have been filed with respect to each Loan Party and each
Material Subsidiary of each Loan Party have been filed, and payment or adequate
provision has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

 

6.1.10.         Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan Party
and each Material Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate their
properties and to carry on their businesses as presently conducted and planned
to be conducted by them, without any known possible, alleged or actual conflict
with the rights of others.

 

6.1.11.         Liens in the Collateral.  Except to the extent that the Loan
Parties are not required to perfect Liens in certain assets pursuant to the
Collateral Documents or any other Loan Document, the Liens in the Collateral
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to any Collateral Document, subject to the actions described in the following
sentence, constitute and will continue to constitute Prior Security
Interests.  Upon the due filing of financing statements relating to said
security interests in each office and in each jurisdiction where required in
order to perfect the security interests of the type that can be perfected by
filing under the Uniform Commercial Code, the filing of the patent, trademark
and copyright security agreements with the United States Patent and Trademark
Office and United States Copyright Office, the taking possession of any stock
certificates, other certificates evidencing the pledged securities and any notes
or other instruments, the taking of “control” (as defined in the Uniform
Commercial Code) with respect to any Collateral of the type that a security
interest can be perfected by “control”, and the taking of any actions required
in any non-U.S. jurisdictions, all such actions as are necessary or advisable to
perfect the Lien in favor of the Collateral Agent with respect to the Collateral
described above will have been taken except to the extent that the Loan Parties
are not required to perfect Liens in certain Collateral pursuant to the
Collateral Documents or any other Loan Document.  All filing fees and other
expenses in connection with each such action have been or will be paid by the
Domestic Borrowers.

 



 95 

 

 

6.1.12.         Insurance.  The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

 

6.1.13.         ERISA Compliance.

 

Except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Change:

 

(i)          each Pension Plan is in compliance with the applicable provisions
of ERISA, the Code and other federal or state Laws (except with respect to the
Multiemployer Plan, such representation is deemed made only to the knowledge of
Parent);

 

(ii)         each Pension Plan that is intended to qualify under Section 401(a)
of the Code has received from the IRS a favorable determination or opinion
letter, which has not by its terms expired, that such Pension Plan is so
qualified, or such Pension Plan is entitled to rely on an IRS advisory or
opinion letter with respect to an IRS-approved master and prototype or volume
submitter plan,  or a timely application for such a determination or opinion
letter is currently being processed by the IRS with respect thereto and to the
best knowledge of Parent, nothing has occurred which would prevent, or cause the
loss of, such qualification;

 

(iii)         Parent and each member of the ERISA Group have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 or 430 of the Code has been made with respect to
any Pension Plan;

 

(iv)        no ERISA Event has occurred or is reasonably expected to occur;

 

(v)         no Pension Plan has any unfunded pension liability (i.e., excess of
benefit liabilities over the current value of that Pension Plan’s assets,
determined pursuant to the assumptions used for funding the Pension Plan for the
applicable plan year in accordance with Section 430 of the Code);

 

(vi)        neither Parent nor any member of the ERISA Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA);

 

(vii)       neither Parent nor any member of the ERISA Group has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 of ERISA, with respect to a Multiemployer Plan;

 

(viii)      neither Parent nor any member of the ERISA Group has received notice
pursuant to Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in
reorganization and that additional contributions are due to the Multiemployer
Plan pursuant to Section 4243 of ERISA; and

 

(ix)         neither Parent nor any member of the ERISA Group has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 



 96 

 

 

6.1.14.         Environmental Matters.  Except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change, each Loan Party is and, to the knowledge of each respective Loan Party,
each of its Material Subsidiaries is, and  has been in compliance with
applicable Environmental Laws.

 

6.1.15.         Solvency.  On the Closing Date and after giving effect to the
initial Loans hereunder, Parent and its Subsidiaries, taken as a whole, are
Solvent.

 

6.1.16.         Sanctions and Anti-Terrorism Laws.  (a) No Covered Entity, any
director or officer of any Covered Entity nor, to the knowledge of Parent, any
employee or agent of any Covered Entity is a Sanctioned Person, and (b) no
Covered Entity, either in its own right or through any third party, either (i)
does business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Person in violation of any Anti-Terrorism Law,
or (ii) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

6.1.17.         Anti-Corruption Laws.  Each Borrower and its respective
Subsidiaries have conducted their business in compliance with all
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote compliance with such laws.

 

6.1.18.         Certificate of Beneficial Ownership.  The Certificate of
Beneficial Ownership executed and delivered to the Administrative Agent or any
Lender for each Borrower on or prior to the date of this Agreement, as updated
from time to time in accordance with this Agreement, is accurate, complete and
correct as of the date hereof and as of the date any such update is delivered.

 

7.          CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the following conditions:

 

7.1           First Loans and Letters of Credit.

 

7.1.1.          Deliveries.  Subject to Section 8.1.15 [Post-Closing
Requirements], on the Closing Date, the Administrative Agent shall have received
each of the following in form and substance satisfactory to the Administrative
Agent:

 

(i)          A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (x) each of the representations and
warranties of the Loan Parties set forth in Article 6 [Representations and
Warranties] of this Agreement are true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of the
Closing Date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), (y) no
Event of Default or Potential Default exists, and (z) since December 31, 2018,
no Material Adverse Change has occurred;

 



 97 

 

 

(ii)         A certificate dated the Closing Date and signed by the Secretary or
an Assistant Secretary of each of the Domestic Loan Parties, or the equivalent
authorized signatory for the Foreign Borrower and Exploit BV (which for the
purposes of this sub-clause (ii) shall be included in the definition of Loan
Party), certifying as appropriate as to: (a) the true and complete copy of
resolutions duly adopted by the board of directors of such Loan Party (or its
managing general partner, managing member or equivalent) and, if required,
shareholders of such Loan Party, authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date; (b) the names of the Authorized Officers authorized to sign the
Loan Documents and their true signatures; (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with, to the
extent available in the relevant jurisdiction, certificates from the appropriate
state officials as to the continued existence and good standing of such Loan
Party in (i) the state where such Loan Party is organized and (ii) in all other
jurisdictions where the property owned or leased by such Loan Party or the
nature of the business transacted by it or both makes such licensing or
qualification necessary, except as to this clause (ii) where failure to do so
would not reasonably be expected to result in a Material Adverse Change and (d)
to the extent required, a copy of the positive works council advice and the
request for advice in relation to each of the Foreign Borrower and Exploit BV;

 

(iii)        This Agreement and each of the other Loan Documents signed by an
Authorized Officer and to the extent required under applicable requirements of
Law, appropriate financing statements and appropriate stock powers and
certificates evidencing the pledged Collateral;

 

(iv)        Written opinions of counsel (including local counsel) for the Loan
Parties (or, in relation to the Dutch Pledge Agreements, counsel for the
Administrative Agent), dated the Closing Date;

 

(v)         Evidence that adequate insurance required to be maintained under
this Agreement is in full force and effect, with additional insured or lender
loss payable endorsements, as applicable, attached thereto in form and substance
reasonably satisfactory to the Administrative Agent demonstrating compliance
with the requirements set forth in Section 8.1.3 [Maintenance of Insurance];

 

(vi)        Uniform Commercial Code financing statements in appropriate form for
filing under the Uniform Commercial Code and such other documents under
applicable requirements of Law in each jurisdiction as may be necessary or
appropriate, or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the Liens created, or purported to be created, by the Collateral
Documents.  All certificates, agreements or instruments representing or
evidencing the pledged securities accompanied by instruments of transfer and
stock powers undated and endorsed in blank have been delivered to the Collateral
Agent;

 



 98 

 

 

(vii)       A duly completed Compliance Certificate evidencing pro forma
compliance with the Financial Covenants as of the last day of the fiscal quarter
of Parent ended March 31, 2019, signed by an Authorized Officer of Parent;

 

(viii)      Lien searches in acceptable scope and with acceptable results;

 

(ix)         A perfection certificate, in form and substance reasonably
acceptable to the Administrative Agent, executed and delivered on behalf of the
Loan Parties by an Authorized Officer of each Loan Party;

 

(x)          Evidence, in form and substance satisfactory to the Administrative
Agent, that since December 31, 2018 there shall not have occurred any change,
development or event that has or would reasonably be expected to cause a
Material Adverse Change; and

 

(xi)         Pro forma projections (including a pro forma closing balance sheet,
pro forma statements of operations and cash flow) for the fiscal years 2019
through 2023, including assumptions used in preparing the forecast financial
statements.

 

7.1.2.          Payment of Fees.  The Borrowers shall have paid or shall cause
to be paid all fees payable on or before the Closing Date and, to the extent
invoiced prior to the Closing Date, all expenses for which the Administrative
Agent is entitled to be reimbursed pursuant to the terms of this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

 

7.1.3.          Certificate of Beneficial Owners; USA Patriot Act Diligence. To
the extent requested at least five (5) Business Days prior to the Closing Date,
the Administrative Agent and each Lender shall have received, in form and
substance acceptable to the Administrative Agent and each Lender, an executed
Certificate of Beneficial Ownership and such other documentation and other
information requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

7.1.4.          Departing Lenders.

 

(i)          The Borrowers shall have deposited with the Administrative Agent,
for the ratable payment to the Departing Lender and the Remaining Lenders, an
amount in immediately available funds equal to all accrued and unpaid interest
(together with any applicable breakage compensation), Facility Fees and Letter
of Credit Fees under the Existing Credit Agreement to but not including the
Closing Date; and

 

(ii)         The Borrowers shall have paid to the Administrative Agent, for the
benefit of the Departing Lenders, the principal amount of the Existing Revolving
Loans owed to the Departing Lenders under the Existing Credit Agreement. The
Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that, each Departing Lender shall have consented in writing
to the amendment and restatement of the Existing Credit Agreement upon and
subject to the terms and conditions of this Agreement, including its ceasing to
be a “Lender” to the Borrowers thereunder and hereunder.  Each Remaining Lender
hereby consents to such payment and discharge in full of the Borrowers’
Indebtedness to the Departing Lenders notwithstanding the pro rata sharing of
payments otherwise required by Section 5.2 of the Existing Credit Agreement,
solely and exclusively with respect to the payment to, and acceptance by, the
Departing Lenders of the foregoing respective pay-off amounts.

 



 99 

 

 

7.2           Each Loan or Letter of Credit.  At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties as set forth in Article 6 [Representations and Warranties]
shall then be true and correct in all material respects (except that (x) any
representation and warranty that is already qualified as to materiality shall be
true and correct in all respects as so qualified and (y) representations and
warranties which expressly relate solely to an earlier date or time shall be
true and correct on and as of the specific dates or times referred to therein),
(ii) no Event of Default or Potential Default shall have occurred and be
continuing, and (iii) the applicable Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

 

8.          COVENANTS

 

The Domestic Loan Parties, jointly and severally as to themselves, and Foreign
Borrower (as to itself) covenant and agree that until Payment In Full, the Loan
Parties shall comply at all times with the following covenants:

 

8.1           Affirmative Covenants.

 

8.1.1.          Preservation of Existence, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which failure to so
qualify, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Change, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].

 

8.1.2.          Payment of Liabilities, Including Taxes, Etc.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
material liabilities to which it is subject or which are asserted against it,
promptly as and when the same shall become due and payable, including all
material taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

 

8.1.3.          Maintenance of Insurance.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, insure its properties and assets against loss
or damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary.  The Loan Parties shall comply with the covenants and provide
the endorsement set forth on Schedule 8.1.3 [Maintenance of Insurance] relating
to property and related insurance policies covering the Collateral.

 



 100 

 

 

8.1.4.          Maintenance of Properties and Leases.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, (x) maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those material properties useful or necessary to its business, and (y) make or
cause to be made, in a reasonably diligent fashion and in accordance with the
general practice of other businesses of similar character and size, all
appropriate repairs, renewals or replacements thereof, in each case, if the
failure to so maintain, repair, renew or replace the same could reasonably be
expected to result in a Material Adverse Change.

 

8.1.5.          Visitation Rights.  Each Loan Party shall, and shall cause each
of its Subsidiaries to permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders (so long as no
Event of Default has occurred and is continuing, at their own expense) to visit
and inspect, subject to Section 11.9 [Confidentiality], any of its properties
and to examine and make excerpts from its books and records and discuss its
business affairs, finances and accounts with its officers, all in such detail
and at such times and as often as any of the Lenders may reasonably request,
provided that each Lender shall provide the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowers, with
reasonable notice prior to any visit or inspection and no such visit or
inspection shall interfere with their normal business operations.  In the event
any Lender desires to conduct an audit of any Loan Party, such Lender shall make
a reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

 

8.1.6.          Keeping of Records and Books of Account.  Each Borrower shall,
and shall cause each Subsidiary of such Borrower to, maintain and keep proper
books of record and account which enable such Borrower and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over such Borrower or
any Subsidiary of such Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

8.1.7.          Compliance with Laws; Use of Proceeds.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all material respects; provided that it
shall not be deemed to be a violation of this Section 8.1.7 [Compliance with
Laws; Use of Proceeds] if any failure to comply with any Law would not
reasonably be expected to result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief which in the aggregate would reasonably
be expected to constitute a Material Adverse Change.  The Loan Parties will use
the Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.8 [Use of Proceeds] and as permitted by applicable Law.

 

8.1.8.          Further Assurances.  Each Loan Party shall, from time to time,
at its expense, faithfully preserve and protect the Collateral Agent’s Lien on
and Prior Security Interest in the Collateral as a continuing first priority
perfected Lien, subject only to Permitted Liens, and shall do such other acts
and things as the Administrative Agent in its reasonable discretion may deem
necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.

 



 101 

 

 

8.1.9.          Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws.  

 

(a)  (i) No Covered Entity will become a Sanctioned Person, (ii) the funds used
to repay the Obligations will not be derived from any violation of
Anti-Terrorism Laws, and (iii) the Borrowers shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.

 

(b)          Each Borrower and its respective Subsidiaries will conduct their
business in compliance with Anti-Corruption Laws, and maintain policies and
procedures designed to promote and achieve compliance with all Anti-Corruption
Laws.

 

8.1.10.         Keepwell.  Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 [Keepwell] for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 8.1.10 [Keepwell], or otherwise under this
Agreement or any other Loan Document, voidable under applicable law, including
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Loan Party under
this Section 8.1.10 [Keepwell] shall remain in full force and effect until
Payment in Full of the Obligations and termination of this Agreement and the
other Loan Documents.  Each Qualified ECP Loan Party intends that this Section
8.1.10 [Keepwell] constitute, and this Section 8.1.10 [Keepwell] shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

 

8.1.11.         [Reserved].  

 

8.1.12.         [Reserved].

 

8.1.13.         Covenant to Guaranty Obligations and Give Security.  Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than an
Excluded Subsidiary) by any Loan Party or if any Subsidiary that was an Excluded
Subsidiary ceases to be an Excluded Subsidiary, on or prior to thirty (30) days
after such formation, acquisition or cessation (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), Parent
shall, in each case:

 

(i)          cause each such Subsidiary to duly execute and deliver to the
Administrative Agent a Guaranty Agreement or guaranty joinder, in form and
substance reasonably satisfactory to the Administrative Agent, providing a
Guaranty Agreement of the Obligations; provided that (y) no Foreign Subsidiary
shall be required to guarantee the Obligations or otherwise provide direct or
indirect collateral support for the Obligations and (z) recourse under any
Guaranty by a Foreign Holding Company shall be limited to 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests in First Tier
Foreign Subsidiaries of such Foreign Holding Company as pledged by such Foreign
Holding Company;

 

 102 

 

 

(ii)         cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] to duly execute and deliver to the Administrative Agent supplements to
the Security Agreement and other applicable Loan Documents, as specified by, and
in form and substance reasonably satisfactory to, the Administrative Agent, in
each case granting a Lien in all assets (other than Excluded Assets) of such
Subsidiary (subject to the limitations set forth in the Pledge and Security
Agreement and other applicable Loan Documents), securing the Obligations of such
Subsidiary under its Guaranty Agreement;

 

(iii)        cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] to deliver all certificates, if any, representing Equity Interests
owned by such Subsidiary (other than to the extent such Equity Interests
constitute Excluded Assets), accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and, to the extent
required by the Pledge and Security Agreement, instruments, if any, evidencing
the intercompany debt held by such Subsidiary, if any, indorsed in blank to the
Administrative Agent or accompanied by other appropriate instruments of
transfer;

 

(iv)        take and cause each such Subsidiary that is required to become a
Guarantor pursuant to this Section 8.1.13 [Covenant to Guaranty Obligations and
Give Security] to take whatever reasonable action under applicable Law
(including the filing of Uniform Commercial Code financing statements or
comparable documents or instruments), registration of such Lien in appropriate
public registers and delivery of certificates evidencing stock and membership
interests) as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any sub-agent of the
Administrative Agent designated by it) valid and subsisting perfected Liens on
the Collateral delivered pursuant to this Section 8.1.13 [Covenant to Guaranty
Obligations and Give Security], enforceable against all third parties in
accordance with their terms; and

 

(v)         deliver to the Administrative Agent documents in the forms described
in clauses (ii), (iv), (v) (with respect to such Subsidiary), (vi), (viii) and
(ix) of Section 7.1 [First Loans and Letters of Credit], modified as
appropriate, as to such matters set forth in clauses (i) through (iv) above as
the Administrative Agent may reasonably request.

 

If any Subsidiary classified as a Foreign Holding Company ceases to be so
classified, the Parent shall promptly notify the Administrative Agent of such
change and such Subsidiary shall comply with the requirements of this Section
8.1.13 [Covenant to Guaranty Obligations and Give Security] within the
timeframes set forth herein.

 



 103 

 

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
in respect of the Borrowers and their Subsidiaries, (i) no actions in any
non-U.S. jurisdiction or required by the Laws of any non-U.S. jurisdiction shall
be required in order to create any security interests in assets located or
titled outside of the U.S. or to perfect such security interests, including any
intellectual property registered in any non-U.S. jurisdiction (it being
understood and agreed that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction, provided,
however, that this clause shall not impair the Administrative Agent’s ability to
obtain a pledge of (A) Equity Interests of the Foreign Borrower and Exploit BV
under the laws of the Netherlands pursuant to and in accordance with the Dutch
Pledge Agreements or (B) Equity Interests of Stoneridge Asia Holdings Ltd. under
the laws of Mauritius pursuant to and in accordance with the Mauritius Pledge
Agreement (but, for the avoidance of doubt, subject to the ability to dissolve
or liquidate Stoneridge Asia Holdings Ltd. following the Closing Date as
permitted under this Agreement), (ii) the Administrative Agent shall not require
any Borrower or any of the Borrowers’ Subsidiaries to obtain or deliver landlord
waivers, estoppels, bailee letters, collateral access agreements or any similar
documents or instruments, (iii) the Collateral Agent shall not take a security
interest in or Lien, or require any of the items it is entitled to require or
request pursuant to Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] or other similar items with respect to those assets as to which the
Administrative Agent shall determine, in its reasonable discretion, (a) that the
cost of obtaining such Lien (including any mortgage, stamp, intangibles or other
Tax, or similar items) exceeds the practical benefit to the Lenders of the
security afforded thereby or (b) such Guaranty or grant of security interest
would reasonably be expected to cause the provisions of Section 5.1.2
[Bifurcation] to be breached and (iv) Liens required to be granted pursuant to
this Section 8.1.13[Covenant to Guaranty Obligations and Give Security], and
actions required to be taken, including to perfect such Liens, shall be subject
to exceptions and limitations consistent with those set forth in the Collateral
Documents.

 

8.1.14.         Certificate of Beneficial Ownership and Other Additional
Information.  The Borrowers will provide to the Administrative Agent and the
Lenders, promptly following the request of the Administrative Agent or a Lender
(i) as applicable, (a) confirmation of the accuracy of the information set forth
in the most recent Certificate of Beneficial Ownership provided to the
Administrative Agent and the Lenders or (b) a new Certificate of Beneficial
Ownership, in form and substance acceptable to the Administrative Agent and each
Lender, when the individual(s) to be identified as a Beneficial Owner have
changed; and (ii) such other information and documentation as may reasonably be
requested by the Administrative Agent or any Lender from time to time for
purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent or such Lender to
comply therewith.

 

8.1.15.         Post-Closing Requirements.  The applicable Loan Party shall
execute and deliver the documents and complete the undertakings set forth on
Schedule 8.1.15, in each case within the time limits specified on such schedule
(and subject to extensions of such time limits as agreed by the Administrative
Agent in its sole discretion).

 

8.2           Negative Covenants.

 

8.2.1.          Indebtedness.  Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:

 

(i)          Indebtedness under the Loan Documents;

 

(ii)         Existing Indebtedness as set forth on Schedule 8.2.1
[Indebtedness], and Permitted Refinancing Indebtedness of such Indebtedness;

 

(iii)        Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by clause (viii) of the definition of
Permitted Liens, in an aggregate amount, when taken together with the
outstanding amount of all other Indebtedness or Permitted Refinancing
Indebtedness incurred pursuant to this clause (iii), not to exceed at any time
outstanding under this clause (iii), the greater of (x) $50,000,000 and (y) 10%
of Consolidated Total Assets at such time;

 



 104 

 

 

(iv)        Indebtedness owed by (w) a Loan Party to another Loan Party, in the
case of this clause (w), solely to the extent subordinated to the Obligations
pursuant to the Intercompany Subordination Agreement, (x) a Subsidiary that is
not a Loan Party to another Subsidiary that is not a Loan Party, (y) a
Subsidiary to any Loan Party, in the case of this clause (y), solely to the
extent permitted by Section 8.2.4 [Loans and Investments] and (z) any Loan Party
to a Subsidiary that is not a Loan Party, in the case of this clause (z), solely
to the extent subordinated to the Obligations pursuant to the Intercompany
Subordination Agreement;

 

(v)         Any (a) Lender Provided Interest Rate Hedge, (b) Lender Provided
Foreign Currency Hedge, (c) Lender Provided Commodity Hedge and (d) other
Commodity Hedges, Interest Rate Hedges or Foreign Currency Hedges entered into
in the ordinary course of business to hedge or mitigate risk and not for
speculative purposes;

 

(vi)        Indebtedness owing by Foreign Subsidiaries (other than the Foreign
Borrower) in an amount not to exceed the greater of $100,000,000 and 15% of
Consolidated Total Assets at any time outstanding, so long as the Borrowers are
in compliance, on a Pro Forma Basis, with the Financial Covenants immediately
after giving effect to such Indebtedness;

 

(vii)       Indebtedness owing by Foreign Subsidiaries (other than the Foreign
Borrower) (a) incurred to fund a Permitted Acquisition, (b) incurred by the
assumption of Indebtedness as part of the consideration for a Permitted
Acquisition or (c) to which the Person acquired pursuant to a Permitted
Acquisition is subject and, in each case, Permitted Refinancing Indebtedness in
respect of such Indebtedness;

 

(viii)      Unsecured Indebtedness owing by Loan Parties or any Domestic
Subsidiary incurred to fund a Permitted Acquisition, and Permitted Refinancing
Indebtedness in respect of such Indebtedness;

 

(ix)         Indebtedness of any Person that becomes a Domestic Subsidiary of a
Loan Party after the Closing Date as permitted by this Agreement, which
Indebtedness is existing at the time such Person becomes a Domestic Subsidiary
of a Loan Party (and was not incurred in connection with or in contemplation of
such Person’s becoming a Domestic Subsidiary of a Loan Party), and Permitted
Refinancing Indebtedness in respect of such Indebtedness, in an aggregate amount
not to exceed the greater of $100,000,000 and 15% of Consolidated Total Assets
at any time outstanding;

 

(x)          Guarantees by any Loan Party or any Subsidiary of any Loan Party in
respect of Indebtedness of any Loan Party or any Subsidiary of any Loan Party
otherwise permitted hereunder, subject to, in the case of Guarantees in respect
of Indebtedness of Subsidiaries that are not Loan Parties, the limitations set
forth in Section 8.2.4 [Loans and Investments] hereof;

 

(xi)         Indebtedness permitted under Section 8.2.4 [Loans and Investments];

 

(xii)        Indebtedness incurred in a Qualified Receivables Transaction;

 



 105 

 

 

(xiii)       Indebtedness in respect of Other Lender Provided Financial Services
Products and other netting services, overdraft protections, automated
clearing-house arrangements, employee credit card programs and similar
arrangements and otherwise in connection with cash management and any Guarantees
thereof or the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business;

 

(xiv)      Other Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of $25,000,000 and 5.0% of Consolidated
Total Assets;

 

(xv)       Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Netherlands Civil Code in respect of any member of the
Group and any residual liability with respect to such guarantees arising under
Section 2:404 of the Netherlands Civil Code; and

 

(xvi)      Any joint and several liability arising by operation of law as a
result of the existence of a fiscal unity (fiscale eenheid) for Dutch tax
purposes or its equivalent in any other relevant jurisdiction of which any
member of the Group is or has been a member.

 

In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in the clauses of the preceding
paragraph, the Parent shall, in its sole discretion, divide, classify or
reclassify (or later divide, classify, redivide or reclassify) such item of
Indebtedness in any manner that complies with this covenant (including splitting
into multiple exceptions) and will only be required to include the amount and
type of such Indebtedness in one of such clauses of the preceding paragraph.

 

8.2.2.          Liens; Lien Covenants.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time create, incur, assume
or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

 

8.2.3.          [Reserved].  

 

8.2.4.          Loans and Investments.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any Investment, or become or remain liable to make any
Investment, except:

 

(i)          trade credit extended on usual and customary terms in the ordinary
course of business;

 

(ii)         loans or advances to officers, directors or employees made in the
ordinary course of business; provided that such loans and advances to all such
officers, directors and employees do not exceed an aggregate amount of
$2,500,000 outstanding at any time;

 

(iii)        Cash Equivalents;

 



 106 

 

 

(iv)        Investments in (a) a Domestic Loan Party by another Domestic Loan
Party, (b) a Foreign Subsidiary by another Foreign Subsidiary or (c) a Foreign
Subsidiary by a Domestic Loan Party; provided that Investments by Domestic Loan
Parties in Foreign Subsidiaries pursuant to this clause (c) shall not exceed the
greater of $100,000,000 and 15% of Consolidated Total Assets in the aggregate at
any time outstanding;

 

(v)         Permitted Acquisitions;

 

(vi)        any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and described on Schedule 8.2.4 and any Investment
consisting of an extension, modification or renewal of any such Investment;
provided that any increase in the amount of any such Investment will be
permitted only to the extent such increase is otherwise permitted under this
Section 8.2.4 [Loans and Investments];

 

(vii)       Investments in connection with a Permitted Transaction;

 

(viii)      [reserved];

 

(ix)         (a) Investments consisting of a contribution or other Disposition
of non-core switches and control assets to a Foreign Subsidiary or Joint Venture
and/or (b) cash Investments in a Foreign Subsidiary or Joint Venture, which cash
will be used to purchase non-core switches and controls products from a
Subsidiary of the Parent, so long as (1) the aggregate amount of all such
Investments made pursuant to the foregoing clauses (a) and (b), shall not exceed
the greater of $25,000,000 and 5% of Consolidated Total Assets and (2) the Net
Cash Proceeds of any Disposition shall be applied as a mandatory prepayment in
accordance with the provisions of Section 5.7.1 [Sale of Assets] above;

 

(x)          Investments in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Transaction, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified Receivables
Transaction or any related Indebtedness;

 

(xi)         Investments (a) in an amount up to $150,000,000 in the aggregate
made at any time after the Closing Date (plus any returns of capital on such
Investments received in cash or Cash Equivalents) plus (b) additional amounts so
long as, in the case of this clause (b), the Leverage Ratio is less than or
equal to 3.00 to 1.00 on a Pro Forma Basis after the making of such Investment;
and

 

(xii)        Other Investments utilizing some or all of the Available Amount
Basket.

 

8.2.5.          Dividends and Related Distributions.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, make or pay, or
agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of Equity Interests, on account of the
purchase, redemption, retirement or acquisition of its shares of Equity
Interests (or warrants, options or rights therefor) (each, a “Restricted
Payment”), except:

 

(i)          dividends or other distributions payable to a Loan Party;

 

(ii)         Restricted Payments from Foreign Subsidiaries (other than the
Foreign Borrower) to other Foreign Subsidiaries;

 



 107 

 

 

(iii)        any Restricted Payment that is made in connection with a Permitted
Transaction;

 

(iv)        payments of cash, dividends, distributions, advances or other
Restricted Payments by any Loan Party or any Subsidiary to allow the payment of
cash in lieu of the issuance of fractional shares upon (i) the exercise of
options or warrants or (ii) the conversion or exchange of Equity Interests of
any such Person;

 

(v)         each Subsidiary may purchase, redeem or otherwise acquire its Equity
Interests or make other Restricted Payments with the net cash proceeds received
by Parent from the substantially concurrent issuance and sale of common stock of
Parent;

 

(vi)        the repurchase of Equity Interests deemed to occur upon the exercise
of stock or other equity options to the extent such Equity Interests represent a
portion of the exercise price of those stock or other equity options and any
repurchase or other acquisition of Equity Interests made in lieu of withholding
taxes in connection with any exercise or exchange of stock options, warrants,
incentives or other rights to acquire Equity Interests;

 

(vii)       Restricted Payments to Parent or any Subsidiary (or, in the case of
non-Wholly Owned Subsidiaries, to Parent or a Subsidiary and each other owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of Parent or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
Person that is not the Parent or a Subsidiary is permitted under Section 8.2.4
[Loans and Investments]);

 

(viii)      Restricted Payments in an amount of up to (a) $25,000,000 per fiscal
year plus (b) additional amounts so long as, in the case of this clause (b), the
Leverage Ratio is less than or equal to 3.00 to 1.00 on a Pro Forma Basis after
the making of such Restricted Payment;

 

(ix)         payments or distributions to pay the tax liabilities of any direct
or indirect owner of all or any part of any Borrower’s equity, to the extent
such tax liabilities are attributable to the activities of, or such person’s
ownership of, such Borrower or its Subsidiaries; and

 

(x)          other Restricted Payments utilizing some or all of the Available
Amount Basket.

 

8.2.6.          Liquidations, Mergers, Consolidations, Acquisitions.  Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets constituting a business or division or line of business or
Equity Interests of any other Person, other than Permitted Acquisitions;
provided that:

 

(i)          any Subsidiary may consolidate or merge into any other Subsidiary
or acquire Equity Interests in any other existing Subsidiary; provided that (a)
in the case of a consolidation or merger involving a Loan Party, a Loan Party is
the surviving entity and (b) any Subsidiary (including a Borrower) may
consolidate or merge into a Borrower, so long as a Borrower shall be the
surviving or continuing entity;

 



 108 

 

 

(ii)         Excluded Subsidiaries may consolidate or merge into other Excluded
Subsidiaries;

 

(iii)        an Excluded Subsidiary may dissolve, liquidate or wind-up its
affairs;

 

(iv)        any Subsidiary may dissolve, liquidate, wind-up its affairs, merge,
consolidate or acquire all or substantially all of the assets constituting a
business or division or line of business or Equity Interests of any other Person
in connection with a Permitted Transaction; and

 

(v)         any Loan Party or Subsidiary may make Dispositions permitted by
Section 8.2.7 [Dispositions of Assets or Subsidiaries] and any liquidation,
merger, consolidation or acquisition to effect such Disposition; provided that,
in the case of a merger or consolidation, the requirements of Section 8.2.6(i)
[Liquidations, Mergers, Consolidations, Acquisitions] are complied with, to the
extent applicable.

 

8.2.7.          Dispositions of Assets or Subsidiaries.  Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, make any
Disposition, except:

 

(i)          transactions involving the Disposition of inventory in the ordinary
course of business;

 

(ii)         any Disposition in the ordinary course of business of assets which
are no longer necessary or required in the conduct of such Loan Party’s or such
Subsidiary’s business;

 

(iii)        (a) any Disposition by any Subsidiary to a Loan Party or (b) any
Disposition between or among the Domestic Loan Parties;

 

(iv)        any Disposition in the ordinary course of business which are
replaced by substitute assets acquired or leased; provided such substitute
assets are subject to the Collateral Agent’s Prior Security Interest;

 

(v)         any Disposition by any Foreign Subsidiary to another Subsidiary;
provided that if such recipient Subsidiary is a Loan Party, such assets are
subject to the Collateral Agent’s Prior Security Interest and provided further
that the Foreign Borrower may not Dispose of the Equity Interests in Exploit BV
to another Subsidiary unless such Equity Interests remain subject to the
Collateral Agent’s Prior Security Interest;

 

(vi)        any Disposition in connection with a transaction permitted by
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]

 

(vii)       any Disposition that is made by a Subsidiary in connection with a
Permitted Transaction;

 

(viii)      a contribution, conveyance or other Disposition of Receivables and
related assets of the type specified in the definition of “Qualified Receivables
Transaction” in a Qualified Receivables Transaction permitted by Section
8.2.1(xii) [Indebtedness];

 



 109 

 

 

(ix)         any Disposition so long as (a) the Net Cash Proceeds are applied in
accordance with the provisions of Section 5.7.1 [Sale of Assets] above, (b) such
Disposition is made for Fair Market Value and (c) at least 75% of the
consideration therefor is in the form of cash and Cash Equivalents; provided
that each of the following items will be deemed to be cash for purposes of this
Section 8.2.7(ix) [Dispositions of Assets or Subsidiaries]:

 

(A)         any liabilities of the Parent or its Subsidiaries (as shown on the
financial statements or in the notes thereto of the Parent most recently
furnished to the Administrative Agent and the Lenders pursuant to Section 8.3.1
[Quarterly Financial Statements] or Section 8.3.2 [Annual Financial
Statements]), other than liabilities that are by their terms subordinated in
right of payment to the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which Parent and its Subsidiaries
have been validly released by all applicable creditors in writing;

 

(B)         any securities received by Parent or any Subsidiary from such
transferee that are converted by Parent or such Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable disposition; and

 

(C)         any Designated Non-Cash Consideration received in respect of such
disposition; provided that the aggregate Fair Market Value of all such
Designated Non-Cash Consideration, as determined by an Authorized Officer of
Parent in good faith, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is then outstanding,
does not exceed the greater of (A) $15,000,000  and (B) 3% of Consolidated Total
Assets as of the date any such Designated Non-Cash Consideration is received,
with the Fair Market Value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value;

 

(x)          any Disposition that constitutes a Restricted Payment permitted by
Section 8.2.5 [Restricted Payments] or an Investment permitted by Section 8.2.4
[Loans and Investments];

 

(xi)         an issuance or sale of Equity Interests by a Subsidiary to the
Parent or to a Subsidiary;

 

(xii)        licenses and sublicenses by any Loan Party or any Subsidiary of
software or intellectual property in the ordinary course of business;

 

(xiii)       any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business

 

(xiv)      the granting of Permitted Liens and Dispositions in connection with
Permitted Liens;

 

(xv)       the sale or other disposition of cash or Cash Equivalents or other
financial instruments;

 

(xvi)      the early termination or unwinding of any Swap; and

 

(xvii)     the Disposition of Qualified Receivables Assets in a Permitted
Factoring Arrangement.

 



 110 

 

 

8.2.8.          Affiliate Transactions.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, enter into or carry out any
transaction involving aggregate consideration in excess of $10,000,000 for any
individual transaction, or $20,000,000 for all such transactions within any
fiscal year, with any Affiliate of any Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party or other Person) (an “Affiliate Transaction”) unless the terms thereof,
taken as a whole, are not materially less favorable to such Loan Party or such
Subsidiary than those that could reasonably be obtained at the time of such
transaction in arm’s-length dealings with a Person who is not such an Affiliate
or, if in the good faith judgment of the Board of Directors of Parent, no
comparable transaction is available with which to compare such Affiliate
Transaction, such Affiliate Transaction is otherwise fair to the relevant Loan
Party or the relevant Subsidiary from a financial point of view.

 

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of foregoing paragraph:

 

(i)          any transaction between or among Domestic Loan Parties,

 

(ii)         any transaction between or among any Subsidiaries that are not Loan
Parties,

 

(iii)        Restricted Payments permitted by Section 8.2.5 [Dividends and
Related Distributions],

 

(iv)        any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by any Loan
Party or any Subsidiary in the ordinary course of business and payments pursuant
thereto,

 

(v)         the payment of reasonable fees to and reimbursements of expenses
(including travel and entertainment expenses and similar expenditures in the
ordinary course of business) of employees, officers, directors or consultants of
any Loan Party or any Subsidiary,

 

(vi)        transactions between any Loan Party or any Subsidiary with a Person
that is an Affiliate of Parent solely because of the ownership by any Loan Party
or any Subsidiary of Equity Interests in such Person (including the transaction
pursuant to which any Loan Party or any Subsidiary acquired such Equity
Interests);

 

(vii)       transactions between any Loan Party or any Subsidiary and any
Person, a director of which is also a director of Parent and such director is
the sole cause for such Person to be deemed an Affiliate of any Loan Party or
any Subsidiary; provided that such director shall abstain from voting as a
director of Parent on any matter involving such other Person,

 

(viii)      sales, contributions, conveyances and other transfers of Receivables
and related assets of the type specified in the definition of “Qualified
Receivables Transaction” to a Receivables Subsidiary or any other similar
transactions in connection with any Qualified Receivables Transaction, and

 



 111 

 

 

(ix)         any transaction in which any Loan Party or any Subsidiary, as the
case may be, delivers to the Administrative Agents a letter from an accounting,
appraisal or investment banking firm of national standing (or otherwise
reasonably acceptable to the Administrative Agents) stating that such
transaction is fair to such Loan Party or such Subsidiary from a financial point
of view or that such transaction meets the requirements of the preceding
paragraph.

 

8.2.9.          [Reserved].  

 

8.2.10.         Change in Business.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, engage in any material line of
business other than businesses that are reasonably similar, ancillary or related
to, or that are a reasonable extension, development or expansion of, any such
businesses.

 

8.2.11.         Fiscal Year.  The Parent shall not, and shall not permit any
Subsidiary of the Parent to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31, unless otherwise required by law.

 

8.2.12.         Issuance of Stock.  Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, issue any additional shares of its
Equity Interests if, as a result of any such issuance, a Change of Control would
occur; provided that, in connection with the issuance of additional Equity
Interests permitted hereunder, the Loan Parties shall comply with any applicable
requirements of the Collateral Documents.

 

8.2.13.         Changes in Organizational Documents.  Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, amend in any respect
its articles or certificate of incorporation (including any provisions or
resolutions relating to Equity Interests), by-laws, code of regulations,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
in a manner that would be adverse to the Lenders in any material respect.

 

8.2.14.         Sanctions and other Anti-Terrorism Laws.  No Covered Entity,
either in its own right or through any third party, will (a) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Person in violation of Anti-Terrorism Laws; (b) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (c) directly or
indirectly use the Loans or any proceeds thereof to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Person in violation of Anti-Terrorism Laws, or otherwise in violation of any
Anti-Terrorism Law.

 

8.2.15.         Anti-Corruption Laws.  No Borrower or any of its respective
Subsidiaries, directly or knowingly indirectly, shall use the Loans or any
proceeds thereof in violation of any Anti-Corruption Laws.

 

8.2.16.         Maximum Leverage Ratio.  The Loan Parties shall not permit the
Leverage Ratio as of the end of any fiscal quarter to exceed 3.50 to 1.00;
provided that, upon and following a Material Acquisition, upon written notice
from the Parent to the Administrative Agent, the Leverage Ratio shall not exceed
3.75 to 1.00 as of the last day of (i) the fiscal quarter during which such
Material Acquisition occurred (any fiscal quarter during which a Material
Acquisition occurs being hereinafter referred to as an “Acquisition Quarter”)
and (ii) the three fiscal quarters immediately following the Acquisition
Quarter; provided, further, that there shall be at least one fiscal quarter as
of the end of which the maximum Leverage Ratio has reverted to 3.50 to 1.00
before the maximum Leverage Ratio may be increased in respect of a subsequent
Material Acquisition.

 



 112 

 

 

8.2.17.         Minimum Interest Coverage Ratio.  The Loan Parties shall not
permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
of the Parent and its Subsidiaries, calculated as of the end of each fiscal
quarter for the four (4) fiscal quarters then ended, to be less than 3.50 to
1.00.

 

8.2.18.         [Reserved].  

 

8.2.19.         Limitation on Negative Pledges.  Each of the Loan Parties shall
not, and shall not permit any Subsidiary, to enter into, or permit to exist, any
contractual obligation (other than this Agreement or any other Loan Document)
that prohibits or restricts the ability of any such Person to (i) make dividends
or distribution to any Loan Party, (ii) pay any Indebtedness or other obligation
owed to any Loan Party, (iii) make loans or advances to any Loan Party, or (iv)
create any Lien upon any of their properties or assets, whether now owned or
hereafter acquired; provided that the foregoing shall not apply to agreements,
contracts, instruments or obligations that:

 

(a)          (i) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 8.2.19) are listed on Schedule 8.2.19 and (ii) to the
extent agreements permitted by subclause (i) are set forth in an agreement
evidencing Indebtedness or other obligations, are set forth in any agreement
evidencing any Permitted Refinancing Indebtedness of such Indebtedness or
obligation so long as such Permitted Refinancing Indebtedness does not expand
the scope of such contractual obligation;

 

(b)          with respect to a Subsidiary, are imposed pursuant to an agreement
that has been entered into in connection with a Disposition of assets permitted
under this Agreement of all or substantially all of the Equity Interests or
assets of such Subsidiary;

 

(c)          arise pursuant to any agreements governing any purchase money Liens
or capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby);

 

(d)          are customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business;

 

(e)          are customary provisions restricting subletting, sublicensing or
assignment of any intellectual property license or any lease governing any
leasehold interests of a Loan Party and its Subsidiaries;

 

(f)          arise pursuant to agreements entered into with respect to any
Disposition permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries]
and applicable solely to assets under such Disposition;

 

(g)          are customary provisions in joint venture agreements and other
similar agreements permitted by Section 8.2.4 [Loans and Investments] and
applicable to the Equity Interests of the Joint Ventures owned by the Parent or
any Subsidiary;

 



 113 

 

 

(h)          are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 8.2.1 [Indebtedness], but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness;

 

(i)          are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business in respect of Excluded Assets;

 

(j)          restrict the use of cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

 

(k)          are imposed by requirements of Law;

 

(l)          are customary net worth provisions contained in real property
leases entered into by any Subsidiary, so long as the Parent has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Parent and the Subsidiaries to perform the
Obligations;

 

(m)          are customary restrictions and conditions contained in the document
relating to any Lien, so long as (i) such Lien is a Permitted Lien that does not
secure Indebtedness for borrowed money and such restrictions or conditions
relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 8.2.19;

 

(n)          are restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 8.2.1 [Indebtedness] or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in the Loan Documents as determined by the Parent in good faith and do not
restrict the grant of Liens to secure the Obligations;

 

(o)          are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Parent or any Subsidiary or that is assumed in connection with the acquisition
of assets from such Person, in each case that is in existence at the time of
such transaction (but not created in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person and its Subsidiaries, or the property or
assets of the Person and its Subsidiaries, so acquired or designated; and

 

(p)          are encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (o) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings, in the good faith judgment of Parent’s Board of
Directors, are no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

8.3           Reporting Requirements.  The Loan Parties will furnish or cause to
be furnished to the Administrative Agent and each of the Lenders:

 



 114 

 

 

8.3.1.          Quarterly Financial Statements.  As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, financial statements of the Parent
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Parent as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

 

8.3.2.          Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Parent,
financial statements of the Parent consisting of a consolidated balance sheet as
of the end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Administrative Agent.  The certificate or report of accountants shall be
free of qualifications (other than any consistency qualification that may result
from a change in the method used to prepare the financial statements as to which
such accountants concur) and shall not indicate the occurrence or existence of
any event, condition or contingency which would materially impair the prospect
of payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.  The Loan Parties shall deliver with such
financial statements and certification by their accountants a letter of such
accountants to the Administrative Agent and the Lenders substantially to the
effect that, based upon their ordinary and customary examination of the affairs
of the Parent, performed in connection with the preparation of such consolidated
financial statements, and in accordance with GAAP, they are not aware of the
existence of any condition or event which constitutes an Event of Default or
Potential Default or, if they are aware of such condition or event, stating the
nature thereof.

 

8.3.3.          Certificate of Parent.  Concurrently with the financial
statements of the Parent furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Parent signed by the Chief Executive Officer, President or Chief
Financial Officer of the Parent, in the form of Exhibit 8.3.3 [Certificate of
Parent].

 

8.3.4.          Notices.

 

8.3.4.1.          Default.  Promptly after any Authorized Officer of any Loan
Party has learned of the occurrence of an Event of Default or Potential Default,
a certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

 

8.3.4.2.          Litigation.  Promptly after the commencement thereof, notice
of all actions, suits, proceedings or investigations before or by any Official
Body or any other Person against any Loan Party or Subsidiary of any Loan Party
which relate to the Collateral, involve a claim or series of claims in excess of
the Threshold Amount or which if adversely determined would reasonably be
expected to constitute a Material Adverse Change.

 



 115 

 

 

8.3.4.3.          Organizational Documents.  Promptly after any amendment to the
organizational documents of any Loan Party or Subsidiary whose Equity Interests
constitute Collateral, notice of such amendment together with copies thereof.

 

8.3.4.4.          Erroneous Financial Information.  Promptly in the event that
the Parent or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrowers propose to take with respect thereto.

 

8.3.4.5.          ERISA Event.  Immediately upon the occurrence of any ERISA
Event, notice in writing setting forth the details thereof and the action which
the Parent proposes to take with respect thereto.

 

8.3.4.6.          Other Reports.  Promptly upon their becoming available to any
Borrower:

 

(i)          Annual Budget.  The annual budget and any forecasts or projections
of the Parent and its Subsidiaries, to be supplied not later than thirty (30)
days after the commencement of the fiscal year to which any of the foregoing may
be applicable,

 

(ii)         Management Letters.  Any reports including management letters
submitted to any Borrower by independent accountants in connection with any
annual, interim or special audit,

 

(iii)        SEC Filings and other Material Reports.  Reports, including Forms
10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by any Borrower with the Securities and
Exchange Commission, which shall be deemed received by the Administrative Agent
and Lenders when so filed with the Securities and Exchange Commission or made
available on any Platform, and

 

(iv)        Other Information.  Such other reports and information as any of the
Lenders may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements], Section 8.3.2 [Annual Financial Statements] and clauses
(i) and (ii) of Section 8.3.4.6 [Other Reports] (to the extent any such
documents are included in materials otherwise filed with the Securities and
Exchange Commission) shall be deemed to have been delivered on the date on which
such report or other information is posted on the SEC’s website at www.sec.gov,
and such posting shall be deemed to satisfy the reporting and delivery
requirements of such Sections.  Except for Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery of
or maintaining its copies of such documents.

 



 116 

 

 

9.          DEFAULT

 

9.1           Events of Default.  An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):

 

9.1.1.          Payments Under Loan Documents.  The Borrowers shall fail to pay
(a) any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit Obligation when due, (b) any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation within three (3) Business Days after
such interest becomes due in accordance with the terms hereof or (c) any other
amount owing hereunder (specifically excluding amounts that are addressed in
subparagraphs (a) and (b)  above) or under the other Loan Documents within three
(3) Business Days after the time period specified herein or therein and, if no
time period is specified, then within three (3) Business Days after a demand or
notice has been provided to the Borrowers requesting payment of such amount;

 

9.1.2.          Breach of Warranty.  Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect (without duplication of any
materiality qualifier contained therein) as of the time it was made or
furnished;

 

9.1.3.          [Reserved].  

 

9.1.4.          Breach of Specified Covenants.  Any of the Loan Parties shall
default in the observance or performance of any covenant contained in Section
8.1.1 [Preservation of Existence, Etc.] (with respect to the legal existence of
the Borrowers only), Section 8.1.5 [Visitation Rights], Section 8.1.9 [Sanctions
and other Anti-Terrorism Laws; Anti-Corruption Laws], Section 8.2 [Negative
Covenants] or Section 8.3 [Reporting Requirements];

 

9.1.5.          Breach of Other Covenants.  Any of the Loan Parties shall
default in the observance or performance of any other covenant, condition or
provision hereof or of any other Loan Document (not specified in Sections 9.1.1
[Payments Under Loan Documents], 9.1.2 [Breach of Warranty] or 9.1.4 [Breach of
Specified Covenants] above) and such default shall continue unremedied for a
period of thirty (30) days after the earlier of (i) any Authorized Officer of
any Loan Party becoming aware of the occurrence thereof and (ii) notice thereof
from the Administrative Agent.

 

9.1.6.          Defaults in Other Agreements or Indebtedness.  A default or
event of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Material Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of the Threshold Amount in the
aggregate for such Indebtedness, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness or the termination of any commitment to lend,
in excess of the Threshold Amount in the aggregate for all such Indebtedness and
commitments;

 



 117 

 

 

9.1.7.          Final Judgments or Orders.  Any final judgments or orders not
covered by insurance for the payment of money in excess of the Threshold Amount
in the aggregate shall be entered against any Loan Party by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of sixty (60) days from the date of
entry;

 

9.1.8.          Loan Document Unenforceable.  Any of the Loan Documents to which
any Loan Party is a party (i) shall cease to be a legal, valid and binding
agreement enforceable against such Person executing the same or such Person’s
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms or the terms of the other Loan Documents), or shall in
any way be challenged or contested by any Loan Party or, except as the result of
actions or failures to take action within the control of the Administrative
Agent, Collateral Agent or any Lender, cease to give or provide the respective
remedies, powers or privileges intended to be created thereby;

 

9.1.9.          Uninsured Losses; Proceedings Against Assets.  There shall occur
any material uninsured damage to or loss, theft or destruction of any of the
Collateral with the uninsured value being in excess of the Threshold Amount or
the Collateral or any other of the Loan Parties’ or any of their Material
Subsidiaries’ assets are attached, seized, levied upon or subjected to a writ or
distress warrant and such attachment, seizure, levy, writ or distress warrant is
not discharged or stayed within sixty (60) days thereafter; or such come within
the possession of any receiver, trustee, custodian or assignee for the benefit
of creditors and the same is not cured within sixty (60) days thereafter;

 

9.1.10.         Events Relating to Pension Plans and Multiemployer Plans.  The
occurrence of any of the following events that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Change:  (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan or (ii) the Parent or any member of the ERISA Group fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan;

 

9.1.11.         Change of Control.  A Change of Control shall occur;

 

9.1.12.         [Reserved]

 

9.1.13.         Relief Proceedings.  (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Material Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, a Relief Proceeding, or (iii) any Loan Party or any Material
Subsidiary of a Loan Party ceases to be Solvent or admits in writing its
inability to pay its debts as they mature.

 



 118 

 

 

9.2           Consequences of Event of Default.

 

9.2.1.          Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under
Sections 9.1.1 [Payments Under Loan Documents] through 9.1.11 [Change of
Control] shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, (ii) require the Borrowers to, and the
Borrowers shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as Cash Collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and each
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and (iii) exercise on behalf of itself,
the Lenders and the Issuing Lender all rights and remedies available to it, the
Lenders and the Issuing Lender under the Loan Documents.

 

9.2.2.          Bankruptcy, Insolvency or Reorganization Proceedings.  If an
Event of Default specified under Section 9.1.13 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrowers to
the Lenders hereunder and thereunder shall be automatically and immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived and the obligation of the Borrowers to provide
cash collateral as specified in clause (ii) of Section 9.2.1 [Events of Default
Other Than Bankruptcy, Insolvency or Reorganization Proceedings] above shall
automatically become effective, in each case without further act of or consent
by the Administrative Agent or any Lender; and

 

9.2.3.          Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments by
Lenders] is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Lender or any such Affiliate or participant to or
for the credit or the account of any Loan Party against any and all of the
Obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Lender, Affiliate or
participant, irrespective of whether or not such Lender, Issuing Lender,
Affiliate or participant shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrowers or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the Issuing Lender different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.10 [Defaulting
Lenders] and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. The rights of each Lender, the Issuing Lender and their
respective Affiliates and participants under this Section are (i) subject to the
provisions of Section 2.1.3 [Certain Limitations] and Section 5.1.2
[Bifurcation] and (ii) in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates and participants may have.  Each Lender and the Issuing Lender agrees
to notify the Borrowers and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application; and

 

 119 

 

 

9.2.4.          Application of Proceeds.  From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2
[Consequences of Event of Default] (or after the Loans have automatically become
immediately due and payable and the Letter of Credit Obligations have
automatically been required to be Cash Collateralized as specified in Section
9.2.2) and until Payment in Full, any and all proceeds received by the
Administrative Agent from any sale or other disposition of the Collateral, or
any part thereof, or the exercise of any other remedy by the Administrative
Agent, shall, subject to the provisions of Section 2.1.3 [Certain Limitations],
Section 2.10 [Defaulting Lenders], Section 5.1.2 [Bifurcation] and Section
9.2.1(ii) [Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings], be applied as follows:

 

(i)          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lender in its
capacity as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lender and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;

 

(ii)         Second, to payment of that portion of the Obligations constituting
fees (including, without limitation, Letter of Credit Fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders under
the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them;

 

(iii)        Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

(iv)        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and to the
Administrative Agent for the account of the Issuing Lender to Cash Collateralize
any undrawn amounts under outstanding Letters of Credit, in proportion to the
respective amounts described in this clause Fourth held by them,

 

 120 

 

 

(v)         Fifth, to payment of obligations then owing under Lender Provided
Interest Rate Hedges, Lender Provided Commodity Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, the applicable Cash Management Banks and
the applicable Hedge Banks, in proportion to the respective amounts described in
this clause Fifth held by them; and

 

(vi)        Last, the balance, if any, to the Loan Parties or as required by
Law.

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur.  If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order specified above.

 

Notwithstanding anything to the contrary in this Section 9.2.4 [Application of
Proceeds], no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty Agreement
(including sums received as a result of the exercise of remedies with respect to
such Guaranty Agreement) or from the proceeds of such Non-Qualifying Party’s
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities;
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other Loan
Parties that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 9.2.4 [Application of  Proceeds].

 

In addition, notwithstanding the foregoing, Obligations arising under Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges, Lender
Provided Commodity Hedges and Other Lender Provided Financial Service Products
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation, as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank or Hedge Bank not a party to the Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article 10 hereof for itself and its Affiliates as if a
“Lender” party hereto.

 

10.         THE ADMINISTRATIVE AGENT

 

10.1         Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 10 [The Administrative Agent] are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lender, and neither the Borrowers nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

 121 

 

 

The Administrative Agent shall also act as the Collateral Agent under this
Agreement, the Pledge and Security Agreement and the other Loan Documents, and
each of the Lenders and the Issuing Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and
Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as Collateral
Agent and any agents or employees appointed by such Administrative Agent
pursuant to this Section for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under this Agreement, the Pledge and
Security Agreement or the other Loan Documents, or for exercising any rights and
remedies thereunder at the direction of such Administrative Agent), shall be
entitled to the benefits of all provisions of this Section 10 [The
Administrative Agent], Section 11 [Miscellaneous] and Section 12 [Joint and
Several Obligations of Borrowers] as if set forth in full herein with respect
thereto.  The Collateral Agent is hereby authorized by the Lenders which are a
party to this Agreement to execute and deliver any documents necessary or
appropriate to create rights of pledge governed by the laws of the Netherlands
for the benefit of the Secured Parties, including, without limitation, any Dutch
Pledge Agreement. Without prejudice to the provisions of this Agreement and the
other Loan Documents, the parties hereto acknowledge and agree with the creation
of parallel debt obligation of the Pledgors as will be described in the Parallel
Debt(s) (both as defined in the each Dutch Pledge Agreement or any other
Collateral Document) including that any payment received by the Collateral Agent
in respect of the Parallel Debt(s) will be deemed a satisfaction of a pro rata
portion of the corresponding amounts of the Obligations.

 

10.2         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.3         Exculpatory Provisions.  (a)  The Administrative Agent shall not
have any duties or obligations except those expressly specified herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

 

 122 

 

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)        shall not, except as expressly specified herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.1 [Modifications,
Amendments or Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Potential
Default or Event of Default unless and until notice describing such Potential
Default or Event of Default is given to the Administrative Agent in writing by
the Borrowers, a Lender or an Issuing Lender.

 

(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions specified herein or therein or the occurrence of any Potential
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition specified in
Section 7 [Conditions of Lending and Issuance of Letters of Credit] or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

10.4         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

 123 

 

 

10.5         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.6         Resignation.  (a) The Administrative Agent or Collateral Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Borrowers.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers (so long as no
Potential Default or Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or
delayed.  If no such successor to the retiring Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent or Collateral
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or Collateral Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent or Collateral Agent; provided that in no event shall any such successor
Administrative Agent or Collateral Agent be a Defaulting Lender. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)          If the Person serving as Administrative Agent or Collateral Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Parent and such Person remove such Person as Administrative Agent
or Collateral Agent, as applicable, and, in consultation with the Borrowers,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

 124 

 

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
or Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders or the
Issuing Lender under any of the Loan Documents, the retiring or removed
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent or Collateral
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or Collateral Agent shall instead be made
by or to each Lender and Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent or Collateral
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent or Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent or Collateral Agent
(other than any rights to indemnity payments owed to the retiring or removed
Administrative Agent or Collateral Agent), and the retiring or removed
Administrative Agent or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrowers to a successor Administrative Agent or Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring or removed
Administrative Agent’s or Collateral Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and Section
11.3 [Expense; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring or removed Administrative Agent or Collateral Agent,
its respective sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent or Collateral Agent was acting as Administrative
Agent or Collateral Agent, respectively.

 

(d)          The parties hereto acknowledge and agree that, for purposes of any
right of pledge governed by the laws of the Netherlands, including, without
limitation, any Dutch Pledge Agreement, any resignation by the Collateral Agent
is not effective with respect to its rights and obligations under the Parallel
Debt(s), until such rights and obligations have been assumed by the successor
Collateral Agent. Without prejudice to the provisions of this Agreement and the
other Loan Documents, the Collateral Agent, as applicable, will reasonably
cooperate in the assumption of its rights and obligations under or in connection
with the Parallel Debt(s) by any such successor and will reasonably cooperate in
transferring to such successor all rights under such Dutch Pledge Agreement to
the extent governed by the laws of the Netherlands.

 

(e)          If PNC resigns as Administrative Agent under this Section 10.6
[Registration], PNC shall also resign as an Issuing Lender.  Upon the
appointment of a successor Administrative Agent hereunder, such successor shall
(i) succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

 

10.7         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 



 125 

 

 

10.8         No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent, Co-Documentation
Agents or Bookrunner listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

 

10.9         Administrative Agent’s Fee.  The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) among the
Borrowers and Administrative Agent, as amended from time to time.

 

10.10         Collateral and Guaranty Matters.  (a)  Each of the Secured Parties
irrevocably  authorizes the Administrative Agent (including, without limitation,
in its capacity as Collateral Agent), at its option and in its discretion (but
without impairing any obligation in favor of the Loan Parties to do so):

 

(i)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon Payment in Full, (B) that
is sold or otherwise Disposed of or to be sold or otherwise Disposed of as part
of or in connection with any transaction permitted under the Loan Documents, (C)
that ceases to be required to constitute Collateral in accordance with the
requirements of the Loan Documents or (D) subject to Section 11.1[Modifications;
Amendment or Waivers], if approved, authorized or ratified in writing by the
Required Lenders;

 

(ii)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
under clause (viii) of the definition of Permitted Liens; and

 

(iii)        to release any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
Disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under the Loan Documents, or if such
Guarantor ceases to be required to constitute a Guarantor hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.10.

 

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s/Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 



 126 

 

 

10.11         No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law or any Anti-Corruption Law,
including any programs involving any of the following items relating to or in
connection with any of the Loan Parties, their Affiliates or their agents, the
Loan Documents or the transactions hereunder or contemplated hereby: (i) any
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws.

 

10.12         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Section 2.3 [Facility Fees], Section 2.9.2 [Letter of
Credit Fees] and Section 11.3 [Expenses; Indemnity; Damages Waiver]) allowed in
such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.3
[Facility Fees] and Section 11.3 [Expenses; Indemnity; Damages Waiver].

 



 127 

 

 

10.13         Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, Lender Provided Commodity Hedges and Other Lender Provided
Financial Service Products.  Except as otherwise expressly specified herein, no
Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.2.4
[Application of Proceeds], the Guaranty Agreement or any Collateral by virtue of
the provisions hereof or of the Guaranty Agreement or any Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article 10 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Lender Provided Interest Rate Hedges,
Lender Provided Foreign Currency Hedges, Lender Provided Commodity Hedges and/or
Other Lender Provided Financial Service Products unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

11.         MISCELLANEOUS

 

11.1         Modifications, Amendments or Waivers.  With the written consent of
the Required Lenders (or as expressly provided by Section 2.12[Incremental
Commitments, Increasing Lenders and New Lenders]), the Administrative Agent,
acting on behalf of all the Lenders, and the Borrowers, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder; provided that no consent of
any Lender is required for actions authorized by Section 10.10[Collateral and
Guaranty Matters].  Any such agreement, waiver or consent made with such written
consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:

 

11.1.1.          Increase of Commitment.  Increase the amount of the Revolving
Credit Commitment or Incremental Commitment of any Lender hereunder without the
consent of such Lender;

 

11.1.2.          Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the Expiration Date or the scheduled time for payment of principal or
interest of any Loan (excluding the due date of any mandatory prepayment of a
Loan), the Facility Fee or any other fee payable to any Lender, or reduce the
principal amount of or the stated rate of interest borne by any Loan (other than
as a result of waiving the applicability of any post-default increase in
interest rates) or reduce the stated rate of the Facility Fee or any other fee
payable to any Lender (other than as a result of waiving the applicability of
any post-default increase in Letter of Credit Fee rates), without the consent of
each Lender directly and adversely affected thereby (provided that any amendment
or modification of defined terms used in the financial covenants of this
Agreement shall not constitute a reduction in the stated rate of interest or
fees for purposes of this clause (b));

 

11.1.3.          Release of Collateral or Guarantor.  Except for sales of assets
permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all
or substantially all of the Collateral or release any material portion of the
value of the Guarantors from their Obligations under the Guaranty Agreement, in
each case without the consent of all Lenders (other than Defaulting Lenders); or

 

11.1.4.          Miscellaneous.  Amend Section 5.2 [Pro Rata Treatment of
Lenders], Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of
Payments by Lenders], Section 9.2.4 [Application of Proceeds] or this
Section 11.1 [Modifications, Amendments or Waivers], alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders;

 



 128 

 

 

provided that (i) no agreement, waiver or consent which would modify the
interests, rights or obligations of the Administrative Agent, the Issuing
Lender, or the Swing Loan Lender may be made without the written consent of the
Administrative Agent, the Issuing Lender or the Swing Loan Lender, as
applicable, and (ii) the Administrative Agent’s Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto; and provided, further that, if in connection with any proposed waiver,
amendment or modification referred to in Sections 11.1.1 [Increase of
Commitment] through 11.1.4 [Miscellaneous] above, there is a Non-Consenting
Lender, then the Borrowers shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.16 [Replacement of a Lender]. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.  

 

Notwithstanding any provision to the contrary contained in this Section 11.1
[Modifications, Amendments or Waivers] the Administrative Agent, acting for
itself and on behalf of all Lenders, and the Parent, acting on behalf of the
Loan Parties, shall be permitted to amend or change any provision of any Loan
Document or grant a written consent thereunder (and such amendment or consent,
as the case may be, shall become effective to bind all parties without any
further action or consent of any other party to any Loan Document, including,
without limitation, any Lender) (a) in connection with a Non-Material
Transaction, or (b) in order to correct or cure any ambiguity, inconsistency or
defect or correct any typographical or ministerial error in any Loan Document
(provided that any such amendment, modification or supplement shall not be
materially adverse to the interests of the Lenders taken as a whole). Each
Borrower does hereby designate Parent as its representative and agent, and
Parent hereby accepts such appointment, for the purposes of entering into any
such amendment or consent as set forth in the immediately preceding sentence,
and the Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any such amendment or consent executed and delivered
by Parent on behalf of any Loan Party.

 

Furthermore, notwithstanding anything contained in any Loan Document, each fee
letter, if any, other than the Administrative Agent’s Letter entered into
between any Borrower and the Administrative Agent or the Arranger may only be
amended, waived, consented to or otherwise modified with the consent of the
Administrative Agent or the Arranger, as applicable, and such Borrower and no
other Person shall be required to or have the right to consent to any such
amendment, waiver, consent or modification of such fee letter.

 



 129 

 

 

11.2         No Implied Waivers; Cumulative Remedies.  No course of dealing and
no delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders specified in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.

 

11.3         Expenses; Indemnity; Damage Waiver.

 

11.3.1.          Costs and Expenses.  The Borrowers shall pay (i) all reasonable
and invoiced costs and expenses incurred by the Administrative Agent and its
Affiliates in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof, including, without limitation,
the reasonable and invoiced legal fees and expenses of counsel to the
Administrative Agent (but limited, in the case of fees and expenses of counsel,
to one firm of lead counsel and one firm of local counsel in each applicable
jurisdiction), whether or not the transactions contemplated hereby or thereby
shall be consummated, (ii) all reasonable and invoiced out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable and invoiced out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the reasonable fees, charges and disbursements of any counsel, but
limited, in the case of fees and expenses of counsel, to (x) one firm of lead
counsel, (y) one firm of local counsel in each applicable jurisdiction and (z)
in the case of any actual or reasonably perceived conflict of interest where the
Administrative Agent, any Lender or the Issuing Lender informs the Parent of
such conflict and thereafter retains its own counsel, of one additional primary
counsel and one firm of local counsel in each applicable jurisdiction, in each
case, to each group of similarly affected indemnified persons, for the
Administrative Agent, the Lenders and the Issuing Lender, collectively), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 



 130 

 

 

11.3.2.          Indemnification by the Borrowers.  Each Domestic Borrower (on a
joint and several basis for itself and all other Loan Parties) and the Foreign
Borrower (solely as to itself) shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arranger, each Lender and the Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and invoiced out-of-pocket
related expenses (including the reasonable fees, charges and disbursements of a
single firm of counsel and, in the case of any actual or reasonably perceived
conflict of interest where the applicable Indemnitee informs the Parent of such
conflict and thereafter retains its own counsel, of one additional primary
counsel to each group of similarly affected group of Indemnitees Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of any Loan Party under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 11.3.2[Indemnification by the Borrowers] shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

11.3.3.          Reimbursement by Lenders.  To the extent that any Borrower for
any reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrowers] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender,
the Swing Loan Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swing Loan Lender or such Related Party, as the case may be,
such Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that with respect to such unpaid amounts owed to the Issuing Lender or
the Swing Loan Lender solely in its capacity as such, only the Lenders with
Revolving Credit Commitments shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Lenders’ Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought by reference to clause (i) of the definition of such term);
and provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Swing
Loan Lender or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity.

 



 131 

 

 

11.3.4.          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrowers] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such liability
or damages are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

11.3.5.          Payments; Survival.  (a)  All amounts due under this Section
shall be payable not later than ten (10) days after demand therefor.

 

(b)          Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

11.4         Holidays.  Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day.  Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

11.5         Notices; Effectiveness; Electronic Communication.

 

11.5.1.          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
Administrative Questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 



 132 

 

 

11.5.2.          Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them; provided that
approval of such procedures may be limited to particular notices or
communications.  

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

11.5.3.          Change of Address, Etc.

 

  Any party hereto may change its address, e-mail address or telecopier number
for notices and other communications hereunder by notice to the other parties
hereto.

 

11.5.4.          Platform.

 

(i)          Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.  

 

(ii)         The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.

 



 133 

 

 

11.6         Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.  Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Lender or the
Swing Loan Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.7         Duration; Survival.  All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full.  All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full.  All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

11.8         Successors and Assigns.

 

11.8.1.          Successors and Assigns Generally

 

.  The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted hereby, except that neither any Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.8.2 [Assignments by Lenders], (ii) by way of participation in accordance with
the provisions of Section 11.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.5
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

11.8.2.          Assignments by Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

 134 

 

 

(B)         in any case not described in clause 11.8.2(i)(A) of this Section
11.8.2 [Assignments by Lenders], the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption Agreement, as of the Trade Date) shall not be less
than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent, if any, required by clause (B) of subsection (i) [Minimum
Amounts] of this Section and except further that:

 

(A)         the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Commitment or any unfunded Commitments with respect
to Incremental Term Loans if such assignment is to a Person that is not a Lender
with, respectively, a Revolving Credit Commitment or such an unfunded
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, or (ii) any Incremental Term Loans to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender.

 

(C)         the consent of each of the Issuing Lender and the Swing Loan Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit or Swing Loans (whether or not then
outstanding).

 

(iv)        Assignment and Assumption Agreement.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment); and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 



 135 

 

 

(v)         No Assignment to Borrowers.  No such assignment shall be made to any
Borrower or any of such Borrower’s Affiliates or Subsidiaries.

 

(vi)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person), (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof
or (C) a Sanctioned Person.

 

(vii)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
specified herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swing Loan Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Ratable
Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(viii)      Effectiveness; Release. Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 11.8.3 [Register], from and
after the effective date specified in each Assignment and Assumption Agreement,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption Agreement, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption Agreement, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption Agreement covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.4 [LIBOR Rate Unascertainable; Etc.], 5.8 [Increased
Costs], and 11.3 [Expenses, Indemnity; Damage Waiver] with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8.2
[Assignments by Lenders] shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.8.4 [Participations].

 



 136 

 

 

11.8.3.          Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain a copy of each Assignment
and Assumption Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

11.8.4.          Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, sell
participations to any Person (other than (A) a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Participant hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof, (C) a Sanctioned Person
or (D) any Borrower or any of such Borrower’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders, and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3 [Expenses; Indemnity; Damage Waiver] with respect to any payments
made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant.  Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4.2 [Illegality; Increased
Costs;  Deposits Not Available] 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9
[Taxes] (subject to the requirements and limitations therein, including the
requirements under Section 5.9.7 [Status of Lenders] (it being understood that
the documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.16 [Replacement of a Lender] and Section
5.15 [Designation of a Different Lending Office] as if it were an assignee under
Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 5.16 [Replacement of a
Lender] and Section 5.15 [Designation of Different Lending Office] with respect
to any Participant.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or Proposed Section
1.163-5(b) of the United States Treasury Regulations (or, in each case, any
amended or successor version).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

 137 

 

 

11.8.5.          Certain Pledges; Successors and Assigns Generally.  Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. .

 

11.8.6.          Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrowers, the
Administrative Agent and such Lender.

 

11.8.7.          Arrangers/Bookrunners.  Notwithstanding anything to the
contrary contained in this Agreement, the name of any arranger and/or bookrunner
listed on the cover page of this Agreement may be changed by the Administrative
Agent to the name of any Lender or Lender’s broker-dealer Affiliate, upon
written request to the Administrative Agent by any such arranger and/or
bookrunner and the applicable Lender or Lender’s broker-deal Affiliate.

 



 138 

 

 

11.9         Confidentiality.

 

11.9.1.          General.  Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

 

For purposes of this Section, “Information” means all information received from
the Parent or any of its Subsidiaries relating to the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Parent or
any of its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

11.9.2.          Sharing Information With Affiliates of the Lenders.  Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to a Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

 



 139 

 

 

11.10         Counterparts; Integration; Effectiveness.

 

11.10.1.          Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of
Credit], this Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.11         CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

11.11.1.          Governing Law.  This Agreement shall be deemed to be a
contract under and construed in accordance with the Laws of the State of New
York without regard to its conflict of laws principles; and this Agreement and
the other Loan Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly specified therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York.  Each standby Letter of Credit issued under this
Agreement shall be subject either to the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

 

If a Loan Party or Subsidiary of a Loan Party, in each case incorporated under
the laws of the Netherlands is represented by an attorney in connection with the
signing of this Agreement or any other deed, agreement or document referred to
in this Agreement or made pursuant to this Agreement, it is hereby expressly
acknowledged and accepted by the other Parties that the existence and extent of
the attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his authority shall be governed by the laws of the Netherlands.

 

 140 

 

 

11.11.2.          SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH  COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

11.11.3.          WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11
[CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL].  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

 

11.11.4.          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

WITHOUT LIMITING THE TERMS OR EFFECTIVENESS OF ANY OF THE PRECEDING PROVISIONS
OF THIS SECTION 11.11.4 [SERVICE OF PROCESS], THE FOREIGN BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE PARENT, AT ITS ADDRESS FROM
TIME TO TIME SET FORTH ON SCHEDULE 1.1(B), AS ITS DESIGNEE, APPOINTEE AND AGENT
TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMON, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IF FOR ANY REASON SUCH
DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE
FOREIGN BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINT AND AGENT IN THE
UNITED STATES OF AMERICA ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 



 141 

 

 

11.11.5.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.12         USA Patriot Act Notice.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

11.13         Obligations of Domestic Loan Parties.  Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, none of the Foreign
Borrower, any Foreign Subsidiary and each of their Subsidiaries, shall serve
directly or indirectly as a Guarantor with respect to, and none of the assets
owned by the foregoing and none of the Equity Interests in any Foreign Holding
Company shall serve directly or indirectly as security for, the Obligations of
the Domestic Loan Parties, with the exception that a Foreign Holding Company may
pledge 65% of voting and 100% of non-voting Equity Interests in its First Tier
Foreign Subsidiaries.

 

11.14         Contractual Recognition of Bail-In.  It is agreed that
notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding between the parties hereto,  each party hereto
acknowledges and accepts that any liability of any party hereto to any other
party hereto under or in connection with the Loan Documents may be subject to
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of:

 

(a)          any Bail-In Action in relation to any such liability, including
(without limitation):

 



 142 

 

 

(i)          a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(ii)         a conversion of all, or part of, any such liability into shares or
other instruments of ownership that may be issued to, or conferred on, it; and

 

(iii)        a cancellation of any such liability; and

 

(b)          a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 

11.15         No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers and each other Loan Party acknowledge and agree, and
acknowledges its Affiliates’ understanding, that:  (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
any Affiliate thereof, any Arranger and the Lenders are arm’s-length commercial
transactions between the Borrowers, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and, as applicable,
its Affiliates, any Arranger and, as applicable, its Affiliates, and the Lenders
and their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) each of the Borrowers and the other Loan
Parties have consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrowers and each other
Loan Party are capable of evaluating, and understand and accept, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b)(i) the Administrative Agent, any Arranger (and their
respective Affiliates) and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for any Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) none of the Administrative Agent, any Arranger, any of
their respective Affiliates or any Lender has any obligation to the Borrowers,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, any
Arranger, any of their respective Affiliates and the Lenders may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any Arranger, any of their respective Affiliates nor
any Lender has any obligation to disclose any of such interests to the
Borrowers, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each Borrower and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger, any of their respective Affiliates or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

 

12.         JOINT AND SEVERAL OBLIGATIONS OF DOMESTIC BORROWERS.

 

12.1         Joint and Several Obligations

 

.  By signing this Agreement, each Domestic Borrower agrees that it is liable,
jointly and severally with the other Domestic Borrowers, for the payment of the
Notes and all Obligations of the Domestic Borrowers under this Agreement and the
other Loan Documents, and that the Administrative Agent and any Lender can
enforce such Obligations against any Domestic Borrower, in such Administrative
Agent’s or such Lender’s sole and unlimited discretion (but subject to the
provisions of this Agreement and the other Loan Documents).

 



 143 

 

 

12.2         Rights to Administer Credit.  The Administrative Agent and the
Lenders, either directly or through the Administrative Agent, and each Domestic
Borrower may at any time and from time to time, without the consent of, or
notice to, the other Domestic Borrowers, without incurring responsibility to the
other Domestic Borrowers, and without affecting, impairing or releasing any of
the Obligations of the other Domestic Borrowers hereunder:

 

12.2.1.          alter, change, modify, extend, release, renew, cancel,
supplement or amend in any manner the Loan Documents, and the Domestic
Borrowers’ joint and several liability shall continue to apply after giving
effect to any such alteration, change, modification, extension, release,
renewal, cancellation, supplement or amendment;

 

12.2.2.          sell, exchange, surrender, realize upon, release (with or
without consideration) or otherwise deal with in any manner and in any order any
property of any Person mortgaged to the Administrative Agent or the Lenders or
otherwise securing the Domestic Borrowers’ joint and several liability, or
otherwise providing recourse to the Administrative Agent or the Lenders with
respect thereto;

 

12.2.3.          exercise or refrain from exercising any rights against a
Domestic Borrower or others with respect to the Domestic Borrowers’ joint and
several liability, or otherwise act or refrain from acting;

 

12.2.4.          settle or compromise any Domestic Borrower’s joint and several
liability, any security therefor or other recourse with respect thereto, or
subordinate the payment or performance of all or any part thereof to the payment
of any liability (whether due or not) of any Domestic Borrower to any creditor
of any Domestic Borrower, including without limitation, the Administrative
Agent, any Lender and any Domestic Borrower;

 

12.2.5.          apply any sums received by the Administrative Agent or by any
Lender from any source in respect of any liabilities of any Domestic Borrower to
the Administrative Agent or any Lender to any of such liabilities, regardless of
whether the Notes remain unpaid;

 

12.2.6.          fail to set off or release, in whole or in part, any balance of
any account or any credit on its books in favor of any Domestic Borrower, or of
any other Person, and extend credit in any manner whatsoever to any Domestic
Borrower, and generally deal with any Domestic Borrower and any security for the
Domestic Borrowers’ joint and several liability or any recourse with respect
thereto as the Administrative Agent or any Lender may see fit; and

 

12.2.7.          consent to or waive any breach of, or any act, omission or
default under, this Agreement or any other Loan Document, including, without
limitation, any agreement providing Collateral for the payment of the Domestic
Borrowers’ joint and several liability or any other indebtedness of the Domestic
Borrowers to the Lenders.

 



 144 

 

 

12.3         Primary Obligation.    No invalidity, irregularity or
unenforceability of all or any part of the Domestic Borrowers’ joint and several
liability or of any security therefor or other recourse with respect thereto
shall affect, impair or be a defense to the other Domestic Borrowers’ joint and
several liability, and all Obligations under this Agreement and the Loan
Documents are primary Obligations of each Domestic Borrower.

 

12.4         Payments Recovered From Lender.  If any payment received by the
Administrative Agent or any Lender and applied to the Obligations is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of a Domestic Borrower or any other obligor), the Obligations to
which such payment was applied shall be deemed to have continued in existence,
notwithstanding such application, and each Domestic Borrower shall be jointly
and severally liable for such Obligations as fully as if such application had
never been made.  References in this Agreement to amounts “paid” or to “paid in
full” (or terms of like import) refer to payments that cannot be set aside,
recovered, rescinded or required to be returned for any reason.

 

12.5         No Release.  Until the Loans and all other Obligations under the
Loan Documents have been Paid in Full or as otherwise provided in Section 10.10
[Collateral and Guaranty Matters], the Obligations of each Domestic Borrower
hereunder shall not be released, in whole or in part, by any action or thing
(other than irrevocable Payment in Full or as otherwise provided in Section
10.10 [Collateral and Guaranty Matters]) which might, but for this provision of
this Agreement, be deemed a legal or equitable discharge of a surety or
guarantor, or by reason of any waiver, extension, modification, forbearance or
delay or other act or omission of the Administrative Agent or any Lender or its
failure to proceed promptly or otherwise, or by reason of any action taken or
omitted by the Administrative Agent or any Lender whether or not such action or
failure to act varies or increases the risk of, or affects the rights or
remedies of, any Domestic Borrower, nor shall any modification of any of the
Notes or other Loan Documents or release of any security therefor by operation
of Law or by the action of any third party affect in any way the Obligations of
any Domestic Borrower hereunder, and each Domestic Borrower hereby expressly
waives and surrenders any defense to its liability hereunder based upon any of
the foregoing acts, omissions, things, agreements or waivers of any of them.  No
Domestic Borrower shall be exonerated with respect to its liabilities under this
Agreement by any act or thing except irrevocable Payment in Full or as otherwise
provided in Section 10.10 [Collateral and Guaranty Matters], it being the
purpose and intent of this Agreement that the Obligations constitute the direct
and primary Obligations of each Domestic Borrower and that the covenants,
agreements and all Obligations of each Domestic Borrower hereunder be absolute,
unconditional and irrevocable.

 

12.6         Actions Not Required.  Each Domestic Borrower hereby waives any and
all right to cause a marshalling of the other Domestic Borrowers’ assets or any
other action by any court or other governmental body with respect thereto
insofar as the rights of the Administrative Agent and the Lenders hereunder are
concerned or to cause the Administrative Agent or the Lenders to proceed against
any security for the Domestic Borrowers’ joint and several liability or any
other recourse which the Administrative Agent or the Lenders may have with
respect thereto, and further waives any and all requirements that the
Administrative Agent or the Lenders institute any action or proceeding at Law or
in equity against the other Domestic Borrowers or any other Person, or with
respect to this Agreement, the Loan Documents, or any Collateral for the
Domestic Borrowers’ joint and several liability, as a condition precedent to
making demand on, or bringing an action or obtaining and/or enforcing a judgment
against, each Domestic Borrower.  Each Domestic Borrower further waives any
requirement that the Administrative Agent or the Lenders seek performance by the
other Domestic Borrowers or any other Person, of any Obligation under this
Agreement, the Loan Documents or any Collateral for the Domestic Borrowers’
joint and several liability as a condition precedent to making a demand on, or
bringing any action or obtaining and/or enforcing a judgment against, any
Domestic Borrower.  No Domestic Borrower shall have any right of setoff against
the Administrative Agent or any Lender with respect to any of its Obligations
hereunder.  Any remedy or right hereby granted which shall be found to be
unenforceable as to any Person or under any circumstance, for any reason, shall
in no way limit or prevent the enforcement of such remedy or right as to any
other Person or circumstance, nor shall such unenforceability limit or prevent
enforcement of any other remedy or right hereby granted.

 



 145 

 

 

12.7         Deficiencies.  Each Domestic Borrower specifically agrees that in
the event of a foreclosure or other exercise of remedies under a Collateral
Document held by the Administrative Agent or any Lender that secures any part or
all of the Domestic Borrowers’ joint and several liability, and in the event of
a deficiency resulting therefrom, each Domestic Borrower shall be, and hereby is
expressly made, liable to the Administrative Agent and the Lenders for the full
amount of such deficiency notwithstanding any other provision of this Agreement
or provision of such agreement, any document or documents evidencing the
indebtedness secured by such agreement or any other document or any provision of
applicable Law which might otherwise prevent the Administrative Agent or any
Lender from enforcing and/or collecting such deficiency.  Each Domestic Borrower
hereby waives any right to notice of a foreclosure under any Collateral
Document, for the benefit of the Secured Parties, by the other Domestic
Borrowers which secures any part or all of the Domestic Borrowers’ joint and
several liability.

 

12.8         Domestic Borrower Bankruptcy.  Each Domestic Borrower expressly
agrees that its liability and Obligations under the Notes, this Agreement and
the other Loan Documents shall not in any way be affected by the institution by
or against the other Domestic Borrowers or any other Person or entity of any
Insolvency Proceeding, or any action taken or not taken by the Administrative
Agent or the Lenders in connection therewith, and that any discharge of any
Domestic Borrower’s joint and several liability pursuant to any such Insolvency
Proceeding shall not discharge or otherwise affect in any way the Obligations of
the other Domestic Borrowers under the Notes, this Agreement and any other Loan
Document, and that upon or at any time after the institution of any of the above
actions, at the Administrative Agent’s or the Lenders’ sole discretion, the
Domestic Borrowers’ joint and several Obligations shall be enforceable against
any Domestic Borrower that is not itself the subject of such proceedings.  Each
Domestic Borrower expressly waives any right to argue that the Administrative
Agent’s or the Lenders’ enforcement of any remedies against that Domestic
Borrower is stayed by reason of the pendency of any such proceedings against the
other Domestic Borrowers.

 



 146 

 

 

12.9         Limited Subrogation.  Notwithstanding any payment or payments made
by any Domestic Borrower hereunder or any setoff or application of funds of any
Domestic Borrower by the Administrative Agent or any Lender, until 731 days
after the Obligations have been irrevocably Paid in Full, such Domestic Borrower
shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the other Domestic Borrowers or any
Guarantor or any Collateral or Guaranty or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
such Domestic Borrower seek or be entitled to seek any contribution or
reimbursement from the other Domestic Borrowers or any Guarantor in respect of
payments made by such Domestic Borrower hereunder.  If any amount shall be paid
to a Domestic Borrower on account of such subrogation rights at any time when
all of the Obligations shall not have been irrevocably Paid in Full, such amount
shall be held by such Domestic Borrower in trust for the Administrative Agent
and the Lenders, segregated from other funds of such Domestic Borrower and
shall, forthwith upon receipt by such Domestic Borrower, be turned over to the
Administrative Agent in the exact form received by such Domestic Borrower (duly
indorsed by such Domestic Borrower to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Administrative Agent and the Lenders may determine.

 

12.10         Domestic Borrowers’ Financial Condition.  Each Domestic Borrower
is familiar with the financial condition of the other Domestic Borrowers, and
each Domestic Borrower has executed and delivered this Agreement and the other
Loan Documents based on that Domestic Borrower’s own judgment and not in
reliance upon any statement or representation of the Administrative Agent or any
Lender.  Neither the Administrative Agent nor the Lenders shall have any
obligation to provide any Domestic Borrower with any advice whatsoever or to
inform any Domestic Borrower at any time of the Administrative Agent’s or the
Lenders’ actions, evaluations or conclusions on the financial condition or any
other matter concerning any Domestic Borrower.

 

12.11         Relationship of Domestic Borrowers.  Each Domestic Borrower
represents that such Domestic Borrower and its business operations receive
mutual support and other benefits from the other Domestic Borrowers and its
Subsidiaries, and it expects to derive benefits from the extension of credit
accommodations to each other Domestic Borrower by the Lenders and finds it
advantageous, desirable and in its best interests to execute and deliver this
Agreement and the Notes to the Lenders.

 

12.12         Limitations.

 

12.12.1.          If the Obligations of a Domestic Borrower would be held or
determined by a court or tribunal having competent jurisdiction to be void,
invalid or unenforceable on account of the amount of its aggregate liability
under this Agreement, the Notes or the other Loan Documents, then,
notwithstanding any other provision of this Agreement, the Notes or the other
Loan Documents to the contrary, the aggregate amount of the liability of such
Loan Party under this Agreement, the Notes and the other Loan Documents shall,
without any further action by such Domestic Borrower, the Lenders, the
Administrative Agent, the Issuing Lender or any other Person, be automatically
limited and reduced to an amount which is valid and enforceable.

 

12.12.2.          Without limiting the generality of Section 12.12.1 above, each
Domestic Borrower and the Administrative Agent, each Issuing Lender and each
Lender, hereby confirms that it is the intention of all such parties that none
of this Agreement, the Notes or any other Loan Document constitute a fraudulent
transfer or conveyance under the federal Bankruptcy Code, the Uniform Fraudulent
Conveyances Act, the Uniform Fraudulent Transfer Act or similar state statute
applicable to this Agreement and the other Loan Documents.  Therefore, such
parties agree that the Obligations of a Domestic Borrower shall be limited to
such maximum amount as will, after giving effect to such maximum amount and
other contingent and fixed liabilities of such Domestic Borrower that are
relevant under such Laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of the
other Domestic Borrowers and any other obligor, result in the Obligations not
constituting a fraudulent transfer or conveyance.

 



 147 

 

 

12.12.3.          Notwithstanding the foregoing and notwithstanding anything to
the contrary herein or in any other Loan Document, Foreign Borrower’s
Obligations shall not be joint with the Obligations of the Domestic Borrowers;
Foreign Borrower shall not, directly or indirectly, provide a Guarantee with
respect to or pledge, directly or indirectly, any assets it directly or
indirectly owns in support of the Obligations of the Domestic Borrowers and the
provisions of this Section 12.12 3[Limitations] shall be subject at all times to
Section 2.1.3 [Certain Limitations], Section 5.1.2 [Bifurcation] and Section
11.13 [Obligations of Domestic Loan Parties].

 

[The remainder of this page is intentionally left blank.]

 

 148 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 



ATTEST: BORROWERS:       STONERIDGE, INC.       By: /s/ Robert R. Krakowiak  
Name: Robert R. Krakowiak   Title: Executive Vice President, Chief Financial
Officer & Treasurer       STONERIDGE ELECTRONICS, INC.       By: /s/ Robert R.
Krakowiak   Name: Robert R. Krakowiak   Title: Vice President & Treasurer      
STONERIDGE CONTROL DEVICES, INC.       By: /s/ Robert R. Krakowiak   Name:
Robert R. Krakowiak   Title: Vice President & Treasurer       STONERIDGE B.V.  
    By: /s/ Robert R. Krakowiak   Name: Robert R. Krakowiak   Title:
Attorney-in-fact

 

 149 

 

 



  GUARANTORS:       STONERIDGE AFTERMARKET, INC.       By: /s/ Robert R.
Krakowiak   Name: Robert R. Krakowiak   Title: Vice President & Treasurer      
ORLACO INC.       By: /s/ Robert R. Krakowiak   Name: Robert R. Krakowiak  
Title: Treasurer       SRI HOLDINGS US LLC       By: Stoneridge, Inc., its sole
member       By: /s/ Robert R. Krakowiak   Name: Robert R. Krakowiak   Title:
Executive Vice President, Chief Financial Officer & Treasurer       SRI DELAWARE
HOLDINGS, LLC       By: /s/ Robert R. Krakowiak   Name: Robert R. Krakowiak  
Title: Vice President

  

 150 

 

 



  PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, Issuing
Lender and Swing Loan Lender       By: /s/ Scott Neiderheide   Name: Scott
Neiderheide   Title: Vice President



 

 151 

 

 



  BMO HARRIS BANK, N.A., as a Lender       By: /s/ Elizabeth Phillips      
Name: Elizabeth Phillips       Title: Director



 

 152 

 

 



  CITIBANK, N.A., as a Lender       By: /s/ John J. McGuire       Name: John J.
McGuire       Title: Senior Vice President



 

 153 

 

 



  CITIZENS BANK NATIONAL ASSOCIATION, as a Lender       By: /s/ Stephen A.
Maenhout       Name: Stephen A. Maenhout       Title: Senior Vice President



 

 154 

 

 



  HSBC BANK USA, N.A., as a Lender       By: /s/ Frank M. Eassa       Name:
Frank M. Eassa       Title: Senior Vice President



 

 155 

 

 



  THE HUNTINGTON NATIONAL BANK, as a Lender       By: /s/ William N. Bartok    
  Name: William N. Bartok       Title: Vice President



 

 156 

 

 



  KEYBANK NATIONAL ASSOCIATION, as a Lender       By: /s/ James Clay Harris    
  Name: James Clay Harris       Title: Portfolio Manager



 

 157 

 

 



  NORTHWEST BANK, as a Lender       By: /s/ C. Forrest Tefft       Name: C.
Forrest Tefft       Title: Senior Vice President



 

 158 

 

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender       By: /s/ Jeffrey S. Johnson  
    Name: Jeffrey S. Johnson       Title: Senior Vice President



 





 159 

 

  



SCHEDULE 1.1(A)

 

PRICING GRID--

 

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level

 

Leverage
Ratio

 

Facility
Fee

 

Letter of Credit Fee

 

Revolving Credit Base Rate Spread

 

Revolving Credit LIBOR Rate Spread

 

I Less than 0.75 to 1.00 0.15% 0.85% 0.00% 0.85% II Greater than or equal to
0.75 to 1.00 but less than 1.25 to 1.00 0.20% 1.05% 0.05% 1.05% III Greater than
or equal to 1.25 to 1.00 but less than 2.00 to 1.00 0.25% 1.25% 0.25% 1.25% IV
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00 0.25% 1.50%
0.50% 1.50% V Greater than or equal to 2.75 to 1.00 0.30% 1.70% 0.70% 1.70%

 

For purposes of determining the Applicable Margin, the Applicable Facility Fee
Rate and the Applicable Letter of Credit Fee Rate:

 

(a)       The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the rates in Level I.

 

(b)       The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Facility Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Parent]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3 [Certificate of
Parent], then the rates in Level V shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered; and the rates in Level V shall apply upon and during
the continuance of any other Event of Default.

 

(c)       If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrowers or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

  

 160 

 